Exhibit 10.1

 

Deal CUSIP 04079AAC9
Revolving Loan CUSIP 04079AAE5

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF SEPTEMBER 27, 2019

 

AMONG

 

ARCBEST CORPORATION AND CERTAIN OF ITS SUBSIDIARIES FROM TIME TO TIME PARTY
HERETO,
AS BORROWERS,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

U.S. BANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,

BRANCH BANKING AND TRUST COMPANY AND PNC BANK, NATIONAL ASSOCIATION,
AS SYNDICATION AGENTS

 

AND

 

U.S. BANK NATIONAL ASSOCIATION,
AS SOLE LEAD ARRANGER AND SOLE BOOK RUNNER

 

 

 

 








Table of Contents

 

 

 

 

 

Page

ARTICLE I

DEFINITIONS


1

 

 

 

1.1.   

Definitions


1

1.2.   

Divisions


28

 

 

 

ARTICLE II

THE CREDITS


29

 

 

 

2.1.   

Commitment


29

2.2.   

Required Payments; Termination


29

2.3.   

Ratable Loans; Types of Advances


29

2.4.   

Swing Line Loans


29

2.5.   

Commitment Fee


31

2.6.   

Minimum Amount of Each Advance


31

2.7.   

Reduction of Aggregate Commitments; Optional Principal Payments


31

2.8.   

Method of Selecting Types and Interest Periods for Advances


32

2.9.   

Conversion and Continuation of Outstanding Advances; Maximum Number of Interest
Periods


32

2.10.   

Interest Rates


33

2.11.   

Rates Applicable After Event of Default


33

2.12.   

Method of Payment


34

2.13.   

Noteless Agreement; Evidence of Indebtedness


34

2.14.   

Telephonic Notices


35

2.15.   

Interest Payment Dates; Interest and Fee Basis


35

2.16.   

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions


36

2.17.   

Lending Installations


36

2.18.   

Non-Receipt of Funds by the Administrative Agent


36

2.19.   

Facility LCs


36

2.20.   

Replacement of Lender


42

2.21.   

Limitation of Interest


43

2.22.   

Defaulting Lenders


44

2.23.   

Designation of Borrowing Subsidiaries


47

2.24.   

Increase Option


48

 

 

 

ARTICLE III

YIELD PROTECTION; TAXES


50

 

 

 

3.1.   

Yield Protection


50

3.2.   

Changes in Capital Adequacy Regulations


51

3.3.   

Availability of Types of Advances; Adequacy of Interest Rate


51

3.4.   

Funding Indemnification


52

3.5.   

Taxes


53

3.6.   

Selection of Lending Installation; Mitigation Obligations; Lender Statements;
Survival of Indemnity


56

i




3.7.   

Illegality


57

 

 

 

ARTICLE IV

CONDITIONS PRECEDENT


58

 

 

 

4.1.   

Effective Date


58

4.2.   

Each Credit Extension


60

4.3.   

Designation of a Borrowing Subsidiary


60

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES


61

 

 

 

5.1.   

Existence and Standing


61

5.2.   

Authorization and Validity


61

5.3.   

No Conflict; Government Consent


62

5.4.   

Financial Statements


62

5.5.   

Material Adverse Change


62

5.6.   

Taxes


62

5.7.   

Litigation and Contingent Obligations


62

5.8.   

Material Domestic Subsidiaries


63

5.9.   

ERISA


63

5.10.   

Accuracy of Information


63

5.11.   

Margin Stock


63

5.12.   

Material Agreements


63

5.13.   

Compliance With Laws


63

5.14.   

Ownership of Properties


64

5.15.   

Plan Assets; Prohibited Transactions


64

5.16.   

Environmental Matters


64

5.17.   

Investment Company Act


64

5.18.   

Insurance


64

5.19.   

Subordinated Indebtedness


64

5.20.   

Solvency


64

5.21.   

No Default


65

5.22.   

Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws


65

5.23.   

EEA Financial Institution


65

 

 

 

ARTICLE VI

COVENANTS


65

 

 

 

6.1.   

Financial Reporting


65

6.2.   

Use of Proceeds


67

6.3.   

Notice of Material Events


67

6.4.   

Conduct of Business


68

6.5.   

Taxes


68

6.6.   

Insurance


68

6.7.   

Compliance with Laws and Material Contractual Obligations


69

6.8.   

Maintenance of Properties


69

6.9.   

Books and Records; Inspection


69

6.10.   

Payment of Obligations


69

ii




6.11.   

Indebtedness


69

6.12.   

Merger


71

6.13.   

Sale of Assets


71

6.14.   

Investments


72

6.15.   

Acquisitions


74

6.16.   

Liens


74

6.17.   

Net Capital Expenditures


75

6.18.   

Affiliates


76

6.19.   

Subordinated Indebtedness


76

6.20.   

Sale of Accounts


76

6.21.   

Sale and Leaseback Transactions


76

6.22.   

Restricted Payments


77

6.23.   

Financial Covenants


77

6.24.   

Further Assurances


78

6.25.   

Anti-Money Laundering Compliance


79

 

 

 

ARTICLE VII

DEFAULTS


79

 

 

 

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES


82

 

 

 

8.1.   

Acceleration; Remedies


82

8.2.   

Application of Funds


83

8.3.   

Amendments


84

8.4.   

Preservation of Rights


85

8.5.   

Secured Rate Management Transactions and Secured Cash Management Services


85

 

 

 

ARTICLE IX

GENERAL PROVISIONS


86

 

 

 

9.1.   

Survival of Representations


86

9.2.   

Governmental Regulation


86

9.3.   

Headings


86

9.4.   

Entire Agreement


86

9.5.   

Several Obligations; Benefits of this Agreement


86

9.6.   

Expenses; Indemnification


86

9.7.   

Numbers of Documents


88

9.8.   

Accounting


88

9.9.   

Severability of Provisions


88

9.10.   

Nonliability of Lenders


89

9.11.   

Confidentiality


89

9.12.   

Nonreliance


90

9.13.   

Disclosure


90

9.14.   

USA PATRIOT ACT NOTIFICATION


90

9.15.   

Bankruptcy Petition


90

9.16.   

Acknowledgement and Consent to Bail-In of EEA Financial Institutions


90

9.17.   

Acknowledgement Regarding Any Supported QFCs


91

iii




 

 

 

ARTICLE X

THE ADMINISTRATIVE AGENT


91

 

 

 

10.1.   

Appointment; Nature of Relationship


91

10.2.   

Powers


92

10.3.   

General Immunity


92

10.4.   

No Responsibility for Loans, Recitals, etc


92

10.5.   

Action on Instructions of Lenders


92

10.6.   

Employment of Administrative Agents and Counsel


93

10.7.   

Reliance on Documents; Counsel


93

10.8.   

Administrative Agent’s Reimbursement and Indemnification


93

10.9.   

Notice of Event of Default


94

10.10.   

Rights as a Lender


94

10.11.   

Lender Credit Decision, Legal Representation


94

10.12.   

Successor Administrative Agent


95

10.13.   

Administrative Agent and Arranger Fees


96

10.14.   

Delegation to Affiliates


96

10.15.   

Execution of Collateral Documents


96

10.16.   

Collateral and Guarantor Releases


96

10.17.   

Syndication Agents, etc


97

10.18.   

No Advisory or Fiduciary Responsibility


97

10.19.   

Certain ERISA Matters


97

 

 

 

ARTICLE XI

SETOFF; RATABLE PAYMENTS


98

 

 

 

11.1.   

Setoff


98

11.2.   

Ratable Payments


99

 

 

 

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS


99

 

 

 

12.1.   

Successors and Assigns


99

12.2.   

Participations


100

12.3.   

Assignments


101

12.4.   

Amendment and Restatement


103

 

 

 

ARTICLE XIII

NOTICES


104

 

 

 

13.1.   

Notices; Effectiveness; Electronic Communication


104

 

 

 

ARTICLE XIV

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION; ELECTRONIC
RECORDS


105

 

 

 

14.1.   

Counterparts; Effectiveness


105

14.2.   

Electronic Execution of Assignments


106

14.3.   

Electronic Records


106

 

 

 

iv




ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL


106

 

 

 

15.1.   

CHOICE OF LAW


106

15.2.   

CONSENT TO JURISDICTION


106

15.3.   

WAIVER OF JURY TRIAL


107

 

 

 

 





v




SCHEDULES

PRICING SCHEDULE

SCHEDULE 1 – Commitments

SCHEDULE 5.8 – Material Domestic Subsidiaries

SCHEDULE 5.14 – Properties

SCHEDULE 6.11 – Indebtedness

SCHEDULE 6.14 – Investments

SCHEDULE 6.16 – Liens

 

EXHIBITS

EXHIBIT A – Reserved

EXHIBIT B – Form of Compliance Certificate

EXHIBIT C – Form of Assignment and Assumption Agreement

EXHIBIT D-1 – Form of Borrowing Notice

EXHIBIT D-2 – Form of Payment Notice

EXHIBIT E – Form of Note

EXHIBIT F – Form of Increasing Lender Supplement

EXHIBIT G – Form of Augmenting Lender Supplement

EXHIBIT H – Reserved

EXHIBIT I-1 – Form of Borrowing Subsidiary Agreement

EXHIBIT I-2 – Form of Borrowing Subsidiary Termination

 



vi




THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This Third Amended and Restated Credit Agreement (this “Agreement”), dated as of
September 27, 2019, is among ArcBest Corporation (formerly known as Arkansas
Best Corporation) and each of its direct or indirect Subsidiaries that joins
this Agreement from time to time as a Borrowing Subsidiary, the Lenders and U.S.
Bank National Association, a national banking association, as a LC Issuer, Swing
Line Lender and as Administrative Agent.  The parties hereto agree as follows:

PRELIMINARY STATEMENT

WHEREAS, the Borrowers, certain of the Lenders and the Administrative Agent are
parties to that certain Second Amended and Restated Credit Agreement, dated as
of July 7, 2017 (as amended, restated, supplemented or otherwise modified prior
to the effectiveness hereof, the “Existing Credit Agreement”); and

WHEREAS, the Borrowers, the Lenders and the Administrative Agent have agreed to
amend and restate the Existing Credit Agreement in its entirety. 

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto acknowledge that the Existing
Credit Agreement is hereby amended and restated as follows:

ARTICLE I

DEFINITIONS

1.1. Definitions. 

As used in this Agreement:

“Acquisition” means any transaction, or any series of related transactions,
consummated after the date of this Agreement, by which any Borrower or any
Subsidiary (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.

“Active Subsidiary” means each Subsidiary which, as of the most recent fiscal
quarter of the Parent, for the period of four (4) consecutive fiscal quarters
then ended for which financial statements have been delivered pursuant to
Section 6.1, contributed greater than 2% of the Parent’s Consolidated EBITDA for
such period or greater than 2% of the Parent’s total assets as of the end of
such period.

“Additional Commitment” is defined in Section 2.24.



1




“Adjusted Leverage Ratio” is defined in Section 6.23(b).

“Administrative Agent” means U.S. Bank in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article X.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means a borrowing hereunder of Loans of the same Type, made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
a single Interest Period is in effect.  The term “Advance” shall include Swing
Line Loans unless otherwise expressly provided.

“Affected Lender” is defined in Section 2.20.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, including,
without limitation, such Person’s Subsidiaries.  A Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of voting securities (or other ownership interests) of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise.

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced from time to time pursuant to the terms hereof, as the same
may be increased from time to time pursuant to Section 2.24 or reduced from time
to time pursuant to Section 2.7.  As of the Effective Date, the Aggregate
Commitment is $250,000,000.

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

“Agreement” means this Third Amended and Restated Credit Agreement, as it may be
amended or modified and in effect from time to time.

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) 0.0%, (ii) the Prime Rate for such day, (iii) the sum of the
Federal Funds Effective Rate for such day plus 0.50% per annum and (iv) the
Eurodollar Rate (without giving effect to the Applicable Margin) for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for Dollars plus 1.00%, provided that, for
the avoidance of doubt, the Eurodollar Rate for any day shall be based on the
rate reported by the applicable financial information service at approximately
11:00 a.m. London time on such day.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or their Subsidiaries from time to time
concerning or relating to bribery or corruption.



2




“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
commitment fees are accruing on the Available Aggregate Commitment at such time
as set forth in the Pricing Schedule.

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

“Applicable Pledge Percentage” means, in the case of a pledge of equity
interests of a First Tier Foreign Subsidiary, 65%.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means U.S. Bank, and its successors, in its capacity as Sole Lead
Arranger and Sole Book Runner.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Augmenting Lender” is defined in Section 2.24.

“Authorized Officer” means any of the chief financial officer, treasurer,
assistant treasurer or corporate secretary of the Parent, acting singly.

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, for any day, a rate per annum equal to (i) the Alternate Base
Rate for such day plus (ii) the Applicable Margin, in each case changing when
and as the Alternate Base Rate changes.

“Base Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Base Rate.

“Base Rate Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the Base Rate.



3




“Beneficial Ownership Certification”  means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation. 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan.”

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party. 

“Borrowers” means, collectively, the Parent and each Material Domestic
Subsidiary of the Parent that becomes a Borrowing Subsidiary hereunder pursuant
to Section 2.23.

“Borrowing Date” means a date on which an Advance is made or a Facility LC is
issued hereunder.

“Borrowing Notice” is defined in Section 2.8.

“Borrowing Subsidiary” means, at any time, each Material Domestic Subsidiary
designated as a Borrowing Subsidiary by the Parent pursuant to Section 2.23, in
each case until such Person has ceased to be a Borrowing Subsidiary pursuant to
Section 2.23.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit I-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit I-2.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York City, New York, Minneapolis,
Minnesota and London, England for the conduct of substantially all of their
commercial lending activities, interbank wire transfers can be made on the
Fedwire system and dealings in Dollars are carried on in the London interbank
market and (ii) for all other purposes, a day (other than a Saturday or Sunday)
on which banks generally are open in New York City, New York for the conduct of
substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system.

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Parent and its
Subsidiaries prepared in accordance with GAAP. 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.



4




“Capitalized Lease Obligations” of a Person means the principal amount of the
obligations of such Person under Capitalized Leases which would be required to
be accounted for as a capital lease on a balance sheet of such Person prepared
in accordance with GAAP.

“Cash Collateralize” means to deposit in the Facility LC Collateral Account or
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of one or more of the LC Issuers or Lenders, as collateral for LC
Obligations or obligations of Lenders to fund participations in respect of LC
Obligations, cash or deposit account balances or, if the Administrative Agent
and each applicable LC Issuer shall agree in their reasonable discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and each applicable LC
Issuer.  “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, (iv) variable denomination
floating rate demand notes issued by companies with a parent credit rating of at
least A- by S&P or the equivalent rating by Moody’s, (v) certificates of
deposit, bankers’ acceptances, overnight Federal funds transactions and time
deposits (A) issued or sold by or on deposit with (1) Lenders, their Affiliates
or their respective holding companies or (2) commercial banks (whether domestic
or foreign) having assets in excess of $500,000,000 or (B) which are FDIC
insured (up to the amount covered by such FDIC insurance); provided in each case
that the same provides for payment of both principal and interest (and not
principal alone or interest alone) and is not subject to any contingency
regarding the payment of principal or interest, (vi) shares of money market
mutual funds that are rated at least “AAAm” or “AAAG” by S&P or “P-1” or better
by Moody’s, and (vii) other Investments consented to by the Administrative
Agent; provided that, for purposes of determining compliance with Section 6.14
of this Agreement, any Investment that, when initially made or acquired,
satisfies the requirements of this definition may continue to be held
notwithstanding that such Investment, if made or acquired thereafter, would not
comply with such requirements.

“Cash Management Services” means any banking services that are provided to any
Borrower or any Subsidiary by the Administrative Agent, any LC Issuer or any of
their Affiliates (other than pursuant to this Agreement) or any other Lender or
any of its Affiliates, including without limitation:  (a) credit cards, (b)
credit card processing services, (c) debit cards, (d) purchase cards, (e) stored
value cards, (f) freight payable transactions,  (g) automated clearing house or
wire transfer services, or (h) treasury management, including controlled
disbursement, consolidated account, lockbox, overdraft, return items, sweep and
interstate depository network services.

“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the SEC under the Securities Exchange Act of 1934) of 40% or more of
the outstanding shares of voting stock of the Parent or (ii) within any
twelve-month period, occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Parent by Persons who were neither (x)
nominated by the board of directors of the Parent nor (y) appointed or approved
by directors so nominated.



5




“Change in Law” is defined in Section 3.1.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents in which a security interest or Lien is or
is required to be granted thereunder and any and all other property of any Loan
Party, now existing or hereafter acquired, that may be or become subject to a
security interest or Lien in favor of the Administrative Agent, on behalf of
itself and the Lenders, to secure the Secured Obligations.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, and all other agreements, instruments and documents that are intended
to create, perfect or evidence Liens upon the Collateral as security for payment
of the Secured Obligations, including, without limitation, all other security
agreements, pledge agreements, UCC financing statements, mortgages, assignments
and deeds of trust whether heretofore, now, or hereafter executed by the Loan
Parties or any of their Subsidiaries and delivered to the Administrative Agent.

“Collateral Shortfall Amount” is defined in Section 8.1(a).

“Commitment” means, as to any Lender, the obligation of such Lender to make
Loans to, and participate in Facility LCs issued upon the application of and
Swing Line Loans made to, the Borrowers, in an amount not exceeding the amount
set forth in Schedule 1, as it may be modified as a result of any assignment
that has become effective pursuant to Section 12.3(c) or as otherwise modified
from time to time pursuant to the terms hereof. 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted Funded Indebtedness” means, at any time, the sum of (a)
Indebtedness of the Parent and its Subsidiaries (other than the Designated
Subsidiary) of the types described in clauses (i), (ii), (iv), (vi), (vii) and
(x) of the definition of Indebtedness, calculated on a consolidated basis as of
such time (provided¸ that solely the issued, non-cash collateralized obligations
with respect to standby and commercial letters of credit shall be included in
such calculation), plus (b) the product of Consolidated Rentals for the
immediately preceding twelve month period, determined as of the end of such
period, multiplied by six (6), minus (c) the amount of Unrestricted Cash at such
time in excess of $25,000,000 in the aggregate.

“Consolidated EBITDA” means Consolidated Net Income (for the avoidance of doubt,
excluding any one-time cumulative effect adjustment resulting from giving effect
to a change in accounting for revenue required by ASC 606 (Revenue From
Contracts With Customers) or its replacement), plus, to the extent deducted from
revenues in determining Consolidated Net Income and without duplication, (i)
Consolidated Interest Expense, (ii) expense for income taxes, (iii)
depreciation, (iv) amortization (including, without limitation, amortization of
net actuarial losses

6




and pension settlement expenses as reflected in the Parent’s financial
statements from time to time), (v) unusual or non-recurring non-cash expenses,
charges or losses occurred other than in the ordinary course of business, (vi)
non-cash expenses related to stock based compensation, and (vi) non-cash
impairment write-downs or charges related to goodwill and other intangible
assets, minus, to the extent included in Consolidated Net Income, (1) unusual or
non-recurring income or gains realized other than in the ordinary course of
business, (2) income tax credits and refunds (to the extent not netted from tax
expense), and (3) any cash payments made during such period in respect of items
described in clauses (v) or (vi) above subsequent to the fiscal quarter in which
the relevant non-cash expenses, charges or losses were incurred, all calculated
for the Parent and its Subsidiaries (other than the Designated Subsidiary) on a
consolidated basis.  For the purposes of calculating Consolidated EBITDA for any
period of four (4) consecutive fiscal quarters (each, a “Reference Period”), (a)
if at any time during such Reference Period any Borrower or any Subsidiary
(other than the Designated Subsidiary) shall have made any Material Disposition,
the Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (b) if during such Reference
Period any Borrower or any Subsidiary (other than the Designated Subsidiary)
shall have made a Material Acquisition, Consolidated EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto on a basis
consistent with the calculation of Consolidated EBITDA hereunder as if such
Material Acquisition occurred on the first day of such Reference Period;
provided that such pro forma adjustments shall not be made in calculating the
Interest Coverage Ratio.

“Consolidated EBITDAR” means the sum of (a) Consolidated EBITDA plus (b)
Consolidated Rentals for the applicable Reference Period plus (c) fees and
expenses arising directly in respect of any Permitted Acquisition (including,
without limitation, fees and expenses directly associated with the financing of
such Acquisition) plus (d) fees and expenses arising directly from failed
Acquisitions and divestitures, net of any gains from such failed Acquisitions
and divestitures plus (e) transactional fees and expenses directly associated
with the incurrence of Indebtedness (including in connection with this
Agreement) or the issuance of equity interests in Parent (provided, that such
transactional fees and expenses during any fiscal year shall not exceed, in the
aggregate, $2,000,000; provided,  further, that the limitation in the foregoing
proviso shall not apply to transactional fees and expenses incurred in
connection with this Agreement); in each case of clauses (c), (d) and (e),
reasonably acceptable to the Administrative Agent.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Parent and its Subsidiaries (other than the Designated
Subsidiary) calculated on a consolidated basis for such period. 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Parent and its Subsidiaries (other than the Designated
Subsidiary, except to the extent of the amount of dividends, distributions or
other payments constituting net income paid in cash by the Designated Subsidiary
to a Loan Party during such period) calculated on a consolidated basis for such
period.



7




“Consolidated Rentals” means, with reference to any period, the Rentals of the
Parent and its Subsidiaries (other than the Designated Subsidiary) calculated on
a consolidated basis for such period.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

“Conversion/Continuation Notice” is defined in Section 2.6.

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b)a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning specified in Section 9.17. 

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

“Daily Eurodollar Base Rate” means, with respect to a Swing Line Loan, the
greater of (a) zero percent (0.0%) and (b) the applicable interest settlement
rate for deposits in Dollars administered by ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for one month
appearing on Reuters Screen LIBOR01 (or on any successor or substitute page on
such screen) as of 11:00 a.m. (London time) on a Business Day, provided that, if
Reuters Screen LIBOR01 for Dollars (or any successor or substitute page) is not
available to the Administrative Agent for any reason, the applicable Daily
Eurodollar Base Rate for one month shall instead be the applicable interest
settlement rate for deposits in Dollars administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for one month as reported by any other generally recognized financial
information service selected by the Administrative Agent as of 11:00 a.m.
(London time) on a Business Day, provided that, if no such interest settlement
rate administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) is available to the Administrative
Agent, the applicable Daily Eurodollar Base Rate for one month shall instead be
the rate determined by the Administrative Agent to be the rate at which U.S.
Bank or one of its Affiliate banks offers to place deposits in Dollars with
first-class banks in the interbank market at approximately 11:00 a.m. (London
time) on a Business Day in the approximate amount of U.S. Bank’s relevant Swing
Line Loan and having a maturity equal to one month.  For purposes of determining
any interest rate hereunder or under any other Loan Document which is based on
the Daily Eurodollar Base Rate, such interest rate shall change as and when the
Daily Eurodollar Base Rate shall change.



8




“Daily Eurodollar Loan” means a Swing Line Loan which, except as otherwise
provided in Section 2.11, bears interest at the Daily Eurodollar Rate.

“Daily Eurodollar Rate” means, with respect to a Swing Line Loan, the sum of (a)
the quotient of (i) the Daily Eurodollar Base Rate, divided by (ii) one minus
the Reserve Requirement (expressed as a decimal) applicable to such Interest
Period, plus (b) the Applicable Margin.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or waived, or (ii) pay to the Administrative Agent, any LC
Issuer, the Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder (including in respect of its participation in Facility
LCs or Swing Line Loans) within two (2) Business Days of the date when due, (b)
has notified the Borrowers, the Administrative Agent, the LC Issuers or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrowers), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets (other than an
Undisclosed Administration), including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the

9




enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.22(b)) upon delivery of written notice of such
determination to the Borrowers, each LC Issuer, the Swing Line Lender and each
Lender.

“Designated Subsidiary” means that certain Subsidiary of the Parent designated
by the Parent and agreed to by the Administrative Agent and the Required Lenders
as of the Effective Date; provided, that after the Effective Date, the Parent
may remove such designation if the Parent or applicable Subsidiary complies with
the requirements set forth in Section 6.24 if such re-designated Subsidiary then
constitutes a “Material Domestic Subsidiary”.

“Disqualified Lenders” means, collectively or individually as the context
requires, (a) those Persons identified in writing by the Parent to the
Administrative Agent prior to the Effective Date, and (b) other Persons approved
by the Administrative Agent (such approval not to be unreasonably withheld,
conditioned or delayed), in each case identified in writing by the Parent to the
Administrative Agent from time to time on or after the Effective Date; provided,
that during the continuance of any Event of Default under Sections 7.2, 7.6 or
7.7, no such Person shall constitute a Disqualified Lender for purposes hereof.

“Dollar” and “$” means the lawful currency of the United States of America.

“Domestic Subsidiary” means a Subsidiary of a Loan Party incorporated or
organized under the laws of the United States of America, any state thereof or
the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied or waived.

“Eligible Assignee” means (i) a Lender; (ii) an Approved Fund; (iii) a
commercial bank organized under the laws of the United States, or any state
thereof, and having total assets in excess of $3,000,000,000, calculated in
accordance with the accounting principles prescribed by the regulatory authority
applicable to such bank in its jurisdiction of organization; (iv) a commercial

10




bank organized under the laws of any other country that is a member of the OECD,
or a political subdivision of any such country, and having total assets in
excess of $3,000,000,000, calculated in accordance with the accounting
principles prescribed by the regulatory authority applicable to such bank in its
jurisdiction of organization, so long as such bank is acting through a branch or
agency located in the country in which it is organized or another country that
is described in this clause (iv); or (v) the central bank of any country that is
a member of the OECD; provided, that no (a) Disqualified Lender, (b) Defaulting
Lender or Affiliate thereof, or any Person who, upon becoming a Lender, would
constitute a Defaulting Lender or an Affiliate thereof, or (c) natural Person
(or holding company, investment vehicle or trust for or owned and operated for
the primary benefit of a natural Person) shall constitute an Eligible Assignee.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, injunctions, permits, concessions, grants, franchises, licenses
and other governmental restrictions relating to (i) the protection of the
environment, (ii) personal injury or property damage relating to the release or
discharge of Hazardous Materials, (iii) emissions, discharges or releases of
pollutants, contaminants, hazardous substances or wastes into surface water,
ground water or land, or (iv) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
hazardous substances or wastes or the clean-up or other remediation thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of any Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by any Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
any Borrower or any of its ERISA Affiliates of withdrawal liability under
Section 4201 of ERISA or a determination that a Multiemployer Plan is, or is
expected to be during the period from the Effective Date until the Facility
Termination Date, insolvent within the meaning of Title IV of ERISA.



11




“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the greater of (a) zero percent (0.0%) and (b) the
applicable interest settlement rate for deposits in Dollars administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) appearing on the applicable Reuters Screen (or on any successor or
substitute page on such screen) as of 11:00 a.m. (London time) on the Quotation
Date for such Interest Period, and having a maturity equal to such Interest
Period, provided that, if the applicable Reuters Screen (or any successor or
substitute page) is not available to the Administrative Agent for any reason,
the applicable Eurodollar Base Rate for the relevant Interest Period shall
instead be the applicable interest settlement rate for deposits in Dollars
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) as reported by any other generally
recognized financial information service selected by the Administrative Agent as
of 11:00 a.m. (London time) on the Quotation Date for such Interest Period, and
having a maturity equal to such Interest Period, provided that, if no such
interest settlement rate administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) is available to
the Administrative Agent, the applicable Eurodollar Base Rate for the relevant
Interest Period shall instead be the rate determined by the Administrative Agent
to be the rate at which U.S. Bank or one of its Affiliate banks offers to place
deposits in Dollars with first-class banks in the interbank market at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period, in the approximate amount of U.S. Bank’s relevant
Eurodollar Loan and having a maturity equal to such Interest Period.

“Eurodollar Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the applicable Eurodollar Rate.

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the Applicable Margin.

“Event of Default” is defined in Article VII.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and only to the extent that, all or a portion of the guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof), including by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
guarantee of such Guarantor or the grant of such security interest becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement

12




governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, (i) Taxes imposed on or measured by
net income (however denominated), franchise Taxes, and branch profits Taxes, in
each case (a) imposed by the respective jurisdiction (or political subdivision
thereof) under the laws of which such Lender or the Administrative Agent is
incorporated or is organized or in which its principal executive office is
located or, in the case of a Lender, in which such Lender’s applicable Lending
Installation is located, or (b) that are Other Connection Taxes, (ii) in the
case of a Lender, any U.S. federal withholding tax that is imposed on amounts
payable to such Lender with respect to an applicable interest in a Loan,
Commitment or Reimbursement Obligation pursuant to a law in effect on the date
on which (a) such Lender acquires such interest in the Loan, Commitment or
Reimbursement Obligation or (b) such Lender changes its Lending Installation,
except in each case to the extent that, pursuant to Section 3.5(a), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Installation, (iii) Taxes attributable to the failure by any
Lender, applicable Lending Installation or Administrative Agent to comply with
Section 3.5(f), and (iv) any U.S. federal withholding Taxes imposed under
FATCA.  For purposes of this definition, any reference to the term “Lender”
includes any LC Issuer.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Credit Agreement” is defined in the preamble hereto.

“Facility LC” is defined in Section 2.19(a)

“Facility LC Application” is defined in Section 2.19(c).

“Facility LC Collateral Account” is defined in Section 2.19(l).

“Facility Termination Date” means October 1, 2024 or any earlier date on which
the Aggregate Commitment is reduced to zero or otherwise terminated pursuant to
the terms hereof. 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the greater of (a) zero
percent (0.0%) and (b) the rate per annum calculated by the Federal Reserve Bank
of New York based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the Federal Reserve Bank of New
York shall set forth on its public website from time to time) and published on
the next succeeding Business Day by the Federal Reserve Bank of New York as the
federal funds effective rate or, if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately 10:00
a.m. (Central time) on such day on such

13




transactions received by the Administrative Agent from three (3) Federal funds
brokers of recognized standing selected by the Administrative Agent in its
reasonable discretion.

“Fee Letter” is defined in Section 10.13.

“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (ii) any Rate Management Transaction.

“First Tier Foreign Subsidiary” means any Foreign Subsidiary that is directly
owned by a Loan Party.

“Foreign Subsidiary” means any Subsidiary of a Loan Party organized under the
laws of a jurisdiction not located in the United States of America.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any LC Issuer, such Defaulting Lender’s ratable share of the LC
Obligations with respect to Facility LCs issued by such LC Issuer other than LC
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s ratable share of outstanding Swing Line Loans made by the Swing Line
Lender other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.

“Fund” means any Person (other than a natural person) that is (or will be as of
the date of any assignment thereto pursuant to Section 12.3 hereof) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4, subject at all
times to Section 9.8.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supra-national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervisory
Practices or any successor or similar authority to any of the foregoing).

“Guarantor” means each Material Domestic Subsidiary of the Parent that is a
party to the Guaranty, either on the date hereof or pursuant to the terms of
Section 2.23 or Section 6.24(a), and each such Person’s successors and assigns.



14




“Guaranty” means that certain Guaranty dated as of June 15, 2012 executed by
each of the Guarantors in favor of the Administrative Agent, for the ratable
benefit of the Lenders, as amended, restated, supplemented or otherwise
modified, renewed or replaced from time to time subject to the terms hereof and
thereof.

“Hazardous Materials” means any explosive or radioactive substances or
wastes,  any hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and any other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Highest Lawful Rate” means, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or state law stated as a
rate per annum.

“IDB Transactions” means, collectively, the issuance of industrial development
bonds of the City of Fort Smith, Arkansas to Parent or a Subsidiary, the
corresponding payment of lease obligations by Parent or a Subsidiary and the
other transactions contemplated in connection with the construction of new
corporate headquarters of the Parent and its Subsidiaries, all as disclosed to
the Administrative Agent prior to the Effective Date.

“Increasing Lender” is defined in Section 2.24.

“Incremental Term Loan” is defined in Section 2.24.

“Incremental Term Loan Amendment” is defined in Section 2.24.

“Indebtedness” of a Person means, without duplication, such Person’s (i)
obligations for borrowed money (including the Obligations under this Agreement
and the other Loan Documents), (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or other instruments, other than endorsements for collection or
deposit and Indebtedness resulting from a bank or other financial institution
honoring checks, drafts or similar instruments inadvertently drawn against
insufficient funds, in each case in the ordinary course of business, (v)
obligations of such Person to purchase securities or other Property arising out
of or in connection with the sale of the same or substantially similar
securities or Property, (vi) Capitalized Lease Obligations, (vii) obligations of
such Person as an account party with respect to standby and commercial Facility
LCs, (viii) Contingent Obligations of such Person in respect of Indebtedness
under any other clause of this definition, (ix) Net Mark-to-Market Exposure
under Rate Management Transactions and other Financial Contracts, (x)
Receivables Transaction Attributed Indebtedness, and (xi) any other obligation
for borrowed money or other financial accommodation that in accordance with GAAP
would be shown as debt on the consolidated balance sheet of such Person;
provided that no compensation payments made to, or compensation accrued but
unpaid as of the measurement date relating to, any employee of any Person
acquired through any Permitted Acquisition shall be deemed Indebtedness for so
long as (A) the requirement to pay such compensation arises under the

15




agreements, documents and instruments evidencing the applicable Acquisition and
(B) such compensation is not evidenced by a promissory note, instrument or other
similar agreement; provided,  further, that surety bonds shall not be deemed
Indebtedness.

“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document,
other than Excluded Taxes and Other Taxes.

“Interest Coverage Ratio” is defined in Section 6.23(a).

“Interest Differential” is defined in Section 3.4.

“Interest Period” means, with respect to a Eurodollar Advance, a period of one
(1), two (2), three (3), six (6), or if available to all Lenders, twelve (12)
months, in each case commencing on a Business Day selected by a Borrower
pursuant to this Agreement.  Such Interest Period shall end on the day which
corresponds numerically to such date one (1), two (2), three (3), six (6) or
twelve (12) months thereafter, respectively, provided,  that

(a)if there is no such numerically corresponding day in such next, second,
third, sixth or twelfth succeeding month, such Interest Period shall end on the
last Business Day of such next, second, third, sixth or twelfth succeeding
month;

(b)any Interest Period that commences on the last Business Day of a calendar
month shall end on the last Business Day of the calendar month at the end of
such Interest Period;

(c)any Interest Period that would otherwise end on a day which is not a Business
Day shall be extended to the next succeeding Business Day, provided, however,
that if said next succeeding Business Day falls in a new calendar month, such
Interest Period shall end on the immediately preceding Business Day; and

(d)no Interest Period shall extend beyond the Facility Termination Date. 

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities (including warrants or options to purchase
securities) owned by such Person; any certificates of deposit owned by such
Person; and structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person; provided that, for purposes of
determining compliance with any monetary basket set forth in Section 6.14, the
amount of any Investment shall be the amount actually invested in or paid for
such Investment, less any cash returns, cash dividends or other cash
distributions of any kind received by the applicable Loan Party or Subsidiary in
respect of such Investment.

“LC Fee” is defined in Section 2.19(e).

“LC Issuers” means, individually or collectively as the context requires, (a)
U.S. Bank (or any subsidiary or affiliate of U.S. Bank designated by U.S. Bank)
and (b) such other Lenders or

16




affiliates of a Lender as a Borrower may designate as LC Issuers from time to
time with the consent of the Administrative Agent and such designated Lender or
affiliate of a Lender, in each case in its capacity as issuer of Facility LCs
hereunder. 

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

“LC Payment Date” is defined in Section 2.19(f).

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.  Unless otherwise
specified, the term “Lenders” includes U.S. Bank in its capacity as Swing Line
Lender.

“Lending Installation” means, with respect to a Lender, a LC Issuer or the
Administrative Agent, the office, branch, subsidiary or affiliate of such
Lender, such LC Issuer or the Administrative Agent listed on the signature pages
hereof (in the case of the Administrative Agent) or on its Administrative
Questionnaire (in the case of a Lender) or otherwise selected by such Lender,
such LC Issuer or the Administrative Agent pursuant to Section 2.17.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, security or similar collateral deposit arrangement, encumbrance or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, the interest of a
vendor or lessor under any conditional sale, Capitalized Lease or other title
retention agreement).

“List of Closing Documents” means the List of Closing Documents, dated as of the
date hereof, agreed to among the Borrowers and the Administrative Agent,
identifying the agreements, documents and instruments required to be delivered
on the Effective Date or within an agreed period of time thereafter, as
applicable.

“Loan” means a Revolving Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, the Collateral Documents, the Guaranty,
any Note or Notes, the Fee Letter, each Borrowing Subsidiary Agreement and all
related agreements delivered pursuant to Sections 2.23 or 4.3, each Increasing
Lender Supplement and Augmenting Lender Supplement and all related agreements
delivered pursuant to Section 2.24, each Assignment and Assumption Agreement and
any document entered into between any Loan Party and the Administrative Agent
designated as a “Loan Document” therein, and any amendment, restatement,
supplement or other modification of any of the foregoing, now or in the future,
executed by any Borrower for the benefit of the Administrative Agent or any
Lender in connection with this Agreement.

“Loan Party” or “Loan Parties” means, individually or collectively, the
Borrowers and the Guarantors.

“Material Acquisition” means any Permitted Acquisition that involves the payment
of consideration by a Borrower or Subsidiary in excess of $5,000,000.



17




“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, financial condition or results of operations of the Borrowers and
their Subsidiaries taken as a whole, (ii) the ability of any Loan Party to
perform its material obligations under the Loan Documents to which it is a
party, or (iii) the validity or enforceability of any of the Loan Documents or
the rights or remedies of the Administrative Agent, the LC Issuers or the
Lenders under the Loan Documents.

“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property (other than
inventory in the ordinary course of business) that yields gross proceeds to a
Borrower or Subsidiary in excess of $5,000,000.

“Material Domestic Subsidiary” means each Domestic Subsidiary of the Parent (i)
which, as of the most recent fiscal quarter of the Parent, for the period of
four (4) consecutive fiscal quarters then ended for which financial statements
have been delivered pursuant to Section 6.1, contributed greater than 5% of the
Parent’s Consolidated EBITDA for such period or (ii) which contributed greater
than 5% of the Parent’s consolidated total assets (excluding the assets of the
Designated Subsidiary) as of such date; provided that, if at any time the
aggregate amount of the Consolidated EBITDA or consolidated total assets of all
Subsidiaries (other than the Designated Subsidiary) that are not Material
Domestic Subsidiaries exceeds 15% of the Parent’s Consolidated EBITDA for any
such period or 15% of the Parent’s consolidated total assets (excluding the
assets of the Designated Subsidiary) as of the end of any such fiscal quarter,
the Parent (or, in the event the Parent has failed to do so within twenty (20)
days, the Administrative Agent) shall designate sufficient Subsidiaries of the
Parent (other than the Designated Subsidiary) as “Material Domestic
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Material Domestic
Subsidiaries.  Notwithstanding the foregoing, the Designated Subsidiary shall
not constitute a Material Domestic Subsidiary.

“Material Indebtedness” means Indebtedness of any Borrower or any Subsidiary in
an outstanding principal amount of $25,000,000 or more in the aggregate (or the
equivalent thereof in any currency other than Dollars).

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

“Minimum Collateral Amount” means, with respect to a Defaulting Lender, at any
time, (i) with respect to Cash Collateral consisting of cash or deposit account
balances, an amount equal to 103% of the Fronting Exposure of all LC Issuers
with respect to such Defaulting Lender for all Facility LCs issued and
outstanding at such time and (ii) otherwise, an amount determined by the
Administrative Agent and each LC Issuer in their reasonable discretion.

“Modify” and “Modification” are defined in Section 2.19(a).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means each mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent

18




and the Lenders, on real property of a Loan Party, including any amendment,
restatement, modification or supplement thereto pursuant to the terms thereof
and hereof.

“Mortgage Instruments” means such title reports, ALTA title insurance policies
(with endorsements), title commitments, evidence of zoning compliance, property
insurance, flood certifications and flood insurance (and, if applicable FEMA
form acknowledgements of insurance), opinions of counsel, ALTA surveys, other
surveys, appraisals, environmental assessments and reports, environmental
insurance, mortgage tax affidavits and declarations and other similar
information and related certifications as are requested by, and in form and
substance reasonably acceptable to, the Administrative Agent from time to time;
provided, that solely with respect to the real property for which Mortgages are
being delivered as of the Effective Date, the only Mortgage Instruments that
will be required are those described in Section 4.1(m).

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrowers or any ERISA Affiliate
is a party to which more than one employer is obligated to make contributions.

“Net Capital Expenditures” means Capital Expenditures (excluding all amounts
expended for capital assets which constitute Permitted Acquisitions) minus the
proceeds of asset sales or dispositions permitted under this Agreement
(including pursuant to a casualty or a condemnation or similar proceeding) that
are applied by a Borrower or any Subsidiary to (x) acquire, replace or rebuild
or (y) commence rebuilding or obtain a binding commitment to acquire, replace or
rebuild, in each case, real property, equipment or other tangible assets
(excluding inventory) to be used in the business of any Borrower or any
Subsidiary; provided, that such proceeds are applied within 360-days after
receipt of such proceeds.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions.  “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii)  any insurance proceeds and (iii) in the
case of a condemnation or similar event, condemnation awards and similar
payments, net of (b) the sum of (i) all reasonable fees and out-of-pocket
expenses paid to third parties (in the case of fees, other than to Affiliates)
in connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a casualty or a condemnation or
similar proceeding), the amount of all payments required to be made as a result
of such event to repay Indebtedness (other than Loans) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event and (iii)
the amount of all taxes paid (or reasonably estimated to be payable) and the

19




amount of any reserves established to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by an Authorized Officer).

“Non-U.S. Lender” means a Lender that is not a United States person as defined
in Section 7701(a)(30) of the Code.

“Note” is defined in Section 2.13(d).

“Notes Payable” means all interest-bearing Indebtedness, excluding (i) the
Obligations hereunder, (ii) Capitalized Lease Obligations, (iii) Subordinated
Indebtedness and (iv) Receivables Transaction Attributed Indebtedness.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans and all LC Obligations, all accrued and unpaid fees, and all expenses,
reimbursements, indemnities and other obligations of the Borrowers or any
Borrower to the Lenders or to any Lender, the Administrative Agent, any LC
Issuer or any indemnified party arising under the Loan Documents; provided, that
“Obligations” shall exclude all Excluded Swap Obligations.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

“Other Connection Taxes” means, with respect to any Lender or the Administrative
Agent, Taxes imposed as a result of a present or former connection between such
Person and the jurisdiction imposing such Tax (other than connections arising
from such Person having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Revolving Loans outstanding at such
time, plus (ii) an amount equal to its Pro Rata Share of the aggregate principal
amount of Swing Line Loans outstanding at such time, plus (iii) an amount equal
to its Pro Rata Share of the LC Obligations at such time.

“Parent” means ArcBest Corporation (formerly known as Arkansas Best
Corporation), a Delaware corporation.



20




“Participant” is defined in Section 12.2(a).

“Participant Register” is defined in Section 12.2(c).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time, and any successor
statute.

“Payment Date” means the last day of each calendar quarter, provided, that if
such day is not a Business Day, the Payment Date shall be the immediately
preceding Business Day.

“Payment Notice” is defined in Section 2.7.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Acquisition” means any Acquisition made by any Borrower or any
Subsidiary, provided that, (a) as of the date of the consummation of such
Acquisition, no Default or Event of Default shall have occurred and be
continuing or would result from such Acquisition, and the representation and
warranty contained in Section 5.11 shall be true both before and after giving
effect to such Acquisition, (b) such Acquisition is consummated on a non-hostile
basis pursuant to a negotiated acquisition agreement that has been (if required
by the governing documents of the seller or entity to be acquired) approved by
the board of directors or other applicable governing body of the seller or
entity to be acquired, (c) the business to be acquired in such Acquisition is in
the same or a related line of business as any Borrower or Subsidiary or a line
of business incidental thereto, (d) as of the date of the consummation of such
Acquisition, all material approvals required in connection therewith shall have
been obtained, (e) as of the date of the consummation of such Acquisition, the
Parent shall have (i) a pro forma Adjusted Leverage Ratio of less than or equal
to 3.25 to 1.00 for the four (4) fiscal quarter period most recently ended prior
to such date and (ii) pro forma compliance with the financial covenants
contained in Section 6.23 for such period, in each case, calculated as if such
Acquisition, including the consideration therefor, had been consummated on the
first day of such period; provided, that if the total consideration for such
Acquisition is equal to or greater than $50,000,000, the Parent shall have
furnished to the Administrative Agent, prior to the consummation of the
applicable Permitted Acquisition, a certificate demonstrating compliance with
clauses (i) and (ii) of this clause (e) in reasonable detail, and (f) the total
consideration paid (i) for any single Permitted Acquisition shall not exceed
$75,000,000, and (ii) all Permitted Acquisitions shall not exceed $125,000,000
in the aggregate in any fiscal year; provided, that if the Parent shall have
furnished to the Administrative Agent, prior to the consummation of any
Permitted Acquisition, a certificate demonstrating in reasonable detail that the
Parent shall have a pro forma Adjusted Leverage Ratio of less than or equal to
2.50 to 1.00 after giving effect to the applicable Permitted Acquisition, the
total consideration limits set forth in this clause (f) shall not apply to such
Permitted Acquisition.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which any Borrower or any ERISA Affiliate may have any liability.



21




“PNC Qualified Receivables Transaction” means the receivables financing facility
evidenced by (i) the Second Amended and Restated Receivables Loan Agreement
dated as of March 20, 2017, among ArcBest Funding LLC, as borrower, ArcBest
Corporation, as initial servicer, the financial institutions from time to time
party thereto, as lenders, and PNC Bank, National Association, as letter of
credit issuer and agent, (ii) the Second Amended and Restated Receivables Sale
Agreement dated as of February 1, 2015, between ABF Freight System, Inc.,
ArcBest Logistics, Inc., ArcBest International, Inc., Panther II Transportation,
Inc., ArcBest Enterprise Solutions, Inc., and ArcBest II, Inc., as originators,
and ArcBest Funding LLC, as buyer, and (iii) the Amended and Restated
Performance Guaranty dated as of February 1, 2015, made by ArcBest
Corporation  in favor of PNC Bank, National Association, in each case (A) as in
effect on the date hereof and (B) as may be modified in conformity with the
proviso of the definition of "Qualified Receivables Transaction" or with the
consent of the Required Lenders.

“Pricing Schedule” means the Schedule attached hereto and identified as such.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by U.S. Bank or its parent (which is not necessarily
the lowest rate charged by them to any customer), changing when and as said
prime rate changes.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment, provided,  however, if all of the Commitments are
terminated pursuant to the terms of this Agreement, then “Pro Rata Share” means
the percentage obtained by dividing (a) such Lender’s Outstanding Credit
Exposure at such time by (b) the Aggregate Outstanding Credit Exposure at such
time; and provided,  further, that when a Defaulting Lender shall exist, “Pro
Rata Share” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment
(except that no Lender is required to fund or participate in Revolving Loans,
Swing Line Loans or Facility LCs to the extent that, after giving effect
thereto, the aggregate amount of its outstanding Revolving Loans and funded or
unfunded participations in Swing Line Loans and Facility LCs would exceed the
amount of its Commitment (determined as though no Defaulting Lender existed)).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Purchasers” is defined in Section 12.3(a).

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D). 

“QFC Credit Support” has the meaning specified in Section 9.17.

“Qualified Receivables Transaction” means any of the following:

(a) the PNC Qualified Receivables Transaction; and



22




(b) any other transaction or series of transactions that may be entered into by
any Borrower or any other Subsidiary of the Parent pursuant to which any
Borrower or any other Subsidiary of the Parent may sell, convey or otherwise
transfer to a newly-formed Subsidiary or other special-purpose entity, or any
other Person, any accounts or notes receivable and rights related thereto;

provided that:

(i)the PNC Qualified Receivables Transaction shall not be amended, modified,
refinanced or replaced subsequent to the date hereof to include or modify any
negative covenants (to the extent such negative covenants are reflected both in
the PNC Qualified Receivables Transaction and the Loan Documents or such
negative covenants are of the type that would be typical or customary for the
transactions contemplated by the Loan Documents), financial covenants or events
of default such that are more restrictive or onerous than those set forth in the
Loan Documents unless the Loan Documents are contemporaneously amended or
modified to include the applicable revisions and/or provisions;

(ii)all of the terms and conditions of a transaction or series of transactions
described in clause (b), including, without limitation, the amount and type of
any recourse to any Borrower or any other Subsidiary with respect to the assets
transferred, are, taken as a whole, no more restrictive or onerous in any
material respect on the relevant Borrowers or Subsidiaries than the terms and
conditions hereunder and under the other Loan Documents;

(iii)any Indebtedness incurred in connection with the PNC Qualified Receivables
Transaction or such transaction or series of transactions described in clause
(b) is incurred at a market rate of interest;

(iv)any security given by such Person or Persons to secure such Indebtedness is
limited to (A) the accounts receivable of such Person or Persons, the goods and
inventory the sale of which gave rise to such accounts receivable, the liens,
security interests, instruments and agreements arising under the contracts
evidencing such accounts receivable and securing payment therefor, the
contracts, records, and rights and payments directly corresponding to such
accounts receivable, and the proceeds of any of the foregoing, in each case,
sold to any special-purpose entity formed pursuant to any such Qualified
Receivables Transaction and pledged thereunder, (B) all deposit accounts,
securities accounts, other deposits (general or special, time or demand,
provisional or final) with any bank or financial institution, cash collections,
and other cash proceeds, and all proceeds of any of the foregoing, in each case
related to any such Qualified Receivables Transaction, and (C) all assets of
such special-purpose entity; and

(v)the Receivables Transaction Attributed Indebtedness incurred in connection
with PNC Qualified Receivables Transaction and such transaction or series of
transactions described in clause (b) does not exceed the principal amount of
$175,000,000.

“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, two (2) Business Days before the first day of that
period.

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor),

23




under (i) any and all Rate Management Transactions, and (ii) any and all
cancellations, buy backs, reversals, terminations or assignments of any Rate
Management Transactions.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by any Borrower or any
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

“Receivables Transaction Attributed Indebtedness” means the amount of
obligations outstanding under the legal documents entered into as part of any
Qualified Receivables Transaction on any date of determination.

“Register” is defined in Section 12.3(d).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrowers then outstanding under Section 2.19 to reimburse all LC Issuers
for amounts paid by the LC Issuers in respect of any one or more drawings under
Facility LCs.

“Rentals” of a Person means the aggregate fixed amounts payable by such Person
under any Operating Lease.

“Reports” is defined in Section 9.6(a).

“Required Lenders” means at least two (2) Lenders in the aggregate having
greater than 50% of the Aggregate Outstanding Credit Exposure.  The Commitments
and Outstanding Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurodollar liabilities.



24




“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) in respect of any equity interest in any Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interests in any Borrower or any Subsidiary thereof or any
option, warrant or other right to acquire any such equity interest in any
Borrower or any Subsidiary thereof, but excluding, for the avoidance of doubt,
payments in respect of any purchase price adjustments, earn-outs,
indemnification obligations or similar Contingent Obligations in connection with
any Permitted Acquisition or any disposition permitted under Section 6.13.

“Revolving Loan” means with respect to any Lender, individually or collectively
as the context requires, such Lender’s loans made pursuant to its commitment to
lend set forth in Section 2.1 (or any conversion or continuation thereof).

“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States, including transition rules, and, in each
case, any amendments to such regulations.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

“Sanctioned Country” means, at any time, any country or territory which is
itself, or whose government is, the subject or target of any comprehensive
Sanctions.

“Sanctioned Person” means, at any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, (b) any Person or group located, operating, organized or
resident in a Sanctioned Country, (c) any agency, political subdivision or
instrumentality of the government of a Sanctioned Country, or (d) any Person 50%
or more owned, individually or in the aggregate, directly or indirectly, or
controlled by any of the above.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC, the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“SEC” means the U.S. Securities and Exchange Commission.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.



25




“Secured Obligations” means, collectively, (i) the Obligations and (ii) all
obligations in connection with Cash Management Services provided to the
Borrowers or any Subsidiary by the Administrative Agent, any LC Issuer or any
other Lender or any Affiliate of any of the foregoing, and (iii) all Rate
Management Obligations in connection with any Rate Management Transactions
provided to the Borrowers or any Subsidiary by the Administrative Agent, any LC
Issuer or any other Lender or any Affiliate of any of the foregoing, but
excluding, for the avoidance of doubt, all Excluded Swap Obligations.

“Security Agreement” means that certain Pledge and Security Agreement dated as
of June 15, 2012 by and among the Loan Parties and the Administrative Agent, as
amended, restated, supplemented or otherwise modified, renewed or replaced from
time to time pursuant to the terms hereof and thereof.

“Solvent” means, with respect to any Person, (a) the fair value of the assets of
such Person and its Subsidiaries on a consolidated basis, at a fair valuation,
will exceed the debts and liabilities, subordinated, contingent or otherwise, of
such Person and its Subsidiaries on a consolidated basis; (b) the present fair
saleable value of the Property of such Person and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of such Person and its Subsidiaries on a consolidated
basis on their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured; (c)
such Person and its Subsidiaries on a consolidated basis will be able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) such Person and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

“Stated Rate” is defined in Section 2.21.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written reasonable satisfaction of the Required Lenders and the
Administrative Agent and none of the principal of which is payable until at
least 180 days after the Facility Termination Date.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or
controlled.  Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of a Borrower.

“Substantial Portion” means, with respect to the Property of the Parent and its
Subsidiaries, Property which represents more than 10% of the consolidated assets
of the Parent and its Subsidiaries taken as a whole or Property which is
responsible for more than 10% of the sum of (a) the Consolidated Net Income of
the Parent and its Subsidiaries plus  (b) the net income (or loss) of the
Designated Subsidiary taken as a whole, in each case, as would be shown in the
consolidated financial statements of the Parent and its Subsidiaries as at the
beginning of the twelve-month

26




period ending with the month in which such determination is made (or if
financial statements have not been delivered hereunder for that month which
begins the twelve-month period, then the financial statements delivered
hereunder for the quarter ending immediately prior to that month).

“Supported QFC” has the meaning specified in Section 9.17.

“swap” means any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Counterparty” means, with respect to any swap with the Administrative
Agent, any LC Issuer or any other Lender or any Affiliate of any of the
foregoing, any Person that is or becomes a party to such swap.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any swap between the Administrative Agent, any LC Issuer or any
other Lender or any Affiliate of any of the foregoing and one or more Swap
Counterparties.

“Swing Line Borrowing Notice” is defined in Section 2.4(b).

“Swing Line Lender” means U.S. Bank or such other Lender which may succeed to
its rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.

“Swing Line Loan” means a Loan made available to a Borrower by the Swing Line
Lender pursuant to Section 2.4.

“Swing Line Sublimit” means the maximum principal amount of Swing Line Loans the
Swing Line Lender may have outstanding to the Borrowers at any one time, which,
as of the date of this Agreement, is $25,000,000.

“Syndication Agents” means each of Branch Banking and Trust Company and PNC
Bank, National Association.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings (including backup
withholding) imposed by any Governmental Authority, including interest,
additions to tax and penalties applicable thereto.

“Type” means, with respect to any Advance, its nature as a Base Rate Advance or
a Eurodollar Advance and with respect to any Loan, its nature as a Base Rate
Loan or a Eurodollar Loan.

“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

“United States Person” means any Person that is a United States person as
defined in section 7701(a)(30) of the Code.



27




“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is:  (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee or obligations under any Rate Management
Agreement or in respect of Cash Management Services) that is contingent in
nature at such time; or (iii) an obligation to provide collateral to secure any
of the foregoing types of obligations.

“Unrestricted Cash” means, as of any date of determination, that portion of the
Parent’s and its consolidated Domestic Subsidiaries’ (other than the Designated
Subsidiary) aggregate cash and Cash Equivalent Investments that is not
encumbered by or subject to any Lien (including, without limitation, any Lien
permitted hereunder, other than (a) Liens in favor of the Administrative Agent,
for the benefit of the Lenders, granted pursuant to any Collateral Document and
(b) bankers’ liens), setoff (other than ordinary course setoff rights of a
depository bank arising under a bank depository agreement for customary fees,
charges and other account-related expenses due to such depository bank
thereunder), counterclaim, recoupment, defense or other right in favor of any
Person.

“U.S. Bank” means U.S. Bank National Association, a national banking
association, in its individual capacity, and its successors.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary of which 100% of
the beneficial ownership interests shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization of which 100% of the beneficial
ownership interests shall at the time be so owned or controlled.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.  For purposes of this Agreement, Loans and
Advances may be classified and referred to by Type (e.g., a “Eurodollar Loan” or
a “Eurodollar Advance”).

1.2. Divisions.  For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its equity interests at such time.



28




ARTICLE II

THE CREDITS

2.1. Commitment.  From and including the date of this Agreement and prior to the
Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Loans to the Borrowers and
participate in Facility LCs issued upon the request of the applicable Borrower,
provided that, after giving effect to the making of each such Loan and the
issuance of each such Facility LC, (i) such Lender’s Outstanding Credit Exposure
shall not exceed its Commitment and (ii) the Aggregate Outstanding Credit
Exposure shall not exceed the Aggregate Commitment.  Subject to the terms of
this Agreement, the Borrowers may borrow, repay and reborrow the Loans at any
time prior to the Facility Termination Date.  Unless previously terminated, the
Commitments hereunder shall expire on the Facility Termination Date.  The LC
Issuers will issue Facility LCs hereunder on the terms and conditions set forth
in Section 2.19.  The Borrowers shall be jointly and severally liable in respect
of all amounts owing in respect of the Loans and Facility LCs.

2.2. Required Payments; Termination.  If at any time the amount of the Aggregate
Outstanding Credit Exposure exceeds the Aggregate Commitment, the Borrowers
shall immediately make a payment on the Loans or Cash Collateralize the LC
Obligations in an account with the Administrative Agent pursuant to Section
2.19(l) sufficient to eliminate such excess.  The Aggregate Outstanding Credit
Exposure and all other unpaid Obligations under this Agreement and the other
Loan Documents shall be paid in full (other than Unliquidated Obligations) by
the Borrowers on the Facility Termination Date.

2.3. Ratable Loans; Types of Advances.  Each Advance hereunder (other than any
Swing Line Loan) shall consist of Loans made from the several Lenders ratably
according to their Pro Rata Shares.  The Advances may be Base Rate Advances or
Eurodollar Advances, or a combination thereof, selected by the applicable
Borrower in accordance with Sections 2.8 and 2.9, or Swing Line Loans selected
by the applicable Borrower in accordance with Section 2.4.

2.4. Swing Line Loans.

(a) Amount of Swing Line Loans.  Upon the satisfaction of the conditions
precedent set forth in Section 4.2 and, if such Swing Line Loan is to be made on
the date of the initial Advance hereunder, the satisfaction or waiver of the
conditions precedent set forth in Section 4.1 as well, from and including the
date of this Agreement and prior to the Facility Termination Date, the Swing
Line Lender may, at its option, on the terms and conditions set forth in this
Agreement, make Swing Line Loans in Dollars to the Borrowers from time to time
in an aggregate principal amount not to exceed the Swing Line Sublimit, provided
that the Aggregate Outstanding Credit Exposure shall not at any time exceed the
Aggregate Commitment, and provided further that at no time shall the sum of (i)
the Swing Line Loans, plus (ii) the outstanding Loans made by the Swing Line
Lender pursuant to Section 2.1, plus (iii) the Swing Line Lender’s Pro Rata
Share of the LC Obligations, exceed the Swing Line Lender’s Commitment at such
time.  Subject to the terms of this Agreement (including, without limitation the
reasonable discretion of the Swing Line

29




Lender), the Borrowers may borrow, repay and reborrow Swing Line Loans at any
time prior to the Facility Termination Date.

(b) Borrowing Notice.  In order to borrow a Swing Line Loan, the applicable
Borrower shall deliver to the Administrative Agent and the Swing Line Lender
irrevocable notice (a “Swing Line Borrowing Notice”) not later than 2:00 p.m.
(Central time) on the Borrowing Date of each Swing Line Loan, specifying (i) the
applicable Borrowing Date (which date shall be a Business Day), and (ii) the
aggregate amount of the requested Swing Line Loan which shall be an amount not
less than $100,000.

(c) Making of Swing Line Loans; Participations.  Not later than 2:00 p.m.
(Central time) on the applicable Borrowing Date, the Swing Line Lender shall
make available the Swing Line Loan, in funds immediately available, to the
Administrative Agent at its address specified pursuant to Article XIII.  The
Administrative Agent will promptly make the funds so received from the Swing
Line Lender available to the applicable Borrower on the Borrowing Date by wire
or other electronic transfer to a U.S. account or U.S. accounts designated by
such Borrower that are reasonably acceptable to the Administrative Agent.  Each
time that a Swing Line Loan is made by the Swing Line Lender, the Swing Line
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably sold to each Lender and each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Swing Line Lender, a participation in such Swing
Line Loan in proportion to its Pro Rata Share.

(d) Repayment of Swing Line Loans.  Each Swing Line Loan shall be paid in full
by the Borrowers on the date selected by the Administrative Agent.  The
Borrowers agree and confirm that they are jointly and severally liable for all
amounts owing under or in connection with the Swing Line Loans.  In addition,
the Swing Line Lender may at any time in its sole discretion with respect to any
outstanding Swing Line Loan, require each Lender to fund the participation
acquired by such Lender pursuant to Section 2.4(c) or require each Lender
(including the Swing Line Lender) to make a Revolving Loan in the amount of such
Lender’s Pro Rata Share of such Swing Line Loan (including, without limitation,
any interest accrued and unpaid thereon), for the purpose of repaying such Swing
Line Loan.  Not later than 12:00 noon (Central time) on the date of any notice
received pursuant to this Section 2.4(d), each Lender shall make available its
required Revolving Loan, in funds immediately available to the Administrative
Agent at its address specified pursuant to Article XIII.  Revolving Loans made
pursuant to this Section 2.4(d) shall initially be Base Rate Loans and
thereafter may be continued as Base Rate Loans or converted into Eurodollar
Loans in the manner provided in Section 2.9 and subject to the other conditions
and limitations set forth in this Article II.  Unless a Lender shall have
notified the Swing Line Lender, prior to the Swing Line Lender’s making any
Swing Line Loan, that any applicable condition precedent set forth in Sections
4.1 or 4.2 had not then been satisfied, such Lender’s obligation to make
Revolving Loans pursuant to this Section 2.4(d) to repay Swing Line Loans or to
fund the participation acquired pursuant to Section 2.4(c) shall be
unconditional, continuing, irrevocable and absolute and shall not be affected by
any circumstances, including, without limitation, (a) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against any
Borrower, the

30




Administrative Agent, the Swing Line Lender or any other Person, (b) the
occurrence or continuance of a Default or Event of Default, (c) any adverse
change in the condition (financial or otherwise) of any Borrower, or (d) any
other circumstances, happening or event whatsoever.  In the event that any
Lender fails to make payment to the Administrative Agent of any amount due under
this Section 2.4(d), interest shall accrue thereon at the Federal Funds
Effective Rate for each day during the period commencing on the date of demand
and ending on the date such amount is received and the Administrative Agent
shall be entitled to receive, retain and apply against such obligation the
principal and interest otherwise payable to such Lender hereunder until the
Administrative Agent receives such payment from such Lender or such obligation
is otherwise fully satisfied.  On the Facility Termination Date, the Borrowers
shall repay in full the outstanding principal balance of the Swing Line Loans.

4.1. Commitment Fee.  The Borrowers jointly and severally agree to pay to the
Administrative Agent for the account of each Lender according to its Pro Rata
Share a commitment fee at a per annum rate equal to the Applicable Fee Rate on
the average daily Available Aggregate Commitment from the date hereof to but
excluding the Facility Termination Date, payable in arrears on each Payment Date
hereafter and on the Facility Termination Date.  Swing Line Loans shall not
count as usage of the Aggregate Commitment for the purpose of calculating the
commitment fee due to any Lender hereunder, except with respect to the Swing
Line Lender and any other Lender to the extent it has funded a participation in
any such Swing Line Loans.    

4.2. Minimum Amount of Each Advance.  Each Eurodollar Advance shall be in the
minimum amount of $500,000 and incremental amounts in integral multiples of
$100,000, and each Base Rate Advance (other than an Advance to repay Swing Line
Loans) shall be in the minimum amount of $100,000 and incremental amounts in
integral multiples of $25,000, provided, however, that any Base Rate Advance may
be in the amount of the Available Aggregate Commitment.

4.3. Reduction of Aggregate Commitments; Optional Principal Payments.  The
Borrowers may, without penalty or premium, permanently reduce the Aggregate
Commitment in whole, or in part ratably among the Lenders in a minimum aggregate
amount of $500,000 and in integral multiples of $100,000 in excess thereof (or
the amount of the Aggregate Commitment at such time), upon at least three (3)
Business Days’ prior written notice to the Administrative Agent by 11:00 a.m.
(Central time) in the form of Exhibit D-2 (a “Payment Notice”), which notice
shall specify the amount of any such reduction, provided, however, that the
amount of the Aggregate Commitment may not be reduced below the Aggregate
Outstanding Credit Exposure.  All accrued commitment fees shall be payable on
the effective date of any termination in full of all obligations of the Lenders
to make Credit Extensions hereunder.  The Borrowers may from time to time pay,
without penalty or premium, all outstanding Base Rate Advances (other than Swing
Line Loans), or, in a minimum aggregate amount of $500,000 and incremental
amounts in integral multiples of $100,000 (or the aggregate amount of the
outstanding Loans at such time), any portion of the aggregate outstanding Base
Rate Advances (other than Swing Line Loans) upon same day notice by 11:00 a.m.
(Central time) to the Administrative Agent.  The Borrowers may at any time pay,
without penalty or premium, all outstanding Swing Line Loans, or any portion of
the outstanding Swing Line Loans, with notice to the Administrative Agent and
the Swing Line Lender by 11:00 a.m. (Central time) on the date of
repayment.  The Borrowers may from time to time pay, subject

31




to the payment of any funding indemnification amounts required by Section 3.4
but without penalty or premium, all outstanding Eurodollar Advances, or, in a
minimum aggregate amount of $500,000 and incremental amounts in integral
multiples of $100,000 (or the aggregate amount of the outstanding Loans at such
time), any portion of the aggregate outstanding Eurodollar Advances upon
delivery of a notice by 11:00 a.m. (Central time) to the Administrative Agent at
least two (2) Business Days prior to such repayment.  Notwithstanding any
contrary provision in any Loan Document, any notice of prepayment delivered by
the Borrowers in connection with (i) any refinancing of all or any portion of
the Loans, (ii) any incurrence of Indebtedness or (iii) any asset sale or other
disposition, in each case the proceeds of which transaction are intended to be
used for such prepayment, may be contingent upon the consummation of such
transaction and may be revoked by the Borrowers in the event such transaction is
not consummated; provided, that should any such revocation occur, the Borrowers
shall pay any associated funding indemnification amounts required by Section 3.4
and any other losses incurred by the Lenders as a result of such revocation. 

4.4. Method of Selecting Types and Interest Periods for Advances.  The
applicable Borrower shall select the Type of Advance and, in the case of each
Eurodollar Advance, the Interest Period applicable thereto from time to
time.  The applicable Borrower shall give the Administrative Agent irrevocable
notice in the form of Exhibit D-1 (a “Borrowing Notice”) not later than 11:00
a.m. (Central time) on the Borrowing Date of each Base Rate Advance (other than
a Swing Line Loan) and two (2) Business Days before the Borrowing Date for each
Eurodollar Advance, specifying:

(i)the Borrowing Date, which shall be a Business Day, of such Advance,

(ii)the aggregate amount of such Advance,

(iii)the Type of Advance selected, and

(iv)in the case of each Eurodollar Advance, the Interest Period applicable
thereto.

Not later than 1:00 p.m. (Central time) on each Borrowing Date, each Lender
shall make available its Loan or Loans in funds immediately available to the
Administrative Agent at its address specified pursuant to Article XIII.  The
Administrative Agent will make the funds so received from the Lenders available
to the applicable Borrower by wire or other electronic transfer to a U.S.
account or U.S. accounts designated by such Borrower that are reasonably
acceptable to the Administrative Agent.

4.5. Conversion and Continuation of Outstanding Advances; Maximum Number of
Interest Periods.  Base Rate Advances (other than Swing Line Loans) shall
continue as Base Rate Advances unless and until such Base Rate Advances are
converted into Eurodollar Advances pursuant to this Section 2.9 or are repaid in
accordance with Section 2.7.  Each Eurodollar Advance shall continue as a
Eurodollar Advance until the end of the then applicable Interest Period
therefor, at which time such Eurodollar Advance shall be automatically converted
into a Base Rate Advance unless (x) such Eurodollar Advance is or was repaid in
accordance with Section 2.7 or (y) the applicable Borrower shall have given the
Administrative Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurodollar Advance

32




continue as a Eurodollar Advance for the same or another Interest Period.  The
applicable Borrower may elect from time to time to convert all or any part of a
Base Rate Advance (other than a Swing Line Loan) into a Eurodollar Advance.  The
applicable Borrower shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of a Base Rate Advance into
a Eurodollar Advance, conversion of a Eurodollar Advance to a Base Rate Advance,
or continuation of a Eurodollar Advance not later than 11:00 a.m. (Central time)
at least two (2) Business Days prior to the date of the requested conversion or
continuation, specifying:

(i)the requested date, which shall be a Business Day, of such conversion or
continuation,

(ii)the Type of the Advance which is to be converted or continued, and

(iii)the amount of such Advance which is to be converted into or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto.

After giving effect to all Advances, all conversions of Advances from one Type
to another and all continuations of Advances of the same Type, there shall be no
more than eight (8) Interest Periods in effect hereunder.

Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or roll over all or a portion of its Loans in connection with
any refinancing, extension, loan modification or similar transaction permitted
by the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrowers, the Administrative Agent and such Lender.

4.6. Interest Rates.  Each Base Rate Advance (other than a Swing Line Loan)
shall bear interest on the outstanding principal amount thereof, for each day
from and including the date such Advance is made or, for Advances, is
automatically converted from a Eurodollar Advance into a Base Rate Advance
pursuant to Section 2.9, to but excluding the date it becomes due or is
converted into a Eurodollar Advance pursuant to Section 2.9 hereof, at a rate
per annum equal to the Base Rate for such day; provided, that if a Base Rate
Advance is due as a result of an Event of Default or is otherwise outstanding
during the continuance of an Event of Default, the Base Rate shall continue to
apply thereto plus such other amounts as required under Section 2.11.  Each
Swing Line Loan shall bear interest on the outstanding principal amount thereof,
for each day from and including the day such Swing Line Loan is made to but
excluding the date it is paid, at a rate per annum equal to, at the applicable
Borrower’s option, the Base Rate for such day or the Daily Eurodollar
Rate.  Changes in the rate of interest on that portion of any Advance maintained
as a Base Rate Advance will take effect simultaneously with each change in the
Alternate Base Rate.  Each Eurodollar Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the interest rate applicable to such Eurodollar Advance based
upon the applicable Borrower’s selections under Sections 2.8 and 2.9 and the
Pricing Schedule.  No Interest Period may end after the Facility Termination
Date.

4.7. Rates Applicable After Event of Default.  Notwithstanding anything to the
contrary contained in Section 2.8, 2.9 or 2.10, during the continuance of an
Event of Default the Required Lenders may, at their option, by written notice to
the Borrowers (which notice (and

33




implementation) may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.3 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a Eurodollar Advance.  During the continuance of
an Event of Default the Required Lenders may, at their option, by notice to the
Borrowers (which notice (and implementation) may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.3 requiring
unanimous consent of the Lenders to changes in interest rates), declare that (i)
each Eurodollar Advance shall from and after such notice bear interest for the
remainder of the applicable Interest Period at the rate otherwise applicable to
such Interest Period plus 2.00% per annum, (ii) each Base Rate Advance shall
from and after such notice bear interest at a rate per annum equal to the Base
Rate in effect from time to time plus 2.00% per annum and (iii) the LC Fee shall
be increased by 2.00% per annum, provided that, during the continuance of an
Event of Default under Section 7.6 or 7.7, the interest rates set forth in
clauses (i) and (ii) above and the increase in the LC Fee set forth in clause
(iii) above shall be applicable to all Credit Extensions without any election or
action on the part of the Administrative Agent or any Lender.  After an Event of
Default has been waived, the interest rate applicable to advances and the LC Fee
shall revert to the rates applicable prior to the occurrence of an Event of
Default.

4.8. Method of Payment.  All payments of the Obligations under this Agreement
and the other Loan Documents shall be made, without setoff, deduction, or
counterclaim, in immediately available funds to the Administrative Agent at the
Administrative Agent’s address specified pursuant to Article XIII, or at any
other Lending Installation of the Administrative Agent specified in writing by
the Administrative Agent to the Borrowers, by 1:00 p.m. (Central time) on the
date when due and shall (except (i) with respect to repayments of Swing Line
Loans, (ii) in the case of Reimbursement Obligations for which the LC Issuers
have not been fully indemnified by the Lenders, or (iii) as otherwise
specifically required hereunder) be applied ratably by the Administrative Agent
among the Lenders.  Each payment delivered to the Administrative Agent for the
account of any Lender shall be delivered promptly by the Administrative Agent to
such Lender in the same type of funds that the Administrative Agent received at
its address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Administrative Agent from such
Lender.  The Administrative Agent is hereby authorized to charge the accounts of
the Borrowers maintained with U.S. Bank for each payment of principal, interest
and fees as it becomes due hereunder.   Each reference to the Administrative
Agent in this Section 2.12 shall also be deemed to refer, and shall apply
equally, to the LC Issuers, in the case of payments required to be made by the
Borrowers to the LC Issuers pursuant to Section 2.19(g).

4.9. Noteless Agreement; Evidence of Indebtedness.    

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.    

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder and Type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder, (iii) the original

34




stated amount of each Facility LC and the amount of LC Obligations outstanding
at any time, and (iv) the amount of any sum received by the Administrative Agent
hereunder from the Borrowers and each Lender’s share thereof.

(c) The Register and the corresponding entries maintained in the accounts
maintained pursuant to paragraphs (a) and (b) above shall be prima facie
evidence of the existence and amounts of the Obligations therein recorded;
provided, however, that the failure of the Administrative Agent or any Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrowers to repay the Obligations in accordance with their
terms.

(d) Any Lender (including the Swing Line Lender) may request that its Loans be
evidenced by a promissory note representing its Loans, substantially in the form
of Exhibit E (with appropriate changes for notes evidencing Swing Line Loans) (a
“Note”).  In such event, the Borrowers shall prepare, execute and deliver to
such Lender such Note payable to such Lender in a form supplied by the
Administrative Agent.  Thereafter, the Loans evidenced by such Note and interest
thereon shall at all times (prior to any assignment pursuant to Section 12.3) be
represented by one or more Notes payable to the payee named therein, except to
the extent that any such Lender subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in clauses (b)(i) and (ii) above.

4.1. Telephonic Notices.  Each Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic or e-mail notices
made by any person or persons the Administrative Agent or any Lender in good
faith believes to be acting on behalf of the Borrowers, it being understood that
the foregoing authorization is specifically intended to allow Borrowing Notices
and Conversion/Continuation Notices to be given telephonically and by
e-mail.  Each Borrower agrees to deliver promptly to the Administrative Agent a
written confirmation (which may include e-mail) of each telephonic or e-mail
notice authenticated by an Authorized Officer. If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent demonstrable error.  The parties agree to prepare
appropriate documentation to correct any such error within ten (10) days after
discovery by any party to this Agreement.

4.2. Interest Payment Dates; Interest and Fee Basis.  Interest accrued on each
Base Rate Advance and each Swing Line Loan shall be payable in arrears on each
Payment Date, commencing with the first such Payment Date to occur after the
date hereof and at maturity.  Interest accrued on each Eurodollar Advance shall
be payable on the last day of its applicable Interest Period, on any date on
which the Eurodollar Advance is prepaid, whether by acceleration or otherwise,
and at maturity.  Interest accrued on each Eurodollar Advance having an Interest
Period longer than three (3) months shall also be payable on the last day of
each three-month interval during such Interest Period.  Interest on all Advances
and fees shall be calculated for actual days elapsed on the basis of a 360-day
year, except that interest at the Base Rate shall be calculated for actual days
elapsed on the basis of a 365/366-day year.  Interest shall be payable for the
day an Advance is made but not for the day of any payment on the amount paid if
payment is received prior to 1:00 (Central time) at the place of payment.  If
any payment of principal of or interest on

35




an Advance shall become due on a day which is not a Business Day, such payment
shall be made on the immediately preceding Business Day.

4.3. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions.  Promptly after receipt thereof, the Administrative Agent will
notify each Lender of the contents of each Commitment reduction notice,
Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation Notice,
and repayment notice received by it hereunder.  Promptly after notice from any
LC Issuer, the Administrative Agent will notify each Lender of the contents of
each request for issuance of a Facility LC hereunder.  The Administrative Agent
will notify each Lender of the interest rate applicable to each Eurodollar
Advance promptly upon determination of such interest rate and will give each
Lender prompt notice of each change in the Alternate Base Rate.

4.4. Lending Installations.  Each Lender may book its Advances and its
participation in any LC Obligations and each LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or such LC Issuer, as the
case may be, and may change its Lending Installation from time to time.  All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or each LC Issuer, as the case may
be, for the benefit of any such Lending Installation.  Each Lender and each LC
Issuer may, by written notice to the Administrative Agent and the Borrowers in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it or Facility LCs will be
issued by it and for whose account Loan payments or payments with respect to
Facility LCs are to be made.

4.5. Non-Receipt of Funds by the Administrative Agent.  Unless a Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (i) in
the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrowers, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made.  The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such
assumption.  If such Lender or such Borrower, as the case may be, has not in
fact made such payment to the Administrative Agent, the recipient of such
payment shall, on demand by the Administrative Agent, repay to the
Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at a rate per annum equal to (x) in the case of
payment by a Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (y) in the case of payment by a Borrower, the
interest rate applicable to the relevant Loan.

4.6. Facility LCs.

(a) Issuance.  Each LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby or commercial letters of credit
denominated in Dollars (each, a “Facility LC”) and to renew, extend, increase,
decrease or otherwise

36




modify each Facility LC (“Modify,” and each such action a “Modification”), from
time to time from and including the date of this Agreement and prior to the
Facility Termination Date upon the request of the applicable Borrower; provided
that immediately after each such Facility LC is issued or Modified, (i) the
aggregate amount of the outstanding LC Obligations shall not exceed $20,000,000
and (ii) the Aggregate Outstanding Credit Exposure shall not exceed the
Aggregate Commitment.  No Facility LC shall have an expiry date later than the
earlier to occur of (x) the fifth Business Day prior to the Facility Termination
Date and (y) one (1) year after its issuance; provided, however, that (x) the
expiry date of a Facility LC may be up to one (1) year later than the fifth
Business Day prior to the Facility Termination Date if the Borrowers have posted
on or before the fifth Business Day prior to the Facility Termination Date cash
collateral in the Facility LC Collateral Account on terms reasonably
satisfactory to the Administrative Agent in an amount equal to 103% of the LC
Obligations with respect to such Facility LC, and (y) any LC Issuer may issue
any Auto-Extension Facility LC in accordance with Section 2.19(c) below.

(b) Participations.  Upon the issuance or Modification by any LC Issuer of a
Facility LC, such LC Issuer shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably sold to each Lender, and each
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from such LC Issuer, a participation
in such Facility LC (and each Modification thereof) and the related LC
Obligations in proportion to its Pro Rata Share.

(c) Procedure for Issuance or Modification of Facility LCs.  Subject to Section
2.19(a), the Borrowers shall give the Administrative Agent notice prior to 11:00
a.m. (Central time) at least three (3) Business Days prior to the proposed date
of issuance or Modification of each Facility LC, specifying the beneficiary, the
proposed date of issuance (or Modification) and the expiry date of such Facility
LC, and describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby.  Upon receipt of such notice, the
Administrative Agent shall promptly notify the applicable LC Issuer and each
Lender of the contents thereof and of the amount of such Lender’s participation
in such proposed Facility LC.  The issuance or Modification by any LC Issuer of
any Facility LC shall, in addition to the conditions precedent set forth in
Article IV, be subject to the conditions precedent that such Facility LC shall
be reasonably satisfactory to the applicable LC Issuer and that the applicable
Borrower shall have executed and delivered such application agreement and/or
such other instruments and agreements relating to such Facility LC as the
applicable LC Issuer shall have reasonably requested (each, a “Facility LC
Application”).  No LC Issuer shall have an independent duty to ascertain whether
the conditions set forth in Article IV have been satisfied; provided, however,
that no LC Issuer shall issue a Facility LC if, on or before the proposed date
of issuance, the applicable LC Issuer shall have received notice from the
Administrative Agent or the Required Lenders that any such condition has not
been satisfied or waived.  In the event of any conflict between the terms of
this Agreement and the terms of any Facility LC Application, the terms of this
Agreement shall control. 

(d) Procedures for Auto-Extension Facility LCs.  If a Borrower so requests in
any applicable Facility LC Application, the applicable LC Issuer may, in its
sole and

37




absolute discretion, agree to issue a Facility LC that has automatic extension
provisions (each, an “Auto-Extension Facility LC”); provided that any such
Auto-Extension Facility LC must permit such LC Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Facility LC) by giving prior notice to the beneficiary thereof
not later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Facility LC is issued. Unless
otherwise directed by the applicable LC Issuer, the applicable Borrower shall
not be required to make a specific request to such LC Issuer for any such
extension. Once an Auto-Extension Facility LC has been issued, the Lenders shall
be deemed to have authorized (but may not require) the applicable LC Issuer to
permit the extension of such Facility LC at any time to an expiry date not later
than the Facility Termination Date; provided, however, that such LC Issuer shall
not permit any such extension if (A) such LC Issuer has determined that it would
not be permitted, or would have no obligation at such time to issue such
Facility LC in its revised form (as extended) under the terms hereof, or (B) it
has received notice (which may be by telephone or in writing) on or before the
day that is seven Business Days before the Non-Extension Notice Date (1) from
the Administrative Agent that the Required Lenders have elected not to permit
such extension or (2) from the Administrative Agent, any Lender or a Borrower
that one or more of the applicable conditions specified in Section 4.2 is not
then satisfied, and in each such case directing such LC Issuer not to permit
such extension.

(e) LC Fees.  The Borrowers shall pay to the Administrative Agent, for the
account of the Lenders ratably in accordance with their respective Pro Rata
Shares, with respect to each Facility LC, a letter of credit fee at a per annum
rate equal to the Applicable Margin for Eurodollar Loans in effect from time to
time on the average daily undrawn stated amount under such Facility LC, such fee
to be payable in arrears on each Payment Date (the “LC Fee”).  The Borrowers
shall also pay to the applicable LC Issuer for its own account (x) a fronting
fee in an amount agreed upon between such LC Issuer and the Borrowers and (y) on
demand, all amendment, drawing and other fees regularly charged by such LC
Issuer to its letter of credit customers that are similarly situated to the
Parent and its Subsidiaries and all reasonable and documented out-of-pocket
expenses incurred by such LC Issuer in connection with the issuance,
Modification, administration or payment of any Facility LC and regularly charged
to its letter of credit customers that are similarly situated to the Parent and
its Subsidiaries.  The Borrowers agree and confirm that they shall be jointly
and severally liable for all such fees and other amounts.

(f) Administration; Reimbursement by Lenders.  Upon receipt from the beneficiary
of any Facility LC of any demand for payment under such Facility LC, the
applicable LC Issuer shall notify the Administrative Agent and the
Administrative Agent shall promptly notify the Borrowers and each other Lender
as to the amount to be paid by such LC Issuer as a result of such demand and the
proposed payment date (the “LC Payment Date”).  The responsibility of the
applicable LC Issuer to the Borrowers and each Lender shall be only to determine
that the documents (including each demand for payment) delivered under each
Facility LC in connection with such presentment shall be in conformity in all
material respects with such Facility LC.  Each LC Issuer shall endeavor to
exercise the same care in the issuance and administration of the Facility LCs as
it does with respect to letters of credit in which no participations are
granted, it being

38




understood that in the absence of any gross negligence or willful misconduct by
any LC Issuer, each Lender shall be unconditionally and irrevocably liable
without regard to the occurrence of any Event of Default or any condition
precedent whatsoever, to reimburse each LC Issuer on demand for (i) such
Lender’s Pro Rata Share of the amount of each payment made by such LC Issuer
under each Facility LC to the extent such amount is not reimbursed by the
Borrowers pursuant to Section 2.19(g) below and there are not funds available in
the Facility LC Collateral Account to cover the same, plus (ii) interest on the
foregoing amount to be reimbursed by such Lender, for each day from the date of
any LC Issuer’s demand for such reimbursement (or, if such demand is made after
11:00 a.m. (Central time) on such date, from the next succeeding Business Day)
to the date on which such Lender pays the amount to be reimbursed by it at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(g) Reimbursement by Borrower.  The Borrowers shall be irrevocably and
unconditionally obligated on a joint and several basis to reimburse each LC
Issuer on or before the applicable LC Payment Date for any amounts to be paid by
each LC Issuer upon any drawing under any Facility LC, without presentment,
demand, protest or other formalities of any kind; provided that neither the
Borrowers nor any Lender shall hereby be precluded from asserting any claim for
direct (but not consequential) damages suffered by the Borrowers or such Lender
to the extent, but only to the extent, caused by (i) the willful misconduct or
gross negligence of any LC Issuer in determining whether a request presented
under any Facility LC issued by it complied with the terms of such Facility LC
or (ii) any LC Issuer’s failure to pay under any Facility LC issued by it after
the presentation to it of a request strictly complying with the terms and
conditions of such Facility LC.  All such amounts paid by any LC Issuer and
remaining unpaid by the Borrowers shall bear interest, payable on demand, for
each day until paid at a rate per annum equal to (x) the rate applicable to Base
Rate Advances for such day if such day falls on or before the applicable LC
Payment Date and (y) the sum of 2.00% per annum plus the rate applicable to Base
Rate Advances for such day if such day falls after such LC Payment Date;
provided that with respect to any outstanding Reimbursement Obligation that is
not paid when due, prior to the occurrence of an Event of Default, and so long
as the conditions set forth in Section 4.2 are satisfied at the time of such
Revolving Loan, the Administrative Agent shall require, without further notice
from any Borrower, each Lender (including the applicable LC Issuer), by written
notice, to make a Revolving Loan in the amount of such Lender’s Pro Rata Share
of such Reimbursement Obligation (including, without limitation, any interest
accrued and unpaid thereon), for the purpose of repaying such Reimbursement
Obligation.  Not later than 12:00 noon (Central time) on the date of any notice
received pursuant to this Section 2.19(g), each Lender shall make available its
required Revolving Loan, in funds immediately available to the Administrative
Agent at its address specified pursuant to Article XIII.  Revolving Loans made
pursuant to this Section 2.19(g) shall initially be Base Rate Loans and
thereafter may be continued as Base Rate Loans or converted into Eurodollar
Loans in the manner provided in Section 2.9 and subject to the other conditions
and limitations set forth in this Article II.  In the event that any Lender
fails to make payment to the Administrative Agent of any amount due under this
Section 2.19(g), interest shall accrue thereon at the Federal Funds Effective
Rate for each day during the period commencing on the date of demand

39




and ending on the date such amount is received and the Administrative Agent
shall be entitled to receive, retain and apply against such obligation the
principal and interest otherwise payable to such Lender hereunder until the
Administrative Agent receives such payment from such Lender or such obligation
is otherwise fully satisfied.  Each LC Issuer will pay to each Lender ratably in
accordance with its Pro Rata Share all amounts received by it from the Borrowers
for application in payment, in whole or in part, of the Reimbursement Obligation
in respect of any Facility LC issued by such LC Issuer, but only to the extent
such Lender has made payment to such LC Issuer in respect of such Facility LC
pursuant to Section 2.19(f).  Subject to the terms and conditions of this
Agreement (including without limitation the submission of a Borrowing Notice in
compliance with Section 2.8 and the satisfaction or waiver of the applicable
conditions precedent set forth in Article IV), a Borrower may request an Advance
hereunder for the purpose of satisfying any Reimbursement Obligation.

(h) Obligations Absolute.  The Borrowers’ obligations under this Section 2.19
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrowers may have or have had against any LC Issuer, any Lender or any
beneficiary of a Facility LC.  The Borrowers further agree with the LC Issuers
and the Lenders that the LC Issuers and the Lenders shall not be responsible
for, and the Borrowers’ Reimbursement Obligation in respect of any Facility LC
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid, fraudulent or forged, or any dispute
between or among any Borrower, any of its Affiliates, the beneficiary of any
Facility LC or any financing institution or other party to whom any Facility LC
may be transferred or any claims or defenses whatsoever of the Borrowers or of
any of their Affiliates against the beneficiary of any Facility LC or any such
transferee.  The LC Issuers shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC.  The Borrowers
agree that any action taken or omitted by any LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrowers and shall not put any LC Issuer or any Lender under any liability to
the Borrowers.  Nothing in this Section 2.19(h) is intended to limit the right
of the Borrowers to make a claim against any LC Issuer for damages as
contemplated by the proviso to the first sentence of Section 2.19(g).

(i) Actions of LC Issuers.  The LC Issuers shall be entitled to rely, and shall
be fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, facsimile,
telex, teletype or electronic mail message, statement, order or other document
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by each LC
Issuer.  The LC Issuers shall be fully justified in failing or refusing to take
any action under this Agreement unless it shall first have received such advice
or concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action.

40




Notwithstanding any other provision of this Section 2.19, the LC Issuers shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement in accordance with a request of the Required Lenders, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon the Lenders and any future holders of a participation in any Facility LC.

(j) Indemnification.  The Borrowers hereby agree to indemnify and hold harmless
each Lender, each LC Issuer and the Administrative Agent, and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, costs or expenses (including reasonable
counsel fees and disbursements) which such Lender, such LC Issuer or the
Administrative Agent may incur (or which may be claimed against such Lender,
such LC Issuer or the Administrative Agent by any Person whatsoever) by reason
of or in connection with the issuance, execution and delivery or transfer of or
payment or failure to pay under any Facility LC or any actual or proposed use of
any Facility LC, including, without limitation, any claims, damages, losses,
liabilities, costs or expenses (including reasonable counsel fees and
disbursements) which a LC Issuer may incur (i) by reason of or in connection
with the failure of any other Lender to fulfill or comply with its obligations
to such LC Issuer under this Section 2.19 (but nothing herein contained shall
affect any rights the Borrowers may have against any Defaulting Lender) or (ii)
by reason of or on account of such LC Issuer issuing any Facility LC which
specifies that the term “Beneficiary” included therein includes any successor by
operation of law of the named Beneficiary, but which Facility LC does not
require that any drawing by any such successor Beneficiary be accompanied by a
copy of a legal document, satisfactory to such LC Issuer, evidencing the
appointment of such successor Beneficiary; provided that the Borrowers shall not
be required to indemnify any Lender, any LC Issuer or the Administrative Agent
for any claims, damages, losses, liabilities, costs or expenses to the extent,
but only to the extent, caused by (x) the willful misconduct or gross negligence
of such LC Issuer in determining whether a request presented under any Facility
LC complied with the terms of such Facility LC or (y) such LC Issuer’s failure
to pay under any Facility LC after the presentation to it of a request strictly
complying with the terms and conditions of such Facility LC. Nothing in this
Section 2.19(j) is intended to limit the obligations of the Borrowers under any
other provision of this Agreement.

(k) Lenders’ Indemnification.  Each Lender shall, ratably in accordance with its
Pro Rata Share, indemnify each LC Issuer, its affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Borrowers) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct or such LC
Issuer’s failure to pay under any Facility LC after the presentation to it of a
request strictly complying with the terms and conditions of the Facility LC)
that such indemnitees may suffer or incur in connection with this Section 2.19
or any action taken or omitted by such indemnitees hereunder.

(l) Facility LC Collateral Account.  During the continuance of any of the events
described in Sections 2.19(a) (with respect to a Facility LC with an expiration
date later than the fifth Business Day prior to the Facility Termination Date),
2.22 or 8.1 in

41




connection with which any Person is expressly required to post Cash Collateral
pursuant to such Sections, each Borrower agrees that it will, upon the request
of the Administrative Agent or the Required Lenders and until the final
expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuers or the Lenders in respect of any Facility LC, maintain
a special collateral account pursuant to arrangements reasonably satisfactory to
the Administrative Agent (the “Facility LC Collateral Account”), in the name of
such Borrower but under the sole dominion and control of the Administrative
Agent, for the benefit of the Lenders and in which such Borrower shall have no
interest other than as set forth in Section 8.1.  Each Borrower hereby pledges,
assigns and grants to the Administrative Agent, on behalf of and for the ratable
benefit of the Lenders and the LC Issuers, a security interest in all of its
right, title and interest in and to all funds that may from time to time be on
deposit in the Facility LC Collateral Account to secure the prompt and complete
payment and performance of the Obligations.  The Administrative Agent will
invest any funds on deposit from time to time in the Facility LC Collateral
Account in certificates of deposit of U.S. Bank having a maturity not exceeding
thirty (30) days.  Nothing in this Section 2.19(l) shall either obligate the
Administrative Agent to require the Borrowers to deposit any funds in the
Facility LC Collateral Account or limit the right of the Administrative Agent to
release any funds held in the Facility LC Collateral Account in each case other
than as required by Section 2.22 or Section 8.1.

(m) Rights as a Lender.  In its capacity as a Lender, each LC Issuer shall have
the same rights and obligations as any other Lender.

(n) Separate Reimbursement Agreement.  In the event any LC Issuer enters into a
separate reimbursement agreement with any Borrower covering the Facility LCs and
the terms of such reimbursement agreement conflict with or contradict the terms
of this Agreement, the terms of this Agreement shall control.

4.7. Replacement of Lender.  If any Borrower is required pursuant to Section
3.1, 3.2, 3.5 or 3.7 to make any additional payment to any Lender or if any
Lender’s obligation to make or continue Eurodollar Advances or Daily Eurodollar
Loans, or to convert Base Rate Advances into Eurodollar Advances, shall be
suspended pursuant to Section 3.3 or Section 3.7 or if any Lender defaults in
its obligation to make a Loan, reimburse any LC Issuer pursuant to Section
2.19(f) or the Swing Line Lender pursuant to Section 2.4(d) or declines to
approve an amendment or waiver that is approved by the Required Lenders or
otherwise becomes a Defaulting Lender (any Lender so affected an “Affected
Lender”), the Borrowers may elect, so long as the condition, issue or event
permitting the replacement of the Affected Lender continues, to replace such
Affected Lender as a Lender party to this Agreement, provided that no Default or
Event of Default shall have occurred and be continuing at the time of such
replacement, and provided further that, concurrently with such replacement, (i)
any Eligible Assignee or another bank or other Person that is reasonably
satisfactory to the Borrowers and the Administrative Agent and, to the
Borrowers’ and the Administrative Agent’s reasonable satisfaction, which
Eligible Assignee or other bank or Person does not suffer from and is not
impacted by the issue or event causing the replacement of the Affected Lender,
shall agree, as of such date, to purchase for cash at par the Advances and other
Obligations under this Agreement and the other Loan Documents due to the
Affected Lender pursuant to an assignment substantially in the form of Exhibit C
and to become a Lender for all purposes under this Agreement and to assume all
obligations of the Affected Lender to be

42




terminated as of such date and to comply with the requirements of Section 12.3
applicable to assignments, and (ii) the Borrowers shall pay to such Affected
Lender in same day funds on the day of such replacement all interest, fees and
other amounts then accrued but unpaid to such Affected Lender by the Borrowers
hereunder to and including the date of termination, including without limitation
payments due to such Affected Lender under Sections 3.1, 3.2, 3.4 and 3.5.

4.8. Limitation of Interest.  The Borrowers, the Administrative Agent and the
Lenders intend to strictly comply with all applicable laws, including applicable
usury laws.  Accordingly, the provisions of this Section 2.21 shall govern and
control over every other provision of this Agreement or any other Loan Document
which conflicts or is inconsistent with this Section 2.21, even if such
provision declares that it controls.  As used in this Section 2.21, the term
“interest” includes the aggregate of all charges, fees, benefits or other
compensation which constitute interest under applicable law, provided that, to
the maximum extent permitted by applicable law, (a) any non-principal payment
shall be characterized as an expense or as compensation for something other than
the use, forbearance or detention of money and not as interest, and (b) all
interest at any time contracted for, reserved, charged or received shall be
amortized, prorated, allocated and spread, in equal parts during the full term
of this Agreement.  In no event shall any Borrower or any other Person be
obligated to pay, or any Lender have any right or privilege to reserve, receive
or retain, (a) any interest in excess of the maximum amount of nonusurious
interest permitted under the applicable laws (if any) of the United States or of
any applicable state, or (b) total interest in excess of the amount which such
Lender could lawfully have contracted for, reserved, received, retained or
charged had the interest been calculated for the full term of this Agreement at
the Highest Lawful Rate.  On each day, if any, that the interest rate (the
“Stated Rate”) called for under this Agreement or any other Loan Document
exceeds the Highest Lawful Rate, the rate at which interest shall accrue shall
automatically be fixed by operation of this sentence at the Highest Lawful Rate
for that day, and shall remain fixed at the Highest Lawful Rate for each day
thereafter until the total amount of interest accrued equals the total amount of
interest which would have accrued if there were no such ceiling rate as is
imposed by this sentence.  Thereafter, interest shall accrue at the Stated Rate
unless and until the Stated Rate again exceeds the Highest Lawful Rate when the
provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate.  The daily interest rates to be used
in calculating interest at the Highest Lawful Rate shall be determined by
dividing the applicable Highest Lawful Rate per annum by the number of days in
the calendar year for which such calculation is being made.  None of the terms
and provisions contained in this Agreement or in any other Loan Document which
directly or indirectly relate to interest shall ever be construed without
reference to this Section 2.21, or be construed to create a contract to pay for
the use, forbearance or detention of money at an interest rate in excess of the
Highest Lawful Rate.  If the term of any Loan or any other Obligation
outstanding hereunder or under the other Loan Documents is shortened by reason
of acceleration of maturity as a result of any Event of Default or by any other
cause, or by reason of any required or permitted prepayment, and if for that (or
any other) reason any Lender at any time, including but not limited to, the
stated maturity, is owed or receives (and/or has received) interest in excess of
interest calculated at the Highest Lawful Rate, then and in any such event all
of any such excess interest shall be canceled automatically as of the date of
such acceleration, prepayment or other event which produces the excess, and, if
such excess interest has been paid to such Lender, it shall be credited pro
tanto against the then-outstanding principal balance of the Borrowers’
Obligations to such Lender, effective as of the date or dates when the event
occurs which causes it to be excess interest, until such excess is exhausted or
all of such principal has been fully paid,

43




whichever occurs first, and any remaining balance of such excess shall be
promptly refunded to its payor.    

4.9. Defaulting Lenders.

(a) Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.1 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any LC Issuer or the Swing Line Lender hereunder;
third, to Cash Collateralize the LC Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.22(a)(v); fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the LC Issuers’
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Facility LCs issued under this Agreement, in accordance with Section
2.22(a)(v); sixth, to the payment of any amounts owing to the Lenders, the LC
Issuers or the Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the LC Issuers or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; and eighth,  to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (A) such payment is a payment of the principal amount of any Loans or
Reimbursement Obligations in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (B) such Loans were made or the related
Facility LCs were issued at a time when the conditions set forth in Section

44




4.2 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and Reimbursement Obligations owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or
Reimbursement Obligations owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in Reimbursement Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments without giving effect to Section 2.22(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.22(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)Certain Fees.  (A) No Defaulting Lender shall be entitled to receive any
commitment fee for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

(B)Each Defaulting Lender shall be entitled to receive LC Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its ratable share of the stated amount of Facility LCs for which it has provided
Cash Collateral pursuant to Section 2.22(d). 

(C)With respect to any LC Fee not required to be paid to any Defaulting Lender
pursuant to clause (A) above, the Borrowers shall (x) pay to each non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in LC Obligations or
Swing Line Loans that has been reallocated to such non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to the LC Issuers and Swing Line Lender,
as applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to the LC Issuers’ or Swing Line Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

(iv)Reallocation of Participations to Reduce Fronting Exposure.  All or any part
of such Defaulting Lender’s participation in LC Obligations and Swing Line Loans
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.2 are satisfied at the time of such reallocation (and, unless the
Borrowers shall have otherwise notified the Administrative Agent at such time,
the Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Outstanding Credit Exposure of any non-Defaulting Lender to exceed
such non-Defaulting Lender’s Commitment.  Subject to Section 9.16, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim

45




of a non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

(v)Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure and (y) second, Cash Collateralize the
LC Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.22(d).

(b) Defaulting Lender Cure.  If the Borrowers and the Administrative Agent, the
Swing Line Lender and the LC Issuers agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Facility LCs and Swing Line
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 2.22(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) New Swing Line Loans/Facility LCs.  So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Line
Loans unless it is reasonably satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) the LC Issuers shall not be
required to issue, extend, renew or increase any Facility LC unless it is
reasonably satisfied that it will have no Fronting Exposure after giving effect
thereto.

(d) Cash Collateral.  At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of the Administrative
Agent or any LC Issuer (with a copy to the Administrative Agent) the Borrowers
shall Cash Collateralize the LC Issuers’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.22(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.

(i)Grant of Security Interest.  Each Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the LC Issuers, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lender’s obligation to fund participations in respect of LC
Obligations, to be applied pursuant to clause (ii) below.  If at any time the
Administrative Agent reasonably

46




determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the LC Issuers as herein provided or any
bankers’ lien or ordinary course setoff rights of depositary banks with respect
to the Cash Collateral (provided, that any such bankers’ liens or setoff rights
are either in favor of the Administrative Agent or are subordinated to payment
of the Secured Obligations to the written satisfaction of the Administrative
Agent), or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(ii)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.22 in respect of
Facility LCs shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of LC Obligations (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such Property as may otherwise be provided for herein.

(iii)Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce the LC Issuers’ Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.22(d)
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and the LC Issuers that there
exists excess Cash Collateral; provided that, subject to this Section 2.22 the
Person providing Cash Collateral and the LC Issuers may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided further that to the extent that such Cash
Collateral was provided by a Borrower, such Cash Collateral shall remain subject
to the security interest granted pursuant to the Loan Documents.

4.10. Designation of Borrowing Subsidiaries.  The Parent may from time to time
request that a Material Domestic Subsidiary be added to this Agreement and the
other Loan Documents as an additional Borrower with the ability to request and
receive Loans from the Lenders (each, a “Borrowing Subsidiary”).  Each such
request shall be delivered in writing to the Administrative Agent and shall
specify the name of such Material Domestic Subsidiary, such Material Domestic
Subsidiary’s jurisdiction of organization, and the Business Day on which the
Parent would like such joinder to be given effect.  Such request shall be
delivered at least fifteen (15) days prior to the date on which the Parent
wishes to join such Borrowing Subsidiary hereto (or such later date as may be
approved by the Administrative Agent in its sole discretion), and shall be
subject to the consent of the Administrative Agent (not to be unreasonably
withheld or delayed).  The Administrative Agent, subsequent to its receipt of
such request, may ask the Parent for additional information related to the
proposed Borrowing Subsidiary in its reasonable discretion.  In order to join a
Borrowing Subsidiary hereto, the Parent shall cause the delivery or reasonable
satisfaction of the following to the Administrative Agent at least five (5)
Business Days prior to the date on

47




which the Parent has requested that such joinder be given effect (or such later
date as may be approved by the Administrative Agent in its sole discretion): (i)
a Borrowing Subsidiary Agreement executed by the Parent, the applicable
Borrowing Subsidiary and the Administrative Agent, in the form of Exhibit I-1
hereto or otherwise in form and substance reasonably acceptable to the
Administrative Agent, pursuant to which such Borrowing Subsidiary shall agree to
be bound by the terms and conditions hereof and shall be entitled to request and
receive Loans hereunder, (ii) joinder agreements to each of the Guaranty and the
Security Agreement, (iii) each of the other Collateral Documents that the
Administrative Agent may reasonably request and (iv) all other conditions
precedent set forth in Section 4.3.  The Administrative Agent shall promptly
provide a copy of such Borrowing Subsidiary Agreement to the Lenders, the LC
Issuers and the Swing Line Lender.  Upon satisfaction of the requirements set
forth in this Section 2.23, the applicable Borrowing Subsidiary shall for all
purposes of this Agreement be a party to this Agreement until the Parent shall
have executed and delivered to the Administrative Agent a Borrowing Subsidiary
Termination with respect to such Material Domestic Subsidiary, whereupon such
Material Domestic Subsidiary shall cease to be a Borrowing Subsidiary and a
party to this Agreement.  Each Material Domestic Subsidiary that is or becomes a
Borrowing Subsidiary pursuant hereto hereby irrevocably appoints the Parent as
its agent for all purposes relevant to this Agreement and each related document,
including service of process.

4.11. Increase Option.  The Borrowers may from time to time until the Facility
Termination Date elect to increase the Commitments or to add one or more
tranches of senior secured term loans hereto (each such tranche of senior
secured term loans, an “Incremental Term Loan”), in each case in minimum
increments of $10,000,000 or such lower amount as the Borrowers and the
Administrative Agent agree upon, so long as, after giving effect thereto, the
aggregate amount of such increases and all such Incremental Term Loans does not
exceed $125,000,000 (any such increase in the Commitments and/or Incremental
Term Loans, the “Additional Commitments”).  The Borrowers may arrange for any
such Additional Commitments to be provided by one or more Lenders (each Lender
so agreeing to an increase in its Commitment or to participate in such
Incremental Term Loans, an “Increasing Lender”), or by one or more new banks,
financial institutions or other entities that are Eligible Assignees (each such
new bank, financial institution or other entity, an “Augmenting Lender”), to
extend the Additional Commitments; provided that (i) each Augmenting Lender and
each Increasing Lender shall be subject to the approval of the Borrowers, the
Administrative Agent, and, in the case of an increase in the Commitments, the LC
Issuers, such approvals of the Administrative Agent and the LC Issuers not to be
unreasonably withheld, and (ii) (x) in the case of an Increasing Lender, the
Borrowers and such Increasing Lender execute an agreement substantially in the
form of Exhibit F hereto, and (y) in the case of an Augmenting Lender, the
Borrowers and such Augmenting Lender execute an agreement substantially in the
form of Exhibit G hereto.  No consent of any Lender (other than the Lenders
participating in the Additional Commitments) shall be required for any
Additional Commitment pursuant to this Section 2.24.  Additional Commitments
created pursuant to this Section 2.24 shall become effective on the date agreed
by the Borrowers, the Administrative Agent and the relevant Increasing Lenders
or Augmenting Lenders, and the Administrative Agent shall notify each Lender
thereof.  Notwithstanding the foregoing, no Additional Commitments (or any
Lender’s Additional Commitment) shall become effective under this section
unless, (i) on the proposed date of the effectiveness of such increase or
Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and (b)
of Section 4.2 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate

48




to that effect dated such date and executed by an Authorized Officer and (B) the
Parent shall be in compliance (on a pro forma basis reasonably acceptable to the
Administrative Agent) with the covenants contained in Section 6.23 and (ii) the
Administrative Agent shall have received documents consistent with those
delivered on the Effective Date as to the power and authority of each Borrower
to borrow hereunder after giving effect to such addition, as well as such
documents as the Administrative Agent may reasonably request (including, without
limitation, customary opinions of counsel, affirmations of Loan Documents and
updated financial projections, reasonably acceptable to the Administrative
Agent, demonstrating the Borrowers’ anticipated compliance with Section 6.23
through the Facility Termination Date).    

On the effective date of any Additional Commitments, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such addition and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its Pro
Rata Share of such outstanding Revolving Loans, and (ii) except in the case of
any Incremental Term Loans, the Borrower shall be deemed to have repaid and
reborrowed all outstanding Revolving Loans as of the date of any increase in the
Commitments (with such reborrowing to consist of the Types of Revolving Loans,
with related Interest Periods if applicable, specified in a notice delivered by
the Borrower, in accordance with the requirements of Section 2.3).  The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence
shall be accompanied by payment of all accrued interest on the amount prepaid
and, in respect of each Eurodollar Loan, shall be subject to indemnification by
the Borrower pursuant to the provisions of Section 3.4 if the deemed payment
occurs other than on the last day of the related Interest Periods.  The
Additional Commitments (a) shall rank pari passu in right of payment with the
Revolving Loans, (b) shall not mature earlier than the Facility Termination Date
(but may have amortization prior to such date) and (c) shall be treated
substantially the same as (and in any event no more favorably than) the
Revolving Loans; provided that (i) the terms and conditions applicable to any
tranche of Incremental Term Loans maturing after the Facility Termination Date
may provide for material additional or different financial or other covenants or
prepayment requirements applicable only during periods after the Facility
Termination Date and (ii) the Incremental Term Loans may be priced differently
than the Revolving Loans. 

Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Increasing
Lender participating in such tranche, each Augmenting Lender participating in
such tranche, if any, and the Administrative Agent at the time this Section 2.24
is exercised.  The Incremental Term Loan Amendment may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section 2.24.  On the
effective date of the issuance of the Incremental Term Loans, each Increasing
Lender and Augmenting Lender, if any, that has agreed to extend such an
Incremental Term Loan shall make its ratable share thereof available to the
Administrative Agent, for remittance to the Borrower, on the terms and
conditions specified by the Administrative Agent at such time.  Nothing
contained in this Section 2.24 shall constitute, or otherwise be deemed

49




to be, a commitment on the part of any Lender to increase its Commitment
hereunder, or provide Incremental Term Loans, at any time. 

This Section shall supersede any provision in Section 8.3 to the contrary. 

ARTICLE III

YIELD PROTECTION; TAXES

3.1. Yield Protection.  If, after the date of this Agreement, there occurs any
adoption of or change in any law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation, or directive (whether or not
having the force of law) or in the interpretation, promulgation, implementation
or administration thereof by any Governmental or quasi-Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, including, notwithstanding the foregoing, all requests,
rules, guidelines or directives (x) in connection with the Dodd-Frank Wall
Street Reform and Consumer Protection Act or (y) promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States financial regulatory
authorities, in each case of clauses (x) and (y), regardless of the date
enacted, adopted, issued, promulgated or implemented, or compliance by any
Lender or applicable Lending Installation or any LC Issuer with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency (any of the foregoing, a “Change in Law”)
which:

(a)subjects any Lender or any applicable Lending Installation, any LC Issuer or
the Administrative Agent to any Taxes (other than with respect to (i)
Indemnified Taxes, (ii) Taxes described in clauses (ii) through (iv) of the
definition of Excluded Taxes, (iii) Connection Income Taxes and (iv) Other
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, or

(b)imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation or any LC Issuer (other than reserves and assessments taken
into account in determining the interest rate applicable to Eurodollar Advances
and Daily Eurodollar Loans), or

(c)imposes any other condition (other than Taxes) the result of which is to
increase the cost to any Lender or any applicable Lending Installation or any LC
Issuer of making, funding or maintaining its Eurodollar Loans or Daily
Eurodollar Loans, or of issuing or participating in Facility LCs, or reduces any
amount receivable by any Lender or any applicable Lending Installation or any LC
Issuer in connection with its Eurodollar Loans, or Daily Eurodollar Loans,
Facility LCs or participations therein, or requires any Lender or any applicable
Lending Installation or any LC Issuer to make any payment calculated by
reference to the amount of Eurodollar Loans, or Daily Eurodollar Loans, Facility
LCs or participations therein held or interest or LC Fees received by it, by an
amount deemed material by such Lender or such LC Issuer as the case may be,



50




and the result of any of the foregoing is to increase the cost to such Person of
making or maintaining its Loans or Commitment or of issuing or participating in
Facility LCs or to reduce the amount received by such Person in connection with
such Loans or Commitment, Facility LCs or participations therein, then, within
fifteen (15) days after demand by such Person, the Borrowers shall pay such
Person, as the case may be, such additional amount or amounts as will compensate
such Person for such increased cost or reduction in amount received; provided
that such demand is made within 270 days after the occurrence of any such Change
in Law; provided further, that if the Change in Law is retroactive, then the
270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

3.2. Changes in Capital Adequacy Regulations.  If a Lender or a LC Issuer
determines that the amount of capital or liquidity required or expected to be
maintained by such Lender or such LC Issuer, any Lending Installation of such
Lender or such LC Issuer, or any corporation or holding company controlling such
Lender or such LC Issuer is increased as a result of (i) a Change in Law or (ii)
any change after the date of this Agreement in the Risk-Based Capital
Guidelines, then, within fifteen (15) days of demand by such Lender or such LC
Issuer, the Borrowers shall pay such Lender or such LC Issuer the amount
necessary to compensate for any shortfall in the rate of return on the portion
of such increased capital or liquidity which such Lender or such LC Issuer
determines is attributable to this Agreement, its Outstanding Credit Exposure or
its Commitment to make Loans and issue or participate in Facility LCs, as the
case may be, hereunder (after taking into account such Lender’s or such LC
Issuer’s policies as to capital adequacy or liquidity), in each case that is
attributable to such Change in Law or change in the Risk-Based Capital
Guidelines, as applicable; provided that such demand is made within 270 days
after the occurrence of any such Change in Law or change in Risk-Based Capital
Guidelines, as applicable; provided further, that if the Change in Law or change
in Risk-Based Capital Guidelines, as applicable, is retroactive, then the
270-day period referred to above shall be extended to include the period of
retroactive effect thereof.    

3.3. Availability of Types of Advances; Adequacy of Interest Rate.    

(a) If the Administrative Agent or the Required Lenders determine:

(i)that deposits of a type and maturity appropriate to match fund Eurodollar
Advances or Daily Eurodollar Loans are not available to such Lenders in the
relevant market or;

(ii)that the interest rate applicable to Eurodollar Advances or Daily Eurodollar
Loans is not ascertainable or does not adequately and fairly reflect the cost of
making or maintaining Eurodollar Advances or Daily Eurodollar Loans,

then the Administrative Agent shall suspend the availability of Eurodollar
Advances or Daily Eurodollar Loans and require any affected Eurodollar Advances
or Daily Eurodollar Loans to be repaid or converted to Base Rate Advances,
subject to the payment of any funding indemnification amounts required by
Section 3.4.



51




(b) Notwithstanding the foregoing, in the event the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 3.3(a)(ii) have arisen and such
circumstances are unlikely to be temporary, (ii) ICE Benchmark Administration
(or any Person that takes over the administration of such rate) discontinues its
administration and publication of interest settlement rates for deposits in
Dollars, or (iii) the supervisor for the administrator of the interest
settlement rate described in clause (ii) of this Section 3.3(b) or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which such interest
settlement rate shall no longer be used for determining interest rates for
loans, then the Administrative Agent and the Borrowers shall seek to jointly
agree upon an alternate rate of interest to the Eurodollar Base Rate and the
Daily Eurodollar Base Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and the Administrative Agent and the Borrowers shall
enter into an amendment to this Agreement to reflect such alternate rate of
interest and such other related changes to this Agreement as may be
applicable.  Notwithstanding anything to the contrary in Section 8.3, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment.  Until an alternate
rate of interest shall be determined in accordance with this Section 3.3(b), (x)
any request pursuant to Section 2.9 that requests the conversion of any Advance
to, or continuation of any Advance as, a Eurodollar Advance shall be ineffective
and any such Advance shall be continued as or converted to, as the case may be,
a Base Rate Advance, and (y) if any request pursuant to Section 2.8 requests a
Eurodollar Advance, such Advance shall be made as a Base Rate Advance.  If the
alternate rate of interest determined pursuant to this Section 3.3(b) shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

3.4. Funding Indemnification.  If (a) any payment of a Eurodollar Advance occurs
on a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, (b) a Eurodollar Advance is
not made on the date specified by a Borrower for any reason other than default
by the Lenders, (c) a Eurodollar Loan is converted other than on the last day of
the Interest Period applicable thereto, (d) any Borrower fails to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, or (e) any Eurodollar Loan is assigned other
than on the last day of the Interest Period applicable thereto as a result of a
request by a Borrower pursuant to Section 2.20 the Borrowers will jointly and
severally indemnify each Lender for such Lender’s costs, expenses and Interest
Differential (as reasonably determined by such Lender in good faith) incurred as
a result of such prepayment.  The term “Interest Differential” shall mean that
sum equal to the greater of zero or the financial loss incurred by the Lender
resulting from prepayment, calculated as the difference between the amount of
interest such Lender would have earned (from the investments in money markets as
of the Borrowing Date of such Advance) had prepayment not occurred and the
interest such Lender will actually earn (from like investments in money markets
as of the date of prepayment) as a result of the redeployment of funds from the
prepayment.  Because of the

52




short-term nature of this facility, Borrowers agree that Interest Differential
shall not be discounted to its present value.

3.5. Taxes. 

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law.  If any applicable law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax or Other Tax, then the sum payable by the applicable
Loan Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings of
Indemnified Tax or Other Tax applicable to additional sums payable under this
Section 3.5) the applicable Lender or the Administrative Agent receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b) The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c) The Loan Parties shall jointly and severally indemnify the Lender or the
Administrative Agent, within fifteen (15) days after demand therefor, for the
full amount of any Indemnified Taxes and Other Taxes (including Indemnified
Taxes and Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.5) payable or paid by such Lender or the Administrative
Agent or required to be withheld or deducted from a payment to such Lender or
the Administrative Agent and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes and Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrowers by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent, within
fifteen (15) days after demand therefor, for (i) any Indemnified Taxes and Other
Taxes attributable to such Lender (but only to the extent that any Loan Party
has not already indemnified the Administrative Agent for such Indemnified Taxes
and Other Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.2(c) relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or

53




liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 3.5, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.5(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)Without limiting the generality of the foregoing,

(A)any Lender that is a United States Person for U.S. federal income Tax
purposes shall deliver to the Borrowers and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax;

(B)any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:



54




(i) in the case of a Non-U.S. Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such Tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such Tax treaty;

(ii)  executed originals of IRS Form W-8ECI;

(iii) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of a Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or

(iv) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, IRS Form W-8IMY or IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable.

(C)any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender or Administrative Agent under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
or Administrative Agent were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender or Administrative Agent shall deliver
to the Borrowers and the Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrowers or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrowers or the Administrative Agent
as may be necessary for the Borrowers and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender or
Administrative Agent has complied with such Lender’s obligations under FATCA or
to determine the amount to deduct and withhold from such payment.  Solely for
purposes of this

55




clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii)Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrowers and the
Administrative Agent in writing of its legal inability to do so.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.5 (including by the payment of additional amounts
pursuant to this Section 3.5), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 3.5 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) Each party’s obligations under this Section 3.5 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) For purposes of Section 3.5, the term “Lender” includes any LC Issuer and
the term “applicable law” includes FATCA.

(j) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Effective Date, the Borrowers and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) the Loans
and the Facility LCs as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

3.6. Selection of Lending Installation; Mitigation Obligations; Lender
Statements; Survival of Indemnity.  To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurodollar Loans or Daily Eurodollar Loans (in the case of the Swing Line
Lender) to reduce any liability of the Borrowers to such Lender under Sections

56




3.1, 3.2, 3.5 and 3.7 and to avoid the unavailability of Eurodollar Advances or
Daily Eurodollar Loans under Sections 3.3 or 3.7, so long as such designation
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender in any material respect.  Each
Lender shall deliver a written statement of such Lender to the Borrowers (with a
copy to the Administrative Agent) as to the amount due, if any, under Section
3.1, 3.2, 3.4. 3.5 or 3.7.  Such written statement shall set forth in reasonable
detail the calculations upon which such Lender determined such amount and shall
be final, conclusive and binding on the Borrowers in the absence of manifest
error.  Determination of amounts payable under such Sections in connection with
a Eurodollar Loan or Daily Eurodollar Loan shall be calculated as though each
Lender funded its Eurodollar Loan and the Swing Line Lender funded its Daily
Eurodollar Loan through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Eurodollar
Rate or Daily Eurodollar Rate applicable to such Loan, whether in fact that is
the case or not.  Unless otherwise provided herein, the amount specified in the
written statement of any Lender shall be payable on demand after receipt by the
Borrowers of such written statement.  The obligations of the Borrowers under
Sections 3.1, 3.2, 3.4, 3.5 and 3.7 shall survive payment of the Obligations and
termination of this Agreement.

3.7. Illegality.  If any Lender determines that it is unlawful for any Lender or
its applicable lending office to make, maintain, or fund Advances whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, upon
notice thereof by such Lender to the Borrowers (through the Administrative
Agent), (a) such Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Loans or Daily Eurodollar Loans (in the case of the
Swing Line Lender) to the extent that such designation is reasonably possible
and would eliminate or mitigate such illegality, (b) to the extent that
designation of an alternate Lending Installation would not eliminate or mitigate
such illegality,  any obligation of such Lender to make or continue Eurodollar
Advances or to convert Base Rate Advances to Eurodollar Advances shall be
suspended, and (c) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Advances the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate (after giving effect
to Lender’s designation of an alternate Lending Installation, if any, provided
in clause (a) above), the interest rate on which Base Rate Advances of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrowers that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (i) the Borrowers shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Advances of such Lender to Base Rate Advances (the
interest rate on which Base Rate Advances of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Advances to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Advances and (ii) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is

57




no longer illegal for such Lender to determine or charge interest rates based
upon the Eurodollar Rate.  Upon any such prepayment or conversion, the Borrowers
shall also pay accrued interest on the amount so prepaid or converted, together
with any additional amounts required pursuant to Section 3.4.

ARTICLE IV

CONDITIONS PRECEDENT

4.1. Effective Date.  The Lenders shall not be required to make the initial
Credit Extension hereunder unless each of the following conditions is satisfied:

(a) The Administrative Agent shall have received executed counterparts of each
of this Agreement, a reaffirmation and amendment of the Security Agreement and a
reaffirmation of the Guaranty.

(b) The Administrative Agent shall have received a certificate, signed by the
chief financial officer of the Parent, stating that on the date of the initial
Credit Extension (1) no Default or Event of Default has occurred and is
continuing and (2) the representations and warranties contained in Article V are
(x) with respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects as of such date, except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all respects on and as of such earlier date and (y) with respect
to any representations or warranties that do not contain a materiality
qualifier, true and correct in all material respects as of such date, except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date.

(c) The Administrative Agent shall have received a written opinion of the Loan
Parties’ counsel (which may include local counsel and in-house counsel) with
respect to each of the Loan Parties, addressed to the Lenders and in form and
substance acceptable to the Administrative Agent.

(d) The Administrative Agent shall have received any Notes requested by a Lender
pursuant to Section 2.13 payable to each such requesting Lender.

(e) The Administrative Agent shall have received such documents and certificates
relating to the organization, existence and good standing of each initial Loan
Party under the laws of its jurisdiction of incorporation or organization, the
authorization of the transactions contemplated hereby and any other legal
matters relating to such Loan Parties, the Loan Documents or the transactions
contemplated hereby, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and as further described in the List of
Closing Documents.

(f) The Administrative Agent shall have received all reasonable and documented
fees and other amounts due and payable on or prior to the date hereof,

58




including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrowers hereunder.

(g) There shall not have occurred a material adverse change in the business,
Property, financial condition or results of operations of the Parent and its
Subsidiaries, taken as a whole, since June 30, 2019.

(h) [Reserved.]

(i) The Administrative Agent shall be reasonably satisfied that each Borrower’s
Property and operations and those of its Subsidiaries are in compliance in all
material respects with applicable Environmental Laws and no Borrower or
Subsidiary thereof is subject to any liability under Environmental Laws, except
for such noncompliance or liability that individually or in the aggregate would
not reasonably be expected to have a Material Adverse Effect.

(j) The Administrative Agent shall have received: (i)  such information as the
Administrative Agent may reasonably request, together with all other information
then available to the Administrative Agent, to demonstrate that, in the
Administrative Agent’s reasonable judgment, the Borrowers can repay their debts
and satisfy their other obligations when they become due and can comply with the
financial covenants set forth in Section 6.23, (ii) unaudited consolidated
financial statements of the Parent and its Subsidiaries for the fiscal quarter
ended June 30, 2019, and (iii) audited consolidated financial statements of the
Parent and its Subsidiaries for the fiscal years ended 2016, 2017 and 2018.

(k) The Administrative Agent shall have received the results of a recent lien
search in each of the jurisdictions where the initial Loan Parties are
organized, and each such search shall reveal no Liens on any of the assets of
the Loan Parties except for Liens permitted by Section 6.16 or discharged on or
prior to the date hereof pursuant to a pay-off letter or other documentation
reasonably satisfactory to the Administrative Agent.

(l) Amendments to each of the existing Mortgages on the eight (8) real
properties which have been agreed by the Administrative Agent and the Parent as
of the Effective Date to be subject to a perfected Lien in favor of the
Administrative Agent, each of which shall be in proper form for recordation or
registration, as applicable.

(m) Upon the reasonable request of any Lender made at least ten days prior to
the Effective Date, the Borrowers must have provided to such Lender the
documentation and other information required to comply with the internal policy
guidelines of the applicable Lender or applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act, in each
case at least five days prior to the Effective Date. 

(n) At least five days prior to the Effective Date, if any Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, such
Borrower must deliver a Beneficial Ownership Certification in relation to such
Borrower. 



59




(o) The Administrative Agent shall have received evidence of insurance coverage
in compliance with the terms of Sections 5.18 and 6.6.

(p) There shall exist no Default or Event of Default, and no Default or Event of
Default shall result from the consummation of the initial Credit Extension.

(q) If the initial Credit Extension will be the issuance of a Facility LC, the
Administrative Agent shall have received a properly completed Facility LC
Application.

4.2. Each Credit Extension.  The Lenders shall not (except as otherwise set
forth in Section 2.4(d) with respect to Revolving Loans for the purpose of
repaying Swing Line Loans) be required to make any Credit Extension unless on
the applicable Borrowing Date:

(a) There exists no Default or Event of Default, nor would a Default or Event of
Default result from such Credit Extension.

(b) The representations and warranties contained in Article V are (x) with
respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects as of such Borrowing Date, except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all respects on and as of such earlier date and (y) with respect
to any representations or warranties that do not contain a materiality
qualifier, true and correct in all material respects as of such Borrowing Date,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects on and as of such earlier
date.

Each Borrowing Notice or Swing Line Borrowing Notice, as the case may be, or
request for issuance of a Facility LC with respect to each such Credit Extension
shall constitute a representation and warranty by the Borrowers that the
conditions contained in Sections 4.2(a) and (b) have been satisfied.

4.3. Designation of a Borrowing Subsidiary.  The designation of a Material
Domestic Subsidiary as a Borrowing Subsidiary pursuant to Section 2.23 is
subject to the condition precedent that the Parent or such proposed Borrowing
Subsidiary shall have furnished or caused to be furnished to the Administrative
Agent:

(a) Executed counterparts of each of the Borrowing Subsidiary Agreement, a
joinder to the Guaranty, a joinder to the Security Agreement and each other
Collateral Document that the Administrative Agent may request;

(b) Copies, certified by the secretary or assistant secretary of such Material
Domestic Subsidiary, of resolutions of its board of directors or other
applicable governing body (and resolutions of other bodies, if any are deemed
necessary by the Administrative Agent) approving the Borrowing Subsidiary
Agreement and any other Loan Documents to which such Material Domestic
Subsidiary is becoming a party and such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of such Material Domestic Subsidiary;



60




(c) An incumbency certificate, executed by the secretary or assistant secretary
of such Material Domestic Subsidiary, which shall identify by name and title and
bear the signature of the officers of such Material Domestic Subsidiary
authorized to request Advances hereunder and sign the Borrowing Subsidiary
Agreement and the other Loan Documents to which such Material Domestic
Subsidiary is becoming a party, upon which certificate the Administrative Agent
and the Lenders shall be entitled to rely until informed of any change in
writing by the Parent or such Material Domestic Subsidiary;

(d) If requested by the Administrative Agent, opinions of counsel to such
Material Domestic Subsidiary, in form and substance reasonably satisfactory to
the Administrative Agent and its counsel, with respect to the laws of its
jurisdiction of organization, creation and perfection of security interests, and
such other matters as are reasonably requested by the Administrative Agent or
its counsel and addressed to the Administrative Agent and the Lenders;

(e) To the extent requested by any Lender, Notes for each Lender, and any other
instruments and documents reasonably requested by the Administrative Agent; and

(f) All documentation and other information reasonably requested by the Lenders
or the Administrative Agent required to comply with the internal policy
guidelines of the applicable Lender or the Administrative Agent or applicable
“know your customer” and anti-money laundering rules and regulations, including
the PATRIOT Act.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each of the Borrowers, jointly and severally, represents and warrants to the
Lenders that:

5.1. Existence and Standing.  Each Borrower and each Subsidiary is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or formed, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite corporate, partnership or limited liability company authority
to conduct its business (i) in its jurisdiction of formation and (ii) in each
other jurisdiction in which its business is conducted, solely with respect to
this clause (ii), except as would not reasonably be expected to result in a
Material Adverse Effect.

5.2. Authorization and Validity.  Each Loan Party has the power and authority
and legal right to execute and deliver the Loan Documents to which it is a party
and to perform its obligations thereunder.  The execution and delivery by each
Loan Party of the Loan Documents to which it is a party and the performance of
its obligations thereunder have been duly authorized by proper corporate,
partnership or limited liability company proceedings, and the Loan Documents to
which each Loan Party is a party constitute legal, valid and binding obligations
of such Loan Party enforceable against such Loan Party in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.



61




5.3. No Conflict; Government Consent.  Neither the execution and delivery by
each Borrower of the Loan Documents to which it is a party, nor the consummation
of the transactions therein contemplated, nor compliance with the provisions
thereof will violate (i) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Borrowers or any Subsidiaries or (ii)
any Borrower’s or any Subsidiary’s articles or certificate of incorporation,
partnership agreement, certificate of partnership, articles or certificate of
organization, by-laws, or operating or other management agreement, as the case
may be, or (iii) the provisions of any indenture, instrument or agreement which
constitutes Material Indebtedness to which any Borrower or any Subsidiary is a
party or is subject, or by which it, or its Property, is bound, or conflict with
or constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of a Borrower or a Subsidiary
pursuant to the terms of any such indenture, instrument or agreement.  No order,
consent, adjudication, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by a Borrower or any Subsidiary, is
required to be obtained by a Borrower or any Subsidiary in connection with the
execution and delivery of the Loan Documents, the borrowings under this
Agreement, the payment and performance by any Borrower of the Obligations or the
legality, validity, binding effect or enforceability of any of the Loan
Documents.

5.4. Financial Statements.  The December 31, 2018 audited consolidated financial
statements of the Parent and its Subsidiaries (prior to the Effective Date), and
their unaudited financial statements dated as of June  30, 2019, heretofore
delivered to the Lenders were prepared in accordance with GAAP in effect on the
date such statements were prepared (except that such financial statements do not
include footnotes and are subject to audit adjustments) and fairly present in
all material respects the consolidated financial condition and operations of
Parent and its Subsidiaries (prior to the Effective Date) at such date and the
consolidated results of their operations for the period then ended.

5.5. Material Adverse Change.  Since June 30, 2019, there has been no change in
the business, Property, financial condition or results of operations of the
Borrowers and their Subsidiaries, taken as a whole, which would reasonably be
expected to have a Material Adverse Effect.

5.6. Taxes.  The Borrowers and their Subsidiaries have filed all United States
federal and state income Tax returns and all other material Tax returns which
are required to be filed by them and have paid all United States federal and
state income Taxes and all other material Taxes due from the Borrowers and their
Subsidiaries, including, without limitation, pursuant to any assessment received
by any Borrower or any Subsidiary, except (a) such Taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided in
accordance with GAAP and as to which no Lien exists and (b) such Taxes for which
the failure to pay would not reasonably be expected to result in a Material
Adverse Effect.  No Tax Liens have been filed and no claims are being asserted
with respect to any such Taxes.  The charges, accruals and reserves on the books
of the Borrowers and their Subsidiaries in respect of any Taxes or other
governmental charges are adequate. 

5.7. Litigation and Contingent Obligations.  There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their

62




officers, threatened against or affecting any Borrower or any Subsidiary which
would reasonably be expected to have a Material Adverse Effect.  Other than any
liability incident to any litigation, arbitration or proceeding which would not
reasonably be expected to have a Material Adverse Effect, no Borrower has any
material Contingent Obligations not provided for or disclosed in the financial
statements referred to in Section 5.4.

5.8. Material Domestic Subsidiaries.  Schedule 5.8 contains an accurate list of
all Material Domestic Subsidiaries of each Borrower as of the date of this
Agreement, setting forth their respective jurisdictions of organization and the
percentage of their respective capital stock or other ownership interests owned
by the relevant Borrower or Material Domestic Subsidiaries.  All of the issued
and outstanding shares of capital stock or other ownership interests of such
Material Domestic Subsidiaries have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non-assessable.

5.9. ERISA.  With respect to each Plan, the Borrowers and all ERISA Affiliates
have paid all required minimum contributions and installments on or before the
due dates provided under Section 430(j) of the Code and would not reasonably be
subject to a lien under Section 430(k) of the Code or Title IV of ERISA in
excess of $25,000,000.  Neither any Borrower nor any ERISA Affiliate has filed,
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA, an
application for a waiver of the minimum funding standard except where failure
to meet such standard would not reasonably be expected to result in a Material
Adverse Effect.  No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect.

5.10. Accuracy of Information.  No written information, exhibit or report
furnished by any Borrower or any Subsidiary to the Administrative Agent or to
any Lender in connection with the negotiation of, or compliance with, the Loan
Documents, when read in conjunction with the Loan Documents (including the
schedules and exhibits thereto), contained any material misstatement of fact or
omitted to state a material fact necessary to make the statements contained
therein not misleading in light of the circumstances when made.

5.11. Margin Stock.  Margin stock (as defined in Regulation U) constitutes less
than 25% of the value of those assets of the Borrowers and their Subsidiaries
which are subject to any limitation on sale, pledge, or other restriction
hereunder.

5.12. Material Agreements.  Neither any Borrower nor any Subsidiary is a party
to any agreement or instrument or subject to any charter or other corporate
restriction which would reasonably be expected to have a Material Adverse
Effect.  Neither any Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it is a party, which default
would reasonably be expected to have a Material Adverse Effect or (ii) as of the
Effective Date, any agreement or instrument evidencing or governing Indebtedness
in excess of $25,000,000.

5.13. Compliance With Laws.  The Borrowers and their Subsidiaries are in
compliance with all applicable statutes, rules, regulations, orders and
restrictions of any Governmental Authority having jurisdiction over the conduct
of their respective businesses or the ownership of

63




their respective Property; except as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

5.14. Ownership of Properties.  Except as set forth on Schedule 5.14, on the
date of this Agreement, the Borrowers and their Subsidiaries will have
defensible title, free of all Liens other than those permitted by Section 6.16,
to all of the Property and assets reflected in the Parent’s most recent
consolidated financial statements provided to the Administrative Agent as owned
by the Borrowers and their Subsidiaries other than as may have been disposed of
in a manner permitted by Section 6.13(a).

5.15. Plan Assets; Prohibited Transactions.  No Borrower is an entity deemed to
hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101, as modified by
Section 3(42) of ERISA, of an employee benefit plan (as defined in Section 3(3)
of ERISA) which is subject to Title I of ERISA or any plan (within the meaning
of Section 4975 of the Code), and, provided that the source of funds for each
Lender with respect to its Commitment and Credit Extensions does not constitute
“plan assets”, neither the execution of this Agreement nor the making of Credit
Extensions hereunder gives rise to a prohibited transaction within the meaning
of Section 406 of ERISA or Section 4975 of the Code.

5.16. Environmental Matters.  Each Borrower’s Property and operations and those
of its Subsidiaries are in material compliance with applicable Environmental
Laws and no Borrower or Subsidiary thereof is subject to any liability under
Environmental Laws, except for such noncompliance or liability that individually
or in the aggregate would not reasonably be expected to have a Material Adverse
Effect.  Neither any Borrower nor any Subsidiary has received, to the Parent’s
knowledge, any notice to the effect that its Property and/or operations are not
in material compliance with any of the requirements of applicable Environmental
Laws or are the subject of any federal or state investigation evaluating whether
any remedial action is needed to respond to a release of any Hazardous
Materials, which non-compliance or remedial action would reasonably be expected
to have a Material Adverse Effect.

5.17. Investment Company Act.  Neither any Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

5.18. Insurance.  Each Borrower maintains, and has caused each Subsidiary to
maintain, with financially sound and reputable insurance companies, insurance
(including, without limitation, liability insurance) in such amounts, subject to
such deductibles and self-insurance retentions and covering such Property and
risks as are consistent with sound business practice.

5.19. Subordinated Indebtedness.  The Secured Obligations constitute senior
Indebtedness which is entitled to the benefits of the subordination provisions
of all outstanding Subordinated Indebtedness.

5.20. Solvency.    

(a) Immediately after the consummation of the transactions to occur on the
Effective Date and immediately following the making of each Credit Extension, if
any,

64




made on the date hereof and after giving effect to the application of the
proceeds of such Credit Extensions, the Parent and its Subsidiaries, on a
consolidated basis, will be Solvent.

(b) No Borrower intends to, or intends to permit any of its Subsidiaries to, and
no Borrower believes that it or any of its Subsidiaries will, incur debts beyond
its ability to pay such debts as they mature, taking into account the timing of
and amounts of cash to be received by it or any such Subsidiary and the timing
of the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.

5.21. No Default.  No Default or Event of Default has occurred and is
continuing.

5.22. Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws.    

(a) The Borrowers, their Subsidiaries and their respective officers and
employees and to the knowledge of each Borrower its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  None of the Borrowers, any Subsidiary or to the knowledge of each
Borrower or such Subsidiaries any of their respective directors, officers or
employees, is a Sanctioned Person.  No Loan or Facility LC, use of the proceeds
of any Loan or Facility LC or other transactions contemplated hereby will
violate Anti-Corruption Laws or applicable Sanctions in any material respect.

(b) Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the PATRIOT Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto.  Each Borrower and its Subsidiaries are in compliance in all material
respects with the PATRIOT Act.

5.23. EEA Financial Institution.  No Loan Party is an EEA Financial Institution.

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1. Financial Reporting.  The Parent will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Administrative Agent:

(a) Within 90 days after the close of each of its fiscal years, an unqualified
(except for qualifications relating to changes in accounting principles or
practices reflecting changes in GAAP) audit report, with no going concern
modifier (other than any such modifier related to the maturity of the
Obligations for any such report delivered in the fiscal year in which the
Obligations mature hereunder), certified by nationally recognized  independent
certified public accountants, or other certified public accountants

65




acceptable to the Required Lenders, prepared in accordance with GAAP on a
consolidated basis for itself and its Subsidiaries, including balance sheets as
of the end of such period, related profit and loss and reconciliation of surplus
statements, and a statement of cash flows, accompanied by any final management
letter prepared by said accountants.

(b) Within 45 days after the close of the first three (3) quarterly periods of
each of its fiscal years, for itself and its Subsidiaries, consolidated
unaudited balance sheets as at the close of each such period and consolidated
profit and loss and reconciliation of surplus statements (including sufficient
detail for independent calculation of the financial covenants set forth in
Section 6.23) and a statement of cash flows for the period from the beginning of
such fiscal year to the end of such quarter, all certified by the chief
financial officer of Parent.

(c) As soon as available, but in any event within 90 days after the beginning of
each fiscal year of the Parent, a copy of the plan and forecast (including a
projected consolidated balance sheet, income statement and cash flow statement)
of the Parent for such fiscal year.

(d) Together with the financial statements required under Sections 6.1(a) and
(b), a compliance certificate in substantially the form of Exhibit B signed on
behalf of the Parent by its chief financial officer or treasurer showing the
calculations necessary to determine compliance with this Agreement and stating
that no Default or Event of Default exists, or if any Default or Event of
Default exists, stating the nature and status thereof.

(e) Promptly upon the furnishing thereof to the shareholders of any Borrower,
copies of all financial statements, reports and proxy statements so furnished.

(f) Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly or other regular reports and proxy statements which any
Borrower or any Subsidiary files with the SEC.

(g) On or promptly after any time at which a Borrower or any Subsidiary becomes
subject to the Beneficial Ownership Regulation, a completed Beneficial Ownership
Certification in form and substance acceptable to the Administrative Agent.

(h) Such other information (including non-financial information and
environmental reports) as the Administrative Agent or any Lender may from time
to time reasonably request.

If any information which is required to be furnished to the Lenders under this
Section 6.1 is required by law or regulation to be filed by a Borrower with a
government body on an earlier date, and is so filed on an earlier date, then the
information required hereunder shall be furnished to the Lenders at such earlier
date so filed. 

Any financial statement or other information required to be furnished pursuant
to Sections 6.1(a), (b), (e) or (f) shall be deemed to have been furnished on
the date on which the Administrative Agent receives notice that the Parent has
filed such financial statement or information with the SEC or it is available on
the Parent’s website or the EDGAR website on the

66




Internet at www.sec.gov or any successor government website that is freely and
readily available to the Administrative Agent and the Lenders without
charge.  Notwithstanding the foregoing, the Borrowers shall deliver paper copies
of any such financial statement or information to the Administrative Agent if
the Administrative Agent reasonably requests the Borrowers to furnish such paper
copies until written notice to cease delivering such paper copies is given by
the Administrative Agent.

6.2. Use of Proceeds.  The Borrowers will, and will cause each Subsidiary to,
use the proceeds of the Credit Extensions (i) to pay the fees, costs and
expenses arising in connection therewith and with this Agreement, (ii) for
working capital, Capital Expenditures, Restricted Payments, Permitted
Acquisitions and other lawful corporate purposes and (iii) to refinance certain
existing Indebtedness, including Indebtedness under the Existing Credit
Agreement.  The Borrowers will not, nor will they permit any Subsidiary to, use
any of the proceeds of the Advances to purchase or carry any “margin stock” (as
defined in Regulation U) in violation of applicable law or Section 5.11.  No
Borrower will request any Loan or Facility LC, and no Borrower shall use, and
each Borrower shall ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Loan or Facility LC (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation in any material respect of any Anti-Corruption Laws or
(ii) in any manner that would result in the violation in any material respect
of  any applicable Sanctions.

6.3. Notice of Material Events.  The Borrowers will, and will cause each
Subsidiary to, give notice in writing to the Administrative Agent:

(a) Immediately, and in any event within one (1) Business Day after an
Authorized Officer obtains knowledge thereof, of the occurrence of any Default
or Event of Default; and

(b) Promptly, and in any event within five (5) Business Days after an Authorized
Officer obtains knowledge thereof, of the occurrence of:

(i)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority (including pursuant to any applicable
Environmental Laws) against or affecting any Borrower or any Subsidiary that, if
adversely determined, would reasonably be expected to result in a Material
Adverse Effect;

(ii)with respect to a Plan, (A) any failure of any Borrower or any ERISA
Affiliate to pay all required minimum contributions and installments on or
before the due dates provided under Section 430(j) of the Code, except as would
not reasonably be expected to result in a Material Adverse Effect, or (B) the
filing by any Borrower or any ERISA Affiliate pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA, of an application for a waiver of the minimum
funding standard, except where failure to meet such standard would not
reasonably be expected to result in a Material Adverse Effect;



67




(iii)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;

(iv)any material change in accounting policies of, or financial reporting
practices by, any Borrower or any Subsidiary;

(v)any change in the information provided in any Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification;  and

(vi)any other development, financial or otherwise, which would reasonably be
expected to have a Material Adverse Effect.

Each notice delivered under this Section 6.3 shall be accompanied by a statement
of an officer of the relevant Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

6.4. Conduct of Business.  Except as otherwise expressly permitted under this
Agreement, the Borrowers will, and will cause each Subsidiary to, carry on and
conduct their business in substantially the same manner and in substantially the
same fields of enterprise as it is presently conducted, or any related line of
business or a line of business incidental thereto, and do all things necessary
to (i) remain duly incorporated or organized, validly existing and (to the
extent such concept applies to such entity) in good standing as a domestic
corporation, partnership or limited liability company in its jurisdiction of
incorporation or organization, as the case may be, and (ii) maintain all
requisite corporate, partnership or limited liability company authority to
conduct its business in each jurisdiction in which its business is conducted,
except, in the case of this clause (ii), as could not be reasonably expected to
have a Material Adverse Effect.

6.5. Taxes.  The Borrowers will, and will cause each Subsidiary to, timely file
complete and correct United States federal and applicable material foreign,
state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except (i) those which are being contested in good faith by
appropriate proceedings, with respect to which adequate reserves have been set
aside in accordance with GAAP and (ii) those for which the failure to pay would
not reasonably be expected to result in a Material Adverse Effect.

6.6. Insurance.  The Borrowers will, and will cause each Subsidiary to, maintain
with financially sound and reputable insurance companies, insurance (including,
without limitation, liability insurance) in such amounts, subject to such
deductibles and self-insurance retentions and covering such Property and risks
as are consistent with sound business practice, and the Borrowers will furnish
to any Lender upon request full information as to the insurance carried.  The
Administrative Agent shall be named as lender loss payee and/or additional
insured with respect to any such insurance providing coverage in respect of any
Collateral, and each provider of any such insurance shall agree, by endorsement
upon the policy or policies issued by it or by independent instruments furnished
to the Administrative Agent, that it will give the Administrative Agent thirty
(30) days prior written notice before any such policy or policies shall be
canceled. 

68




The Borrowers shall notify the Administrative Agent in writing, promptly after
any Authorized Officer’s awareness thereof, if (i) any such policy or policies
shall be materially altered in a manner adverse to the Administrative Agent
and/or the Lenders or (ii) the amount of coverage thereunder shall be reduced.

6.7. Compliance with Laws and Material Contractual Obligations.  The Borrowers
will, and will cause each Subsidiary to, (i) comply with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject including, without limitation, all Environmental Laws,
Anti-Corruption Laws and applicable Sanctions; except as would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect and (ii) perform its obligations under agreements to which it is a party,
unless the failure to so perform would not reasonably be expected to result in a
Material Adverse Effect. The Parent will maintain in effect policies and
procedures that promote compliance in all material respects by the Borrowers,
their Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws.

6.8. Maintenance of Properties.  The Borrowers will, and will cause each
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, ordinary wear and tear
excepted and make all necessary and proper repairs, renewals and replacements so
that its business carried on in connection therewith may be properly conducted
at all times, unless the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.

6.9. Books and Records; Inspection.  The Borrowers will, and will cause each
Subsidiary to, keep proper books of record and account in which full, true and
correct entries in all material respects are made of all dealings and
transactions in relation to its business and activities.  The Borrowers will,
and will cause each Subsidiary to, permit the Administrative Agent, by its
representatives and agents, to inspect any of the Property, books and financial
records of each Borrower and each Subsidiary, to examine and make copies of the
books of accounts and other financial records of each Borrower and each
Subsidiary, and to discuss the affairs, finances and accounts of each Borrower
and each Subsidiary with, and to be advised as to the same by, their respective
officers at such reasonable times and intervals as the Administrative Agent may
designate; provided, however, that only one such inspection and examination may
be conducted at the Borrowers’ expense in any fiscal year, unless an Event of
Default has occurred and is continuing, in which case the Administrative Agent,
any of its respective representatives or independent contractors, and any Lender
shall not be so limited. 

6.10. Payment of Obligations.  The Borrowers will, and will cause each of their
Subsidiaries to, pay their respective obligations, including Tax liabilities,
that, if not paid, would reasonably be expected to result in a Material Adverse
Effect before the same shall become delinquent or in default, except where (a)
the validity or amount thereof is being contested in good faith by appropriate
proceedings, and (b) the relevant Borrower or the relevant Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP.

6.11. Indebtedness.  The Borrowers will not, nor will they permit any of their
Subsidiaries to, create, incur or suffer to exist any Indebtedness, except:



69




(a) The Loans and any other Obligations.

(b) Indebtedness existing on the date hereof and described in Schedule 6.11 and
any renewal, extension or refinancing of such Indebtedness that does not
increase the principal amount thereof in excess of accrued interest and any
applicable prepayment fees then owing.

(c) Indebtedness arising under non-speculative Rate Management Transactions.

(d) Receivables Transaction Attributed Indebtedness not to exceed the principal
amount of $175,000,000, any performance guaranties directly related thereto, and
any notes owing from (i) special-purpose entities to any Subsidiaries of the
Parent or (ii) any Subsidiary of the Parent to any other Subsidiary of the
Parent, in each case that have sold or conveyed accounts receivable to such
special-purpose entities or such Subsidiary, as applicable, which such notes are
subordinated to the indebtedness owing to any financial institution or investor
providing financing for Qualified Receivables Transactions.

(e) Subordinated Indebtedness permitted pursuant to Section 6.19.

(f) Notes Payable and Capitalized Lease Obligations, provided that the aggregate
principal amount of such Indebtedness does not exceed $325,000,000 at any time
outstanding.

(g) Indebtedness of any Loan Party to any other Loan Party.

(h) Unsecured Indebtedness of any Borrower to any non-Loan Party and any
Guarantor to any non-Loan Party, provided that in each case, the payment of such
Indebtedness shall be subordinated to payment of the Secured Obligations to the
written satisfaction of the Administrative Agent or the Required Lenders.

(i) Unsecured Indebtedness of any non-Guarantor to any Borrower or any
Guarantor, provided that the aggregate amount of such Indebtedness, taken
together with the Investments permitted under Section 6.14(i), does not exceed
$20,000,000 at any time outstanding.

(j) Sale and Leaseback Transactions permitted pursuant to Section 6.21.

(k) To the extent constituting Indebtedness, lease obligations of any Subsidiary
of Parent in connection with the IDB Transactions.

(l) Indebtedness in connection with insurance premium financing in the ordinary
course of business.

(m) Contingent Obligations in respect of any Indebtedness otherwise permitted
under this Section 6.11.

(n) Indebtedness in respect of judgments not rising to an Event of Default.



70




(o) Indebtedness in respect of performance bonds, bid bonds, appeal bonds and
completion guaranties and similar obligations for the account of any Borrower or
any Subsidiary, in each case arising in the ordinary course of business.

(p) Indebtedness not otherwise permitted in clauses (a) through (o) above,
provided that the aggregate principal amount of such other Indebtedness does not
exceed $50,000,000 at any time outstanding.

6.12. Merger.  The Borrowers will not, nor will they permit any of their
Subsidiaries to, merge or consolidate with or into any other Person, or permit
any other Person to merge into or consolidate with any of them, or liquidate or
dissolve, except that (i) any Subsidiary of a Borrower may merge, liquidate or
dissolve into any Borrower or a Wholly-Owned Subsidiary of any Borrower that is
a Domestic Subsidiary, (ii) any Guarantor may merge, liquidate or dissolve into
any other Guarantor or into any Borrower (iii) any Subsidiary of a Borrower that
is not a Guarantor may merge, liquidate or dissolve into any Borrower or any
Guarantor, (iv) any Borrower and any Subsidiary of a Borrower may merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with such Borrower or Subsidiary, in each case (x) solely pursuant
to a Permitted Acquisition and (y) solely to the extent such Borrower or
Subsidiary is the surviving entity after giving effect to such merger or
consolidation, and (v) any Subsidiary, other than any Active Subsidiary, may
merge into or consolidate with any other Subsidiary or liquidate or dissolve if
the Parent determines in good faith that such transaction is not materially
adverse to the Lenders.

6.13. Sale of Assets.  The Borrowers will not, nor will they permit any of their
Subsidiaries to, lease, sell or otherwise dispose of its Property (other than in
connection with any casualty or condemnation) to any other Person, except:

(a) Sales of inventory, or used, worn-out or surplus equipment, all in the
ordinary course of business.

(b) The sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of other equipment used or useful in the
Borrowers’ business consistent with Section 6.4, or the Net Proceeds of such
sale are applied within the time period specified in the definition of “Net
Capital Expenditures” or to the purchase price of such equipment used or useful
in the Borrowers’ business consistent with Section 6.4.

(c) Leases, sales or other dispositions of its Property (including, without
limitation, equity interests of Subsidiaries of Parent) that, together with all
other Property of the Borrowers and their Subsidiaries previously leased, sold
or disposed of as permitted by this Section (other than pursuant to clauses (a),
(b) or (d) hereof) during the twelve-month period ending with the month in which
any such lease, sale or other disposition occurs, do not constitute a
Substantial Portion of the Property of the Parent and its Subsidiaries; provided
that, for purposes of this clause (c), the assets and net income (or loss) of
the Designated Subsidiary shall be excluded from the determination of the
Substantial Portion of the Property of the Parent and its Subsidiaries.



71




(d) Any transfer of an interest in accounts or notes receivable and related
assets (i) as part of a Qualified Receivables Transaction or (ii) in connection
with the settlement, collection, processing or payment thereof in the ordinary
course of business.

(e) The Borrowers or any Subsidiary thereof may sell, transfer or assign their
respective equity interests in any of their Subsidiaries to any other Borrower
or any other Subsidiary thereof; provided, however, that (i) any Subsidiary that
constituted a Loan Party prior to giving effect to such sale, transfer or
assignment shall remain a Loan Party after giving effect to such sale, transfer
or assignment; and (ii) any such equity interests constituting Collateral shall
remain Collateral unless the Loan Documents permit such equity interests to be
released from the Administrative Agent’s Lien thereon.

(f) Any Loan Party or Subsidiary may sell, transfer, assign or otherwise dispose
of any of its Property to any other Loan Party.

(g) Any Loan Party or Subsidiary may make transfers or dispositions constituting
Investments permitted under Section 6.14, Acquisitions permitted under Section
6.15, Liens permitted under Section 6.16, sales permitted under Section 6.20,
and Restricted Payments permitted under Section 6.22.

(h) Any Loan Party or Subsidiary may make dispositions of cash and Cash
Equivalents in the ordinary course of business and in transactions not otherwise
prohibited under this Agreement or any other Loan Document.

(i) The equity interests (including equity interests constituting treasury
stock) of the Designated Subsidiary may be issued, sold, transferred, assigned
or otherwise disposed of (x) to any Loan Party or any Subsidiary thereof and
(y) to any Person other than a Loan Party or Subsidiary thereof so long as
(I) there exists no Default or Event of Default both immediately prior to, and
after giving effect on a pro forma basis to, such transaction and (II) the
Parent is in compliance with the financial covenants contained in Section 6.23
both immediately prior to, and after giving effect on a pro forma basis to, such
transaction.

6.14. Investments.  The Borrowers will not, nor will they permit any of their
Subsidiaries to, make or suffer to exist any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
commitments therefor, or to create any Subsidiary or to become or remain a
partner in any partnership or joint venture, except:

(a) Cash Equivalent Investments.

(b) Existing Investments in Subsidiaries and other Investments in existence on
the date hereof and described in Schedule 6.14.

(c) Investments constituting Permitted Acquisitions.

(d) Investments constituting non-speculative Rate Management Transactions.



72




(e) Travel, repair, relocation, entertainment and other analogous advances or
reimbursements to management personnel, employees and independent contractors in
the ordinary course of business.

(f) Investments comprised of capital contributions (whether in the form of cash,
a note, or other assets) to a Subsidiary or other special-purpose entity created
solely to engage in a Qualified Receivables Transaction or otherwise resulting
from transfers of assets permitted by Section 6.11(d) to such a special-purpose
entity.

(g) Investments, loans or advances made by any Borrower in or to any other
Borrower or any Guarantor and made by any Guarantor in or to any Borrower or any
other Guarantor.

(h) Investments, unsecured loans or advances made by any non-Loan Party in or to
any Borrower or any Guarantor, provided that the payment of any such loans shall
be subordinated to payment of the Secured Obligations to the written
satisfaction of the Administrative Agent or the Required Lenders.

(i) Investments, unsecured loans or advances made by any Borrower or any
Guarantor in or to any non-Loan Party, provided that the aggregate amount of
such Investments, taken together with the Indebtedness permitted under Section
6.11(i), does not exceed $20,000,000 at any time outstanding.

(j) Investments consisting of bonds purchased by a Subsidiary of the Parent in
connection with the IDB Transactions or the exercise by a Subsidiary of the
Parent of any purchase option on real Property in connection with the IDB
Transactions.

(k) Investments consisting of acquisitions by any Loan Party or Subsidiary of
Property transferred, sold or otherwise disposed by another Loan Party or
Subsidiary in a transaction permitted under Section 6.13.

(l) Investments in any self-insurance program of the Parent or any of its
Subsidiaries.

(m) Promissory notes, earn-out rights, indemnification rights and other similar
non cash consideration received by any Loan Party or Subsidiary in connection
with a disposition permitted under Section 6.13.

(n) Investments in equity interests of an account debtors that are received by
any Loan Party or Subsidiary pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of such account debtors.

(o) Investments consisting of cash collateral, security deposits, bonds,
holdbacks, escrows, earnest money and similar arrangements permitted under
Section 6.16. 

(p) Investments consisting of guarantees permitted under Section 6.11.



73




(q) Investments in the Designated Subsidiary, provided that the aggregate
principal amount of such Investments does not exceed $75,000,000 at any time
outstanding.

(r) Investments not otherwise set forth in clauses (a) through (q) above,
provided that the aggregate principal amount of such other Investments does not
exceed $25,000,000 at any time outstanding.

6.15. Acquisitions.  The Borrowers will not, nor will they permit any Subsidiary
to, make any Acquisition other than Permitted Acquisitions.  In addition to the
foregoing, Acquisitions permitted under Section 6.13(e) or (f) shall be
permitted under this Section 6.15.

6.16. Liens.  The Borrowers will not, nor will they permit any of their
Subsidiaries to,  create, incur, or suffer to exist any Lien in, of or on the
Property of any Borrower or any of their Subsidiaries, except:

(a) Liens for taxes, assessments or governmental charges or levies on its
Property, including Liens of customs and revenue authorities arising as a matter
of law in the ordinary course of business, in each case if the same shall not at
the time be delinquent or thereafter can be paid without penalty, or are being
contested in good faith and by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books.

(b) Liens imposed by law, such as landlords’, carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 60 days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on its books.

(c) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.

(d) Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere in any material respect with the use
thereof in the business of the Borrowers or their Subsidiaries.

(e) Liens arising solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of set-off or similar rights and remedies as
to deposit accounts, securities accounts or other funds maintained with a
creditor depository institution; provided that (i) such account is not a
dedicated cash collateral account and is not subject to restriction against
access by the Borrowers or a Subsidiary in excess of those set forth by
regulations promulgated by the Board of Governors of the Federal Reserve, and
(ii) such account is not intended by the Borrowers or any Subsidiary to provide
collateral to the depository institution.



74




(f) Liens existing on the date hereof and described in Schedule 6.16 and any
renewal, extension or replacement of such Liens in connection with the
refinancing of any related Indebtedness, solely with respect to the assets
originally secured pursuant to such Lien.

(g) Liens on Property acquired in a Permitted Acquisition, provided that such
Liens extend only to the Property so acquired and were not created in
contemplation of such acquisition.

(h) Liens in favor of the Administrative Agent, for the benefit of the Lenders,
granted pursuant to any Collateral Document.

(i) Liens incurred in connection with any transfer of an interest in accounts or
notes receivable or related assets and Liens on all assets of any
special-purpose entity as part of a Qualified Receivables Transaction.

(j) Liens securing Indebtedness permitted under Section 6.11(b) (to the extent
such Liens are disclosed on Schedule 6.16), (e), (f), (k) or (l).

(k) Liens or deposits to secure performance of bids, trade contracts and leases,
statutory obligations, performance bonds and other analogous obligations in the
ordinary course of business.

(l) Liens resulting from earnest money deposits, escrows, holdbacks or similar
arrangements made in connection with Investments permitted under Section 6.14 or
dispositions permitted under Section 6.13.

(m) Leases, subleases, licenses, sublicenses, and grants rights of way and
easements in Property in the ordinary course of business that, individually and
in the aggregate, do not materially interfere with the conduct of business of
the Parent and its Subsidiaries and do not materially detract from the use or
value of the Property that they relate to.

(n) Attachments, appeal bonds and judgment and similar Liens not rising to an
Event of Default.

(o) Liens disclosed by any title report, title commitment or survey provided to
the Administrative Agent with respect to the Mortgaged Properties and any
replacement, extension or renewal of such Liens.

(p) Liens securing Indebtedness and not otherwise set forth in clauses (a)
through (o) above, provided that the aggregate amount of Indebtedness secured by
Liens described in this clause (p) at any time does not exceed $50,000,000 at
any time outstanding.

6.17. Net Capital Expenditures.  The Borrowers will not, nor will they permit
any of their Subsidiaries to, expend, or be committed to expend, in excess of
$200,000,000 for Net Capital Expenditures during any one fiscal year on a
non-cumulative basis in the aggregate for the

75




Borrowers and their Subsidiaries; provided that (i) up to $75,000,000 of such
amount, if not expended in the fiscal year for which it is permitted, may be
carried over for expenditure in the immediately succeeding fiscal year only, but
shall not be available in any subsequent fiscal years; provided, that if any
such amount is so carried over, it will be deemed used in the applicable
subsequent fiscal year before the amount of Net Capital Expenditures permitted
for such subsequent fiscal year pursuant to the first sentence of this Section
6.17, (ii) if the Parent shall demonstrate a pro forma Adjusted Leverage Ratio
of less than 2.50 to 1.00 for the four fiscal quarter period most recently ended
prior to the date of any Capital Expenditure, the per annum limitations set
forth in this Section 6.17 shall not apply (for the avoidance of doubt, if at
the end of any four fiscal quarter period ending thereafter and during the same
fiscal year the Parent shall fail to demonstrate a pro forma Adjusted Leverage
Ratio of less than 2.50 to 1.00, and the Capital Expenditures made to date for
such fiscal year exceed the per annum limitations set forth in this Section
6.17, the Borrowers shall be in breach of the terms of this Section 6.17) and
(iii) Capital Expenditures in connection with the construction of the Parent’s
two corporate headquarters, as disclosed to the Administrative Agent prior to
the Effective Date, shall not be included in the foregoing per annum limitations
on Capital Expenditures for any fiscal year.

6.18. Affiliates.  The Borrowers will not, and will not permit any Subsidiary
to, enter into any transaction (including, without limitation, the purchase or
sale of any Property or service) with, or make any payment or transfer to, any
Affiliate except (i) in the ordinary course of business and pursuant to the
reasonable requirements of the Borrowers’ or Subsidiaries’ businesses and upon
fair and reasonable terms no less favorable to the applicable Borrower or
Subsidiary than such Borrower or Subsidiary would obtain in a comparable
arms-length transaction, (ii) transactions between any Borrower or any
Subsidiary, on the one hand, and any Subsidiary or other special-purpose entity
created to engage solely in a Qualified Receivables Transaction (iii) the IDB
Transactions, (iv) transactions among or between any Loan Parties that are not
otherwise prohibited under this Agreement, (v) the payment of reasonable
compensation, fees, expense reimbursements and indemnities to officers,
directors, management and employees of the Parent, any other Loan Party and any
of their respective Subsidiaries, and (vi) transactions approved by a majority
of the independent directors of Parent.

6.19. Subordinated Indebtedness.  The Borrowers will not, nor will they permit
any of their Subsidiaries to, (a) incur Subordinated Indebtedness in excess of
$50,000,000 in the aggregate at any time outstanding or (b) make any amendment
or modification to the indenture, note or other agreement evidencing or
governing any Subordinated Indebtedness, or directly or indirectly voluntarily
prepay, defease or in substance defease, purchase, redeem, retire or otherwise
acquire, any Subordinated Indebtedness other than as permitted under an
accompanying subordination agreement in form and substance reasonably
satisfactory to the Administrative Agent or the Required Lenders.

6.20. Sale of Accounts.  The Borrowers will not, nor will they permit any
Subsidiary to, sell or otherwise dispose of any notes receivable or accounts
receivable (other than defaulted accounts receivable), with or without recourse
except to the extent permitted by Section 6.11(d).

6.21. Sale and Leaseback Transactions.  The Borrowers will not, nor will it
permit any Subsidiary to, enter into or suffer to exist Sale and Leaseback
Transactions that involve consideration payable to the Borrowers and their
Subsidiaries in connection with the applicable

76




sale that in the aggregate exceeds $50,000,000; provided, that the foregoing
dollar limitation shall not apply to Sale and Leaseback Transactions (a) entered
into in connection with the IDB Transactions or (b) that constitute Capitalized
Lease Obligations permitted under Section 6.11(f). 

6.22. Restricted Payments.  The Borrowers will not, nor will they permit any
Subsidiary to, make any Restricted Payment, except that: (i) any Subsidiary of
the Parent may declare and pay dividends or make distributions to a Borrower or
to a Wholly-Owned Subsidiary (and, in the case of a dividend or distribution by
the Designated Subsidiary, to a Borrower and any Subsidiary and to each owner of
capital stock or other equity interest of the Designated Subsidiary on a pro
rata basis based on their relative ownership interests); (ii) the Parent may
declare and pay stock dividends to its equity holders; (iii) the Parent may
repurchase shares issued to officers and other management employees; (iv) the
Parent may make Restricted Payments in accordance with the Parent’s restricted
unit award program; (v) the Parent may make Restricted Payments with respect to
the deemed repurchase of its equity interests upon the exercise of any stock
options or upon the vesting and  resulting issuance of equity interests that
arise from the grant of restricted stock units and to the extent necessary to
pay any applicable withholding Taxes; and (vi) the Parent may declare and pay
cash dividends to its equity holders or make cash repurchases of its equity
interests from its equity holders, provided, that in the case of any Restricted
Payment pursuant to this clause (vi), that (A) no Default or Event of Default
shall exist at the time such Restricted Payment is declared and (I) if the
Restricted Payment is made within 120 days of being declared, the Parent shall
be in pro forma compliance with the financial covenants contained in Section
6.23 and no Event of Default  pursuant to Sections 7.2, 7.6 or 7.7 shall exist
or (II) if the Restricted Payment is made 120 days or more after the date of
being declared, no Event of Default shall exist, in each case, immediately
before and after giving effect to such Restricted Payment, or be created as a
result thereof, and (B) the cash payments in respect of such Restricted Payments
during any fiscal year shall not exceed, in the aggregate, the greater of (x)
$25,000,000 and (y) 50% of the Consolidated Net Income for the prior fiscal
year; provided, further, that at the time any such repurchase is made or such
dividend is declared, (1) the pro forma Adjusted Leverage Ratio is less than
2.50 to 1.00 and (2) the Parent is in pro forma compliance with the financial
covenants contained in Section 6.23, the foregoing cash limitations on such cash
dividends and equity repurchases shall not apply (for the avoidance of doubt, if
at any time the Parent shall fail to demonstrate a pro forma Adjusted Leverage
Ratio of less than 2.50 to 1.00 or be in pro forma compliance with the financial
covenants contained in Section 6.23, (a) the Restricted Payments made to date
for such fiscal year shall be counted towards the per annum limitations set
forth in this Section 6.22 and (b) in the event that the Restricted Payments
made or declared to date for such fiscal year exceed the per annum limitations
set forth in this Section 6.22, the Borrowers shall not be in breach of the
terms of this Section 6.22 as a result of making such Restricted Payments).

6.23. Financial Covenants.

(a) Interest Coverage Ratio.  The Parent will not permit the ratio, determined
as of the end of each of its fiscal quarters for the then most-recently ended
four (4) fiscal quarters, of (i) Consolidated EBITDAR to (ii) Consolidated
Interest Expense plus Consolidated Rentals to be less than 3.50 to 1.00 (such
ratio, the “Interest Coverage Ratio”).  Pro forma treatment of Material
Acquisitions and Material Dispositions shall not apply to the calculation of
this ratio.



77




(b) Adjusted Leverage Ratio.  The Parent will not permit the ratio, determined
as of the end of each of its fiscal quarters, of (i) Consolidated Adjusted
Funded Indebtedness to (ii) Consolidated EBITDAR for the then most-recently
ended four (4) fiscal quarters (such ratio, the “Adjusted Leverage Ratio”) to be
greater than 3.50 to 1.00.

6.24. Further Assurances. 

(a) If the Parent or any Subsidiary of Parent organizes or acquires a new
Material Domestic Subsidiary that is not a special-purpose entity created solely
to engage in a Qualified Receivables Transaction or removes the Designated
Subsidiary designation from such Subsidiary and such Subsidiary constitutes a
Material Domestic Subsidiary at the time of such re-designation, the Parent or
such Subsidiary will, within forty-five (45) days after the date on which such
new Material Domestic Subsidiary was organized or acquired (or such later date
as may be approved by the Administrative Agent in its sole discretion), cause
such new Material Domestic Subsidiary to execute, by joinder, the Guaranty and
the Security Agreement, to be accompanied by appropriate corporate resolutions,
other corporate documentation, legal opinions in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, if requested, and
Collateral Documents and associated filings reasonably satisfactory to the
Administrative Agent.

(b) Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments (including,
without limitation, landlord waivers, bailee agreements, Mortgages and Mortgage
Instruments), and will take or cause to be taken such further actions (including
the filing and recording of UCC financing statements, fixture filings,
Mortgages, deeds of trust and other documents and such other actions or
deliveries of the type required by Article IV, as applicable), which may be
required by law or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all in form and
substance reasonably satisfactory to the Administrative Agent and all at the
expense of the Loan Parties.  Without limiting the generality of the foregoing,
each Loan Party will cause (i) the issued and outstanding equity interests of
each of its Domestic Subsidiaries (including the equity interests of
special-purpose entities created solely to engage in a Qualified Receivables
Transaction but excluding the equity interests of any Domestic Subsidiaries that
are owned directly or indirectly by a controlled foreign corporation (within the
meaning of section 957 of the Code) directly owned by such Loan Party) and the
Applicable Pledge Percentage of each of its First Tier Foreign Subsidiaries to
be subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent, (ii) substantially all of the personal property of such
Loan Party that may be perfected by recordation of UCC financing statements to
be subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent pursuant to such UCC financing statements (subject to the
exclusions set forth in the definition of “Excluded Property” in the Security
Agreement), and (iii) the eight (8) real properties agreed by the Administrative
Agent and the Parent as of the Effective Date to be subject at all times to

78




a perfected Lien in favor of the Administrative Agent, in each case, to secure
the Secured Obligations in accordance with the terms and conditions of the
Collateral Documents or such other pledge and security documents as the
Administrative Agent shall reasonably request.  Furthermore, the Administrative
Agent may, in its reasonable discretion at any time after the Effective Date,
require any Loan Party to, within sixty (60) days after its request (or such
later date as may be approved by the Administrative Agent in its sole
discretion), (i) deliver additional Mortgage Instruments for the real property
encumbered on the Effective Date, (ii) cause additional real property of such
Loan Party to be subject to a first priority, perfected Lien in favor of the
Administrative Agent through delivery and filing of Mortgages and Mortgage
Instruments, and (iii) cause rolling stock (including vehicles and trailers) of
such Loan Party (A) which is not subject to Liens permitted under Section 6.16,
and (B) in which a security interest may not be perfected by the recordation of
UCC financing statements to be subject to a first priority, perfected Lien in
favor of the Administrative Agent, in each case to secure the Secured
Obligations in accordance with the terms and conditions of the Collateral
Documents or such other pledge and security documents as the Administrative
Agent shall reasonably request. 

(c) If any Loan Party owns any equity interest in a First Tier Foreign
Subsidiary, it will execute and deliver to the Administrative Agent a pledge
agreement in a form reasonably satisfactory to the Administrative Agent,
together with such supporting documentation (including, without limitation,
authorizing resolutions and opinions of counsel) as the Administrative Agent may
request in order to create a perfected, first priority security interest in the
equity interests in such First Tier Foreign Subsidiary, provided that such
pledges shall not exceed the Applicable Pledge Percentage of the equity
interests of such First Tier Foreign Subsidiary.

6.25. Anti-Money Laundering Compliance.  The Borrowers shall, and shall cause
each Subsidiary to, provide such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
anti-money laundering laws and regulations.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute an
Event of Default (each, an “Event of Default”):

7.1.Any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary to the Lenders or the Administrative Agent under or
in connection with this Agreement, any Credit Extension, or any certificate or
information delivered in connection with this Agreement or any other Loan
Document shall be materially false on the date as of which made or confirmed.

7.2.Nonpayment of (i) principal of any Loan when due or (ii) any Reimbursement
Obligation, interest upon any Loan, any commitment fee or LC Fee, or other
obligations under any of the Loan Documents within five (5) days after the same
becomes due.



79




7.3.(a) The breach by any Borrower of any of the terms or provisions of Section
6.2, 6.3(a), 6.4 (solely with respect to Parent), 6.10, 6.11, 6.12, 6.13, 6.14,
6.15, 6.16, 6.17, 6.18, 6.19, 6.20, 6.22, 6.23, 6.24 or 6.25 and (b) the breach
by any Borrower of the terms or provisions of Section 6.3 (other than with
respect to Section 6.3(a)) or Section 6.4 (other than with respect to
Parent), which is not remedied within ten  (10) days after the Parent’s receipt
of written notice of such breach from the Administrative Agent or a Lender.

7.4.The breach by any Borrower (other than a breach which constitutes an Event
of Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement which is not remedied within thirty (30) days after
the Parent’s receipt of written notice of such breach from the Administrative
Agent or a Lender.

7.5.Failure of any Borrower or any of its Subsidiaries to pay when due any
Material Indebtedness; or the default by any Borrower or any of its Subsidiaries
in the performance (beyond the applicable grace period with respect thereto, if
any) of any term, provision or condition contained in any Material Indebtedness
Agreement, or any other event shall occur or condition exist, the effect of
which default, event or condition is to cause, or to permit the holder(s) of
such Material Indebtedness or the lender(s) under any Material Indebtedness
Agreement to cause, such Material Indebtedness to become due prior to its stated
maturity or any commitment to lend under any Material Indebtedness Agreement to
be terminated prior to its stated expiration date; or any Material Indebtedness
of any Borrower or any of its Subsidiaries shall be declared to be due and
payable or required to be prepaid or repurchased (other than by a regularly
scheduled payment) prior to the stated maturity thereof; or any Borrower or any
of its Subsidiaries shall not pay, or admit in writing its inability to pay, its
debts generally as they become due.

7.6.Any Borrower or Active Subsidiary shall (i) have an order for relief entered
with respect to it under the Federal bankruptcy laws as now or hereafter in
effect, (ii) make an assignment for the benefit of creditors, (iii) apply for,
seek, consent to, or acquiesce in, the appointment of a receiver, custodian,
trustee, examiner, liquidator or similar official for it or any Substantial
Portion of the Property of the Parent and its Subsidiaries, (iv) institute any
proceeding seeking an order for relief under the Federal bankruptcy laws as now
or hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate or other organizational action to
authorize or effect any of the foregoing actions set forth in this Section 7.6
or (vi) fail to contest in good faith any appointment or proceeding described in
Section 7.7; provided, however, that should three (3) or more Subsidiaries that
are not Active Subsidiaries be subject to events, occurrences or actions set
forth in this Section 7.6, an Event of Default shall be deemed to have occurred
hereunder.

7.7.Without the application, approval or consent of the relevant Borrower or
Active Subsidiary, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for such Borrower or Active Subsidiary or any Substantial
Portion of such Person’s Property, or a proceeding described in Section 7.6(iv)
shall be instituted against such Borrower or Active Subsidiary and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of forty-five  (45) consecutive days; provided, however,
that

80




should three (3) or more Subsidiaries that are not Active Subsidiaries be
subject to events, occurrences or actions set forth in this Section 7.7, an
Event of Default shall be deemed to have occurred hereunder.

7.8.Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of any Borrower or Active Subsidiary which, when taken together with
all other Property of the Borrowers and Active Subsidiaries so condemned,
seized, appropriated, or taken custody or control of, during the twelve-month
period ending with the month in which any such action occurs, constitutes a
Substantial Portion; provided, however, that should three (3) or more
Subsidiaries that are not Active Subsidiaries be subject to events, occurrences
or actions set forth in this Section 7.8, an Event of Default shall be deemed to
have occurred hereunder.

7.9.Any Borrower or Active Subsidiary shall fail within forty-five  (45)  days
to pay, bond or otherwise discharge one or more (i) judgments or orders for the
payment of money in excess of $25,000,000 (or the equivalent thereof in
currencies other than Dollars) in the aggregate, or (ii) nonmonetary judgments
or orders which, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect, which judgment(s), in any such case, is/are
not stayed on appeal or otherwise being appropriately contested in good faith;
provided, however, that should three (3) or more Subsidiaries that are not
Active Subsidiaries be subject to events, occurrences or actions set forth in
this Section 7.9, an Event of Default shall be deemed to have occurred
hereunder.

7.10.(a) With respect to a Plan, a Borrower or an ERISA Affiliate is subject to
a lien in excess of $25,000,000 pursuant to Section 430(k) of the Code or
Section 303(k) of ERISA or Title IV of ERISA, or (b) an ERISA Event shall have
occurred that, in the opinion of the Required Lenders, when taken together with
all other ERISA Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect.

7.11.Any Change in Control shall occur.

7.12.The occurrence of any “default”, as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided.

7.13.Any Loan Document shall fail to remain in full force or effect or any
action shall be taken by a Loan Party to discontinue or to assert the invalidity
or unenforceability of any Guaranty, or any Guarantor shall fail to comply with
any of the terms or provisions of any Guaranty to which it is a party, any
Guarantor repudiates or purports to revoke its Guaranty or any Guarantor shall
otherwise deny that it has any further liability under any Guaranty to which it
is a party, or shall give notice to such effect.

7.14.Any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document or
the terms hereof, or any Collateral Document shall fail to remain in full force
or effect or any action shall be taken by a Loan Party to discontinue or to
assert the invalidity or unenforceability of any Collateral Document, or any
Loan Party shall fail

81




to comply in any material respect with any of the terms or provisions of any
Collateral Document to which it is a party.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1. Acceleration; Remedies.    

(a) If any Event of Default described in Section 7.6 or 7.7 occurs with respect
to any Borrower, the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuers to issue Facility LCs shall automatically
terminate and the Obligations under this Agreement and the other Loan Documents
shall immediately become due and payable without any election or action on the
part of the Administrative Agent, any LC Issuer or any Lender and the Borrowers
will be and become thereby unconditionally obligated, without any further
notice, act or demand, to pay to the Administrative Agent an amount in
immediately available funds, which funds shall be held in the Facility LC
Collateral Account, equal to the difference of (x) the amount of LC Obligations
at such time, less (y) the amount on deposit in the Facility LC Collateral
Account at such time which is free and clear of all rights and claims of third
parties (other than Liens in favor of the Administrative Agent and the LC
Issuers as herein provided or any bankers’ lien or ordinary course setoff rights
of a depositary bank; provided, that any such bankers’ liens or setoff rights
are either in favor of the Administrative Agent or subordinated to payment of
the Secured Obligations to the written satisfaction of the Administrative Agent)
and has not been applied against the Obligations under this Agreement and the
other Loan Documents (such difference, the “Collateral Shortfall Amount”).  If
any other Event of Default occurs and is continuing, the Required Lenders (or
the Administrative Agent with the consent of the Required Lenders) may (a)
terminate or suspend the obligations of the Lenders to make Loans hereunder and
the obligation and power of the LC Issuers to issue Facility LCs, or declare the
Obligations under this Agreement and the other Loan Documents to be due and
payable, or both, whereupon the Obligations under this Agreement and the other
Loan Documents shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrowers hereby
expressly waive and (b) upon notice to the Borrowers and in addition to the
continuing right to demand payment of all amounts payable under this Agreement,
make demand on the Borrowers to pay, and the Borrowers will, forthwith upon such
demand and without any further notice or act, pay to the Administrative Agent
the Collateral Shortfall Amount, which funds shall be deposited in the Facility
LC Collateral Account.

(b) If at any time while any Event of Default is continuing, the Administrative
Agent determines that the Collateral Shortfall Amount at such time is greater
than zero, the Administrative Agent may make demand on the Borrowers to pay, and
the Borrowers will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent the Collateral Shortfall Amount, which
funds shall be deposited in the Facility LC Collateral Account.



82




(c) The Administrative Agent may at any time that an Event of Default is
continuing and funds are deposited in the Facility LC Collateral Account, apply
such funds to the payment of the Obligations under this Agreement and the other
Loan Documents and any other amounts as shall from time to time have become due
and payable by the Borrowers to the Lenders or the LC Issuers under the Loan
Documents, as provided in Section 8.2.

(d) At any time while any Event of Default is continuing, neither the Borrowers
nor any Person claiming on behalf of or through the Borrowers shall have any
right to withdraw any of the funds held in the Facility LC Collateral
Account.  After all of the Obligations under this Agreement and the other Loan
Documents have been paid in full (other than Unliquidated Obligations) and the
Aggregate Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Administrative Agent to the
Borrowers or paid to whomever may be legally entitled thereto at such time.

(e) If, within thirty (30) days after acceleration of the maturity of the
Obligations under this Agreement and the other Loan Documents or termination of
the obligations of the Lenders to make Loans or termination of the obligations
of the Lenders to make Loans and the obligation and power of the LC Issuers to
issue Facility LCs hereunder as a result of any Event of Default (other than any
Event of Default as described in Section 7.6 or 7.7 with respect to a Borrower)
and before any judgment or decree for the payment of the Obligations under this
Agreement and the other Loan Documents shall have been obtained or entered, the
Required Lenders (in their sole discretion) shall so direct, the Administrative
Agent shall, by notice to the Borrowers, rescind and annul such acceleration
and/or termination.

(f) Upon the occurrence and during the continuation of any Event of Default, the
Administrative Agent may, subject to the direction of the Required Lenders,
exercise all rights and remedies under the Loan Documents and enforce all other
rights and remedies under applicable law.

8.2. Application of Funds.  After the exercise of remedies provided for in
Section 8.1 (or after the Obligations under this Agreement and the other Loan
Documents have automatically become immediately due and payable as set forth in
the first sentence of Section 8.1(a)), any amounts received by the
Administrative Agent on account of the Obligations shall be applied by the
Administrative Agent in the following order:

(a) First, to payment of fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;

(b) Second, to payment of fees, indemnities and other amounts (other than
principal, interest, LC Fees and commitment fees) payable to the Lenders and the
LC Issuers (including fees, charges and disbursements of counsel to the
respective Lenders and the LC Issuers as required by Section 9.6 and amounts
payable under Article III);



83




(c) Third, to payment of accrued and unpaid LC fees, commitment fees and
interest on the Loans and Reimbursement Obligations, ratably among the Lenders
and the LC Issuers in proportion to the respective amounts described in this
Section 8.2(c) payable to them;

(d) Fourth, to payment of all Secured Obligations ratably among the Lenders, the
LC Issuers and any Affiliate of any of the foregoing;

(e) Fifth, to the Administrative Agent for deposit to the Facility LC Collateral
Account in an amount equal to the Collateral Shortfall Amount (as defined in
Section 8.1(a)), if any; and

(f) Last, the balance, if any, to the Borrowers or as otherwise required by Law.

provided,  however, that, notwithstanding anything to the contrary set forth
above, Excluded Swap Obligations with respect to any Guarantor shall not be paid
with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this Section
8.2.

8.3. Amendments.  Except with respect to an Incremental Term Loan Amendment as
provided in Section 2.24 or in connection with an increase in the Aggregate
Commitment under Section 2.24 (which, in each case, shall be governed by such
Section), subject to the provisions of this Section 8.3, the Required Lenders
(or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrowers may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents (other than
the Fee Letter, any Assignment and Assumption Agreement, any Borrowing
Subsidiary Agreement, any Increasing Lender Supplement and any Augmenting Lender
Supplement, each of which may be amended solely by the parties thereto) or
changing in any manner the rights of the Lenders or the Borrowers hereunder or
waiving any Default or Event of Default hereunder or thereunder; provided,
however, that no such supplemental agreement shall:

(a) without the consent of each Lender directly affected thereby, extend the
final maturity of any Loan, or extend the expiry date of any Facility LC to a
date after the Facility Termination Date or postpone any regularly scheduled
payment of principal of any Loan or forgive all or any portion of the principal
amount thereof or any Reimbursement Obligation related thereto, or reduce the
rate or extend the time of payment of interest or fees thereon or Reimbursement
Obligation related thereto,  or increase the amount of the Commitment of such
Lender hereunder (provided that only the consent of the Required Lenders shall
be necessary (x) to amend Section 2.11 or to waive the obligation of Borrower to
pay default interest as set forth in Section 2.11 or (y) to amend any financial
covenant (or any defined term directly or indirectly used therein), even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
other Obligation or to reduce any fee payable hereunder). 

(b) without the consent of all of the Lenders, change the definition of Required
Lenders.



84




(c) without the consent of all of the Lenders, amend Section 8.2, this Section
8.3, Section 11.2 or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder; provided,
that the foregoing limitation in respect of Section 11.2 shall not prohibit each
Lender directly affected thereby from consenting to the extension of the final
maturity date of its Loans or expiry date of its Facility LCs beyond the
Facility Termination Date as contemplated by Section 8.3(a) above.

(d) without the consent of all of the Lenders, release all or substantially all
of the Guarantors of the Obligations or release all or substantially all of the
Collateral, in each case except as otherwise provided in Section 10.16.

(e) without the consent of each Lender directly affected thereby, amend Section
8.2.

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision relating to the LC Issuers shall be
effective without the written consent of the LC Issuers.  No amendment to any
provision of this Agreement relating to the Swing Line Lender or any Swing Line
Loans shall be effective without the written consent of the Swing Line
Lender.  The Administrative Agent may waive payment of the fee required under
Section 12.3(c) without obtaining the consent of any other party to this
Agreement.  Notwithstanding anything to the contrary herein, the Administrative
Agent may, with the consent of the Borrowers only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure or correct any
ambiguity, omission, mistake, defect or inconsistency of a technical or
immaterial nature, or any other manifest error, as determined in good faith by
the Administrative Agent.

8.4. Preservation of Rights.  No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Event of Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of an Event of Default or the inability of the Borrowers to satisfy
the conditions precedent to such Credit Extension shall not constitute any
waiver or acquiescence.  Any single or partial exercise of any such right shall
not preclude other or further exercise thereof or the exercise of any other
right, and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.3, and then only to the
extent in such writing specifically set forth.  All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent, the LC Issuers and the Lenders until the
Obligations have been paid in full (other than Unliquidated Obligations).

8.5. Secured Rate Management Transactions and Secured Cash Management
Services.  No Lender or Affiliate that provides Cash Management Services or Rate
Management Transactions that obtains the benefits of any Collateral by virtue of
the provisions hereof or of any Collateral Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and,

85




in such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article VIII to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to, Cash
Management Services and Rate Management Transactions.

ARTICLE IX

GENERAL PROVISIONS

9.1. Survival of Representations.  All representations and warranties of the
Borrowers contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

9.2. Governmental Regulation.  Anything contained in this Agreement to the
contrary notwithstanding, neither any LC Issuer nor any Lender shall be
obligated to extend credit to the Borrowers in violation of any limitation or
prohibition provided by any applicable statute or regulation.

9.3. Headings.  Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4. Entire Agreement.  The Loan Documents embody the entire agreement and
understanding among the Borrowers, the Administrative Agent, the LC Issuers and
the Lenders and supersede all prior agreements and understandings among the
Borrowers, the Administrative Agent, the LC Issuers and the Lenders relating to
the subject matter thereof other than those contained in the Fee Letter which
shall survive and remain in full force and effect during the term of this
Agreement.    

9.5. Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such).  The failure of any Lender
to perform any of its obligations hereunder shall not relieve any other Lender
from any of its obligations hereunder.  This Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns, provided, however, that
the parties hereto expressly agree that the Arranger shall enjoy the benefits of
the provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set
forth therein and shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.

9.6. Expenses; Indemnification.    

(a) The Borrowers shall reimburse the Administrative Agent and the Arranger upon
demand for all reasonable and documented out-of-pocket expenses paid or incurred
by the Administrative Agent or the Arranger, including, without limitation,
filing and recording costs and fees, costs of any environmental review, and
consultants’ fees, travel expenses, CUSIP registration expenses and reasonable
fees, charges and disbursements of one primary legal counsel for the
Administrative Agent and the Arranger, one local

86




counsel in each relevant jurisdiction for the Administrative Agent and the
Arranger, and regulatory counsel for the Administrative Agent and the Arranger,
in each case, incurred from time to time, in connection with the due diligence,
preparation, administration, negotiation, execution, delivery, syndication,
distribution (including, without limitation, via DebtX and any other internet
service selected by the Administrative Agent), review, amendment, modification
and administration of the Loan Documents.  The Borrowers also agree to reimburse
the Administrative Agent, the Arranger and the Lenders for any costs and
out-of-pocket expenses, including, without limitation, filing and recording
costs and fees, costs of any environmental review, and consultants’ fees, travel
expenses and reasonable fees, charges and disbursements of one primary legal
counsel for the Administrative Agent, the LC Issuers and the Arranger, one local
counsel in each relevant jurisdiction for the Administrative Agent, the LC
Issuers and the Arranger, regulatory counsel for the Administrative Agent and
the Arranger, one additional counsel for all Lenders other than the
Administrative Agent, and additional counsel in light of actual or potential
conflicts of interest or the availability of different claims or defenses, in
each case, incurred from time to time, paid or incurred by the Administrative
Agent, the Arranger, the LC Issuers or any Lender in connection with the
collection and enforcement of the Loan Documents.  Expenses being reimbursed by
the Borrowers under this Section include, without limitation, the cost and
expense incurred in connection with the Reports described in the following
sentence.  The Borrowers acknowledge that from time to time U.S. Bank may
prepare and may distribute to the Lenders (but shall have no obligation or duty
to prepare or to distribute to the Lenders) certain audit reports (the
“Reports”) pertaining to the Borrowers’ assets for internal use by U.S. Bank
from information furnished to it by or on behalf of the Borrowers, after U.S.
Bank has exercised its rights of inspection pursuant to this Agreement.

(b) The Borrowers hereby further agree to jointly and severally indemnify and
hold harmless the Administrative Agent, each LC Issuer, each Lender, their
respective affiliates, and each of their directors, officers and employees,
agents and advisors against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including, without limitation, all expenses of
litigation or preparation therefor (including reasonable fees, charges and
disbursements of outside counsel) whether or not the Administrative Agent, any
LC Issuer, any Lender or any affiliate is a party thereto) which any of them may
pay or incur arising out of or relating to this Agreement, the other Loan
Documents, the transactions contemplated hereby, any actual or alleged presence
or release of Hazardous Materials on or from any Property owned or operated by
any Borrower or any of their Subsidiaries, any environmental liability related
in any way to any Borrower or any Subsidiary, or any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party, any Borrower or any Subsidiary, or the direct or indirect application or
proposed application of the proceeds of any Credit Extension hereunder except
(i) to the extent that they relate solely to a dispute among the Lenders or (ii)
to the extent that they are determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from (x) the gross negligence
or willful misconduct of the party seeking indemnification or (y) a material
breach by such Person of its obligations under the Loan Documents, including,
without limitation, reasonable attorneys’ fees and settlement costs.  The
obligations of the Borrowers under this Section 9.6 shall survive

87




the termination of this Agreement.  This Section 9.6(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-tax claim.

9.7. Numbers of Documents.  All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

9.8. Accounting.  Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with GAAP in a manner consistent with that
used in preparing the financial statements referred to in Section 5.4, and all
financial ratios shall be determined on a consolidated basis in accordance with
GAAP; provided, however that, notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made without giving effect to (i) any election under Accounting Standards
Codification Section 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of any Borrower or any of its Subsidiaries at
“fair value”, as defined therein, or (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Financial Accounting Standards
Codification Subtopic 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.  Except as provided in the following sentence, if at any time
any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and the Borrowers, the
Administrative Agent and the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders), provided that, until so amended, such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
the Borrowers shall provide to the Administrative Agent and the Lenders
reconciliation statements showing the difference in such calculation, together
with the delivery of quarterly and annual financial statements required
hereunder.  All computations of amounts and ratios referred to herein shall be
made in accordance with ASC 606 (Revenue From Contracts With Customers) (or its
applicable replacement) as in effect for the period of the computation.  In
addition, notwithstanding any other provision contained herein, the definitions
set forth in this Agreement and any financial calculations required by the Loan
Documents shall be computed to exclude any change to lease accounting rules as a
result of Financial Accounting Standards Board Accounting Standards Codification
842 (Leases) from those in effect pursuant to Financial Accounting Standards
Board Accounting Standards Codification 840 (Leases) and other related lease
accounting guidance.

9.9. Severability of Provisions.  Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.



88




9.10. Nonliability of Lenders.  The relationship between the Borrowers on the
one hand and the Lenders and the Administrative Agent on the other hand shall be
solely that of borrower and lender.  Neither the Administrative Agent, the
Arranger, any LC Issuer nor any Lender shall have any fiduciary responsibilities
to the Borrowers.  Neither the Administrative Agent, the Arranger, any LC Issuer
nor any Lender undertakes any responsibility to the Borrowers to review or
inform them of any matter in connection with any phase of the Borrowers’
businesses or operations.  The Borrowers agree that neither the Administrative
Agent, the Arranger, any LC Issuer nor any Lender shall have liability to the
Borrowers (whether sounding in tort, contract or otherwise) for losses suffered
by the Borrowers in connection with, arising out of, or in any way related to,
the transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from (x) the gross negligence
or willful misconduct of the party from which recovery is sought or (y) a
material breach by such Person of its obligations under the Loan
Documents.  Except for consequential damages for breach of Section 9.11, which
will only be sought from the breaching party, and solely to the extent such
consequential damages are awarded to the Borrowers pursuant to a final
non-appealable judgment by a court of competent jurisdiction, neither the
Administrative Agent, the Arranger, any LC Issuer nor any Lender shall have any
liability with respect to, and the Borrowers hereby waive, release and agree not
to sue for, any special, indirect, consequential or punitive damages suffered by
the Borrowers in connection with, arising out of, or in any way related to the
Loan Documents or the transactions contemplated thereby.  It is agreed that the
Arranger shall, in its capacity as such, have no duties or responsibilities
under the Agreement or any other Loan Document.  Each Lender acknowledges that
it has not relied and will not rely on the Arranger in deciding to enter into
the Agreement or any other Loan Document or in taking or not taking any action.

9.11. Confidentiality.  The Administrative Agent and each Lender (each, a
“Disclosing Party”) agrees to hold any confidential information which it may
receive from any Borrower in connection with this Agreement in confidence,
except for disclosure (i) to its Affiliates and to the Administrative Agent and
any other Lender and their respective Affiliates, and, in each case, their
respective employees, directors and officers (ii) to legal counsel, accountants,
and other professional advisors to the Administrative Agent or such Lender or to
a Transferee, (iii) as provided in Section 12.3(e), (iv) to regulatory
officials, (v) to any Person as required by law, regulation, or legal process,
 (vi) to its direct or indirect contractual counterparties in swap agreements or
to legal counsel, accountants and other professional advisors to such
counterparties, (vii) to rating agencies if requested or required by such
agencies in connection with a rating relating to the Advances hereunder, (viii)
subject to an agreement containing provisions substantially the same as those of
this Section 9.11, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (ix) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, and (x) to the extent such
information (1) becomes publicly available other than as a result of a breach of
this section or (2) becomes available to the Administrative Agent, any LC
Issuer, the Swing Line Lender or any other Lender on a non-confidential basis
from a source other than a Borrower; provided (A) in each case of clauses (i),
(ii), (iii), (v) and (vi), the relevant Persons are advised of and instructed to
adhere to such confidentiality requirements and (B) solely with respect to
clause (i), each Disclosing Party shall be responsible for the adherence with
such confidentiality

89




requirements by such Disclosing Party, its Affiliates and their respective
employees, directors and officers.  Without limiting Section 9.4, the Borrowers
agree that the terms of this Section 9.11 shall set forth the entire agreement
between the Borrowers and the Administrative Agent and each Lender with respect
to any confidential information previously or hereafter received by the
Administrative Agent or such Lender in connection with this Agreement, and this
Section 9.11 shall supersede any and all prior confidentiality agreements
entered into by the Administrative Agent or any Lender with respect to such
confidential information.

9.12. Nonreliance.  Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) for the repayment of
the Credit Extensions provided for herein.

9.13. Disclosure.  Each Borrower and each Lender hereby acknowledge and agree
that U.S. Bank and/or its Affiliates from time to time may hold investments in,
make other loans to or have other relationships with the Borrowers and their
Affiliates.

9.14. USA PATRIOT ACT NOTIFICATION.  The following notification is provided to
the Loan Parties pursuant to Section 326 of the PATRIOT Act:

Each Lender that is subject to the requirements of the PATRIOT Act hereby
notifies the Borrowers and each other Loan Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the PATRIOT Act.

9.15. Bankruptcy Petition.  The Administrative Agent and each Lender hereby
covenant and agree that, prior to the date that is one year and one day after
the payment in full of all Indebtedness and other obligations of any
special-purpose entity formed pursuant to any Qualified Receivables Transaction
under such Qualified Receivables Transaction, it will not institute against, or
join any other Person in instituting against, such special-purpose entity any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.

9.16. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)



a reduction in full or in part or cancellation of any such liability;



90




(ii)



a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)



the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

3.1. Acknowledgement Regarding Any Supported QFCs.   To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for hedging
agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

ARTICLE X

THE ADMINISTRATIVE AGENT

10.1. Appointment; Nature of Relationship.  U.S. Bank National Association is
hereby appointed by each of the Lenders as its contractual representative
(herein referred to as the “Administrative Agent”) hereunder and under each
other Loan Document, and each of the Lenders irrevocably authorizes the
Administrative Agent to act as the contractual representative of such

91




Lender with the rights and duties expressly set forth herein and in the other
Loan Documents.  The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Article
X.  Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that the Administrative Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents.  In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not hereby assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of the term “secured party”
as defined in the New York Uniform Commercial Code and (iii) is acting as an
independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents.  Each of the
Lenders hereby agrees to assert no claim against the Administrative Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims each Lender hereby waives.

10.2. Powers.  The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto.  The Administrative Agent shall have no implied duties to
the Lenders, or any obligation to the Lenders to take any action thereunder
except any action specifically provided by the Loan Documents to be taken by the
Administrative Agent.

10.3. General Immunity.  Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrowers, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
(x) the gross negligence or willful misconduct of such Person or (y) a material
breach by such Person of its obligations under the Loan Documents.

10.4. No Responsibility for Loans, Recitals, etc.  Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Event of
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (g) the financial condition
of the Borrowers or any guarantor of any of the Obligations or of any of the
Borrowers’ or any such guarantor’s respective Subsidiaries.

10.5. Action on Instructions of Lenders.  The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan

92




Document in accordance with written instructions signed by the Required Lenders,
and such instructions and any action taken or failure to act pursuant thereto
shall be binding on all of the Lenders.  The Lenders hereby acknowledge that the
Administrative Agent shall be under no duty to take any discretionary action
permitted to be taken by it pursuant to the provisions of this Agreement or any
other Loan Document unless it shall be requested in writing to do so by the
Required Lenders.  The Administrative Agent shall be fully justified in failing
or refusing to take any action hereunder and under any other Loan Document
unless it shall first be indemnified to its satisfaction by the Lenders pro rata
against any and all liability, cost and expense that it may incur by reason of
taking or continuing to take any such action.    The Administrative Agent may,
at any time, request instructions from the Required Lenders with respect to any
actions or approvals which, by the terms of this Agreement or any of the Loan
Documents, the Administrative Agent is permitted to take or to grant without
consent or approval from the Required Lenders, and if such instructions are
promptly requested, the Administrative Agent will be absolutely entitled to
refrain from taking any action or to withhold any approval under any of the Loan
Documents and will not have any liability as Administrative Agent for refraining
from taking any action or withholding any approval under any of the Loan
Documents until it has received such instructions from the Required Lenders.

10.6. Employment of Administrative Agents and Counsel.  The Administrative Agent
may execute any of its duties as Administrative Agent hereunder and under any
other Loan Document by or through employees, agents, and attorneys-in-fact and
shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Administrative Agent and the Lenders and all
matters pertaining to the Administrative Agent’s duties hereunder and under any
other Loan Document.

10.7. Reliance on Documents; Counsel.  The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent.  For purposes of determining compliance
with the conditions specified in Sections 4.1 and 4.2, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
applicable date specifying its objection thereto.

10.8. Administrative Agent’s Reimbursement and Indemnification.  The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Pro Rata Shares (disregarding, for the avoidance of doubt,
the exclusion of Defaulting Lenders therein) (i) for any amounts not reimbursed
by the Borrowers for which the Administrative Agent is entitled to reimbursement
by the Borrowers under the Loan Documents, (ii) for any other expenses incurred
by the Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including, without limitation, for any expenses incurred by the
Administrative Agent in connection with any dispute

93




between the Administrative Agent and any Lender or between two or more of the
Lenders) and (iii) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Administrative Agent in connection with any
dispute between the Administrative Agent and any Lender or between two or more
of the Lenders), or the enforcement of any of the terms of the Loan Documents or
of any such other documents, provided that (i) no Lender shall be liable for any
of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Administrative Agent and
(ii) any indemnification required pursuant to Section 3.5(d) shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof.  The obligations of the
Lenders under this Section 10.8 shall survive payment of the Obligations and
termination of this Agreement.

10.9. Notice of Event of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or a Borrower referring to this Agreement describing such Default or
Event of Default and stating that such notice is a “notice of default”.  In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders; provided that, except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Borrower or any Subsidiary that is communicated
to or obtained by the bank serving as Administrative Agent or any of its
Affiliates in any capacity.

10.10. Rights as a Lender.  In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document with respect to its Commitment and its Loans as
any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity.  The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with any
Borrower or any Subsidiary in which such Borrower or such Subsidiary is not
restricted hereby from engaging with any other Person.

10.11. Lender Credit Decision, Legal Representation.    

(a)Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Arranger or any other Lender and based on the
financial statements prepared by the Parent and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents.  Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue

94




to make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except for any notice, report, document
or other information expressly required to be furnished to the Lenders by the
Administrative Agent or Arranger hereunder, neither the Administrative Agent nor
the Arranger shall have any duty or responsibility (either initially or on a
continuing basis) to provide any Lender with any notice, report, document,
credit information or other information concerning the affairs, financial
condition or business of any Borrower or any of the Borrowers’ Affiliates that
may come into the possession of the Administrative Agent or Arranger (whether or
not in their respective capacity as Administrative Agent or Arranger) or any of
their Affiliates.

(b)Each Lender further acknowledges that it has had the opportunity to be
represented by legal counsel in connection with its execution of this Agreement
and the other Loan Documents, that it has made its own evaluation of all
applicable laws and regulations relating to the transactions contemplated
hereby, and that the counsel to the Administrative Agent represents only the
Administrative Agent and not the Lenders in connection with this Agreement and
the transactions contemplated hereby.

10.12. Successor Administrative Agent.  The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrowers, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
(45) days after the retiring Administrative Agent gives notice of its intention
to resign.  The Administrative Agent may be removed at any time that it
constitutes a Defaulting Lender by written notice received by the Administrative
Agent from the Required Lenders, such removal to be effective on the date
specified by the Required Lenders.  Upon any such resignation or removal, the
Required Lenders shall have the right to appoint, on behalf of the Borrowers and
the Lenders, a successor Administrative Agent.  If no successor Administrative
Agent shall have been so appointed by the Required Lenders within thirty (30)
days after the resigning Administrative Agent’s giving notice of its intention
to resign, then the resigning Administrative Agent may appoint, on behalf of the
Borrowers and the Lenders, a successor Administrative Agent.  Notwithstanding
the previous sentence, the Administrative Agent may at any time, with the
consent of the Parent (so long as no Event of Default has occurred and is
continuing), and without the consent of any Lender, appoint any of its
Affiliates which is a commercial bank as a successor Administrative Agent
hereunder.  If the Administrative Agent has resigned or been removed and no
successor Administrative Agent has been appointed, the Lenders may perform all
the duties of the Administrative Agent hereunder and the Borrowers shall make
all payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders.  No successor
Administrative Agent shall be deemed to be appointed hereunder until such
successor Administrative Agent has accepted the appointment.  Any such successor
Administrative Agent shall be a commercial bank having capital and retained
earnings of at least $100,000,000.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning or removed
Administrative Agent.  Upon the effectiveness of the resignation or removal of
the Administrative Agent, the resigning or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents.  After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article X shall continue in effect
for the benefit of such Administrative Agent in respect of any actions taken or

95




omitted to be taken by it while it was acting as the Administrative Agent
hereunder and under the other Loan Documents.  In the event that there is a
successor to the Administrative Agent by merger, or the Administrative Agent
assigns its duties and obligations to an Affiliate pursuant to this Section
10.12, then the term “Prime Rate” as used in this Agreement shall mean the prime
rate, base rate or other analogous rate of the new Administrative Agent.

10.13. Administrative Agent and Arranger Fees.  The Parent agrees to pay to the
Administrative Agent and the Arranger, for their respective accounts, the fees
agreed to by the Parent, the Administrative Agent and the Arranger pursuant to
that certain letter agreement dated as of September 27, 2019 between U.S. Bank
and the Parent (as amended, restated, supplemented or otherwise modified,
renewed or replaced from time to time pursuant to the terms hereof and thereof,
the “Fee Letter”), or as otherwise agreed from time to time.

10.14. Delegation to Affiliates.  The Borrowers and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates.  Any such Affiliate (and such Affiliate’s directors,
officers, agents and employees) which performs duties in connection with this
Agreement shall be entitled to the same benefits of the indemnification, waiver
and other protective provisions to which the Administrative Agent is entitled
under Articles IX and X.

10.15. Execution of Collateral Documents.  The Lenders hereby empower and
authorize the Administrative Agent to execute and deliver to the Borrowers on
their behalf the Collateral Documents and all related UCC financing statements
and any UCC financing statements, agreements, documents or instruments as shall
be necessary or appropriate to effect the purposes of the Collateral Documents.

10.16. Collateral and Guarantor Releases.  The Lenders hereby empower and
authorize the Administrative Agent to execute and deliver to the Borrowers on
their behalf any agreements, documents or instruments as shall be necessary or
appropriate to effect any releases of (i) Collateral which shall be permitted by
the terms hereof or of any other Loan Document or which shall otherwise have
been approved by the Required Lenders (or, if required by the terms of Section
8.3, all of the Lenders) in writing or (ii) Guarantors which shall be permitted
by the terms hereof (either pursuant to Section 6.13(c) or as a result of such
Guarantor no longer constituting a “Material Domestic Subsidiary” pursuant to
the requirements of such definition) or of any other Loan Document or which
shall otherwise have been approved by the Required Lenders (or, if required by
the terms of Section 8.3, all of the Lenders) in writing; provided that should
such Guarantor subsequently constitute a “Material Domestic Subsidiary” pursuant
to the requirements of such definition, it shall be required to become a
Guarantor under the Loan Documents pursuant to Section 6.24(a).  Upon the
request of the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its obligations under the Loan Documents pursuant to
the foregoing.  Notwithstanding the foregoing, as of the Effective Date, each of
Elite Transportation Services, LLC and Key Transportation Services, Inc. shall
automatically be released from its respective obligations under the Guaranty,
and all Liens granted by each of Elite Transportation Services, LLC and Key
Transportation Services, Inc. to the Administrative Agent upon any Collateral
shall also be released.  In each case as specified hereto, the Administrative
Agent may (and each Lender hereby authorizes the Administrative

96




Agent to), at the Borrowers’ expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the security interest granted under the
Loan Documents or to subordinate its interest therein, or to release a Guarantor
from its obligations under the Guaranty, in each case in accordance with the
terms of the Loan Documents.    

10.17. Syndication Agents, etc.  Neither any of the Lenders identified in this
Agreement as a Syndication Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such.  Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender.  Each Lender hereby makes the same acknowledgments with respect to such
Lenders as it makes with respect to the Administrative Agent in Section 10.11.

10.18. No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees that: (i)(A) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Arranger and the Lenders are arm’s-length commercial transactions between the
Borrowers and their Affiliates, on the one hand, and the Administrative Agent,
the Arranger and the Lenders, on the other hand, (B) each Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) each Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii)(A) each of the
Administrative Agent the Arranger and the Lenders is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for any Borrower or any of its Affiliates, or any other Person and (B)
neither the Administrative Agent, the Arranger nor any Lender has any obligation
to any Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arranger and
each of the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrowers and their Affiliates, and neither the Administrative Agent, the
Arranger nor any Lender has any obligation to disclose any of such interests to
the Borrowers or their Affiliates.  To the fullest extent permitted by law, each
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, the Arranger and each of the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

10.19. Certain ERISA Matters.    

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:



97




(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Facility LCs, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Facility LCs, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Facility
LCs, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Facility LCs, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Facility LCs, the Commitments and this Agreement,
or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Facility LCs, the Commitments and this Agreement (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related hereto or thereto).

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1. Setoff. 



98




(a) Each Borrower hereby acknowledges the setoff right that each Lender retains
in all deposits, credits and deposit accounts (including all account balances,
whether provisional or final and whether or not collected or available) of such
Borrower with such Lender or any Affiliate of such Lender (the “Deposits”).  In
addition to, and without limitation of, any rights of the Lenders under
applicable law, if any Borrower becomes insolvent, however evidenced, or any
Event of Default occurs, such Borrower authorizes each Lender, with the prior
written consent of the Administrative Agent, to offset and apply all such
Deposits toward the payment of the Obligations owing to such Lender, whether or
not the Obligations, or any part thereof, shall then be due and regardless of
the existence or adequacy of any collateral, guaranty or any other security,
right or remedy available to such Lender or the Lenders.

(b) In the event that any Defaulting Lender shall exercise such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.22
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the LC Issuers and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.

11.2. Ratable Payments.  If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4, 3.5 or 3.7) in a greater proportion
than that received by any other Lender, such Lender agrees, promptly upon
demand, to purchase a portion of the Aggregate Outstanding Credit Exposure held
by the other Lenders so that after such purchase each Lender will hold its Pro
Rata Share of the Aggregate Outstanding Credit Exposure.  If any Lender, whether
in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other protection for its Obligations or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral or other protection ratably in proportion to their
respective Pro Rata Shares of the Aggregate Outstanding Credit Exposure.  In
case any such payment is disturbed by legal process, or otherwise, appropriate
further adjustments shall be made.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1. Successors and Assigns.  The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrowers and the Lenders
and their respective successors and assigns permitted hereby, except that (i) no
Borrower shall have the right to assign its rights or obligations under the Loan
Documents without the prior written consent of each Lender, (ii) any assignment
by any Lender must be made in compliance with Section 12.3, and (iii) any
transfer by participation must be made in compliance with Section 12.2 and
12.3(c).  Any attempted assignment or transfer by any party not made in
compliance with this Section 12.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with the
terms of this Agreement.  The parties to this Agreement acknowledge that

99




clause (ii) of this Section 12.1 relates only to absolute assignments and this
Section 12.1 does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank or (y) in the case of a Lender which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee; provided, however,
that no such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 12.3.  The Administrative
Agent may treat the Person which made any Loan or which holds any Note as the
owner thereof for all purposes hereof unless and until such Person complies with
Section 12.3; provided, however, that the Administrative Agent may in its
reasonable discretion (but shall not be required to) follow instructions from
the Person which made any Loan or which holds any Note to direct payments
relating to such Loan or Note to another Person.  Any assignee of the rights to
any Loan or any Note agrees by acceptance of such assignment to be bound by all
the terms and provisions of the Loan Documents.  Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the owner of the rights to any Loan (whether or not a
Note has been issued in evidence thereof), shall be conclusive and binding on
any subsequent holder or assignee of the rights to such Loan.

12.2. Participations.

(a) Permitted Participants; Effect.  Any Lender may at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Outstanding Credit Exposure owing to such Lender, any Note held by such Lender,
any Commitment of such Lender or any other interest of such Lender under the
Loan Documents.  In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrowers under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrowers and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents.

(b) Voting Rights.  Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents provided that each such Lender may agree in its
participation agreement with its Participant that such Lender will not vote to
approve any amendment, modification or waiver with respect to any Outstanding
Credit Exposure or Commitment in which such Participant has an interest which
would require consent of all of the Lenders pursuant to the terms of Section 8.3
or of any other Loan Document.

(c) Benefit of Certain Provisions.  Each Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the

100




Loan Documents, provided that each Lender shall retain the right of setoff
provided in Section 11.1 with respect to the amount of participating interests
sold to each Participant.  The Lenders agree to share with each Participant, and
each Participant, by exercising the right of setoff provided in Section 11.1,
agrees to share with each Lender, any amount received pursuant to the exercise
of its right of setoff, such amounts to be shared in accordance with Section
11.2 as if each Participant were a Lender.  The Borrowers further agree that
each Participant shall be entitled to the benefits of Sections 3.1, 3.2, 3.4,
3.5, 3.7, 9.6 and 9.10 (subject to the requirements and limitations therein,
including the requirements under Section 3.5(f) (it being understood that the
documentation required under Section 3.5(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.3, provided that a
Participant shall not be entitled to receive any greater payment under Section
3.1, 3.2, 3.5 or 3.7 than the Lender who sold the participating interest to such
Participant would have received had it retained such interest for its own
account, unless the sale of such interest to such Participant is made with the
prior written consent of the Borrowers.  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in any
Outstanding Credit Exposure, any Note, any Commitment or any other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant's interest in any Outstanding Credit Exposure, any Note, any
Commitment or any other obligations under the Loan Documents) to any Person
except to the extent that such disclosure is necessary to establish that such
Outstanding Credit Exposure, any Note, any Commitment or any other obligations
under the Loan Documents is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

12.3. Assignments.

(a) Permitted Assignments.  Any Lender may at any time assign to one or more
Eligible Assignees (“Purchasers”) all or any part of its rights and obligations
under the Loan Documents.  Such assignment shall be substantially in the form of
Exhibit C or in such other form reasonably acceptable to the Administrative
Agent as may be agreed to by the parties thereto.  Each such assignment with
respect to a Purchaser which is not a Lender or an Affiliate of a Lender or an
Approved Fund shall either be in an amount equal to the entire applicable
Commitment and Outstanding Credit Exposure of the assigning Lender or (unless
each of the Borrowers and the Administrative Agent otherwise consent) be in an
aggregate amount not less than $5,000,000.  The amount of the assignment shall
be based on the Commitment or Outstanding Credit Exposure (if the Commitment has
been terminated) subject to the assignment, determined as of the date of such
assignment or as of the “Trade Date,” if the “Trade Date” is specified in the
assignment.



101




(b) Consents.  The consent of the Borrowers shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of the Borrowers shall
not be required if an Event of Default has occurred and is continuing; provided
further that the Borrowers shall be deemed to have consented to any such
assignment unless they shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof.  The consent of the Administrative Agent shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund.  The consent of each of the LC Issuers and the
Swing Line Lender shall be required prior to an assignment of a Commitment
becoming effective unless the Purchaser is a Lender with a Commitment.  Any
consent required under this Section 12.3(b) shall not be unreasonably withheld
or delayed.

(c) Effect; Effective Date.  Upon (i) delivery to the Administrative Agent of an
assignment, together with any consents required by Sections 12.3(a) and 12.3(b),
and (ii) payment by the assigning Lender or assignee Lender of a $3,500 fee to
the Administrative Agent for processing such assignment (unless such fee is
waived by the Administrative Agent), such assignment shall become effective on
the effective date specified in such assignment.  The assignment shall contain a
representation by the Purchaser to the effect that none of the consideration
used to make the purchase of the Commitment and Outstanding Credit Exposure
under the applicable assignment agreement constitutes “plan assets” as defined
under ERISA and that the rights and interests of the Purchaser in and under the
Loan Documents will not be “plan assets” under ERISA.  On and after the
effective date of such assignment, such Purchaser shall for all purposes be a
Lender party to this Agreement and any other Loan Document executed by or on
behalf of the Lenders and shall have all the rights and obligations of a Lender
under the Loan Documents, to the same extent as if it were an original party
thereto, and the transferor Lender shall be released with respect to the
Commitment and Outstanding Credit Exposure assigned to such Purchaser without
any further consent or action by the Borrowers, the Lenders or the
Administrative Agent.  In the case of an assignment covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a Lender hereunder but shall continue to be entitled to the
benefits of, and subject to, those provisions of this Agreement and the other
Loan Documents which survive payment of the Obligations and termination of the
applicable agreement.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.3
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
12.2.  Upon the consummation of any assignment to a Purchaser pursuant to this
Section 12.3(c), the transferor Lender, the Administrative Agent and the
Borrowers shall, if the transferor Lender or the Purchaser desires that its
Loans be evidenced by Notes, make appropriate arrangements so that new Notes or,
as appropriate, replacement Notes are issued to such transferor Lender and new
Notes or, as appropriate, replacement Notes, are issued to such Purchaser, in
each case in principal amounts reflecting their respective Commitments, as
adjusted pursuant to such assignment.

(d) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices in the United
States of America,

102




a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender,
and participations of each Lender in Facility LCs, pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by any
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(e) Dissemination of Information.  Each Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of such Borrower and its Subsidiaries, including
without limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.

(f) Resignation as LC Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time any LC
Issuer or Swing Line Lender assigns all of its Commitments and Loans pursuant to
subsection (a) above, (i) such LC Issuer may, upon 30 days’ notice to the
Borrowers and the Lenders, resign as LC Issuer and/or (ii) such Swing Line
Lender may, upon 30 days’ notice to the Borrowers, resign as Swing Line
Lender.  In the event of any such resignation as LC Issuer or Swing Line Lender,
the Borrowers shall be entitled to appoint from among the Lenders a successor LC
Issuer or Swing Line Lender hereunder; provided, however, that no failure by the
Borrowers to appoint any such successor shall affect the resignation of such LC
Issuer or Swing Line Lender, as the case may be.  If any LC Issuer resigns as LC
Issuer, it shall retain all the rights, powers, privileges and duties of the LC
Issuer hereunder with respect to all Facility LCs outstanding as of the
effective time of its resignation as LC Issuer and all LC Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations pursuant to Section 2.19(b)).  If any Swing
Line Lender resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective time of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.4(c).  Upon
the appointment of a successor LC Issuer and/or Swing Line Lender, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring LC Issuer or Swing Line Lender, as the
case may be.

12.4. Amendment and Restatement.  The Borrowers, the Lenders and the
Administrative Agent agree that, upon (i) the execution and delivery of this
Agreement by each of the parties hereto and (ii) satisfaction (or waiver by the
aforementioned parties) of the conditions precedent set forth in Sections 4.1
and 4.2, the terms and provisions of the Existing Credit Agreement shall be and
hereby are amended, superseded and restated in their entirety by the terms and
provisions

103




of this Agreement.  This Agreement is not intended to and shall not constitute a
novation, payment and reborrowing or termination of the Obligations under the
Existing Credit Agreement and the other Loan Documents as in effect prior to the
date hereof or the Indebtedness created thereunder.  The commitment of each
Lender that is a party to the Existing Credit Agreement shall, on the date
hereof, automatically be deemed amended and the only commitments shall be those
hereunder.  Without limiting the foregoing, upon the effectiveness hereof: (a)
all references in the “Loan Documents” (as defined in the Existing Credit
Agreement) to the “Credit Agreement” and the “Loan Documents” shall be deemed to
refer to this Agreement and the Loan Documents, (b) all obligations constituting
“Obligations” under the Existing Credit Agreement with any Lender or any
Affiliate of any Lender which are outstanding on the date hereof shall continue
as Obligations under this Agreement and the other Loan Documents, (c) the
Administrative Agent shall make such reallocations, sales, assignments or other
relevant actions in respect of each Lender’s credit and loan exposure under the
Existing Credit Agreement as are necessary in order that Obligations in respect
of Loans, interest and fees due and payable to a Lender  hereunder reflect such
Lender’s Pro Rata Share on the date hereof, and the Borrowers hereby agree to
compensate each Lender for any and all losses, costs and expenses incurred by
such Lender in connection with the sale and assignment of any Eurodollar Advance
on the terms and in the manner set forth in Section 3.4 hereof and (d) the liens
and security interests in favor of the Administrative Agent for the benefit of
the Holders of Secured Obligations (as defined in the Security Agreement)
securing payment of the Obligations are in all respects continuing and in full
force and effect with respect to all Obligations.

ARTICLE XIII

NOTICES

13.1. Notices; Effectiveness; Electronic Communication.

(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile and e-mail as
follows:

(i)if to the Borrowers, to them at c/o ArcBest Corporation, 8401 McClure Drive,
Fort Smith, AR 72916, Attention:  Donald W. Pearson, Facsimile:  (479) 785-6136,
E-mail:  dpearson@arcb.com; with a copy to ArcBest Corporation, Attention:
Michael R. Johns, Facsimile: (479) 785-6124, E-mail: mjohns@arcb.com;  

(ii)if to the Administrative Agent, to it at U.S. Bank National Association,
Agency Services – Loan Capital Markets, 800 Nicollet Mall, Minneapolis,
MN  55402-7020, Attention: Teresa Mager, Facsimile:  (612) 303-3851,
E-mail:  teresa.mager@usbank.com; with a copy to U.S. Bank National Association,
National Corporate Banking, Attention: Michael Dickman, Facsimile:  (513)
632-4794, E-mail:  Michael.Dickman@usbank.com;



104




(iii)if to U.S. Bank National Association, as a LC Issuer, to it at U.S. Bank
National Association,  International Banking Officer, Standby Letter of Credit
Dept. 800 Nicollet Mall, BC-MN-H20G, Minneapolis, Minnesota 55402,
Attention:  Julie M. LeTourneau, Facsimile:  612-303-5226;

(iv)if to any LC Issuer other than U.S. Bank National Association, to it at the
address of such LC Issuer (or telecopy number or e-mail address) set forth in
its Administrative Questionnaire;

(v)if to a Lender, to it at its address (or facsimile number or e-mail address)
set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile and e-mail shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient).  Notices delivered through electronic communications to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications.  Each of the parties hereto hereby agrees that
all notices and other communications to one another hereunder may be delivered
or furnished by electronic communication (including e-mail and internet or
intranet websites).

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc.  Any party hereto may change its address, facsimile
number or e-mail address for notices and other communications hereunder by
notice to the other parties hereto given in the manner set forth in this Section
13.1.

ARTICLE XIV

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION; ELECTRONIC
RECORDS

14.1. Counterparts; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Administrative

105




Agent, and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic
means (including pdf) shall be effective as delivery of a manually executed
counterpart of this Agreement.

14.2. Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any assignment and assumption agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.

14.3. Electronic Records.  Each Borrower hereby  acknowledges the receipt of a
copy of this Agreement and all other Loan Documents.  The Administrative Agent
and each Lender may, on behalf of the Borrowers, create a microfilm or optical
disk or other electronic image of this Agreement and any or all of the Loan
Documents.  The Administrative Agent and each Lender may store the electronic
image of this Agreement and Loan Documents in its electronic form and then
destroy the paper original as part of the Administrative Agent’s and each
Lender’s normal business practices, with the electronic image deemed to be an
original and of the same legal effect, validity and enforceability as the paper
originals.  The Administrative Agent and each Lender are authorized, when
appropriate, to convert any note into a “transferable record” under the Uniform
Electronic Transactions Act. 

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1. CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS OTHER THAN NEW
YORK GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402) OF THE STATE OF NEW
YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

15.2. CONSENT TO JURISDICTION.  EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT SITTING
IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
ANY LOAN DOCUMENTS AND EACH BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS
IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BROUGHT

106




BY THE ADMINISTRATIVE AGENT OR ANY LENDER IN SUCH A COURT OR THAT SUCH COURT IS
AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST
ANY BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.

15.3. WAIVER OF JURY TRIAL.  EACH BORROWER, THE ADMINISTRATIVE AGENT, EACH LC
ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

[Signature Pages Follow]

 



107




IN WITNESS WHEREOF, the Borrowers, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.



ARCBEST CORPORATION

 

 

By: /s/ Donald W. Pearson

Name: Donald W. Pearson

Title: Vice President – Treasurer





Signature Page to
ArcBest Third Amended and Restated Credit Agreement




U.S. BANK NATIONAL ASSOCIATION,

as a Lender, as a LC Issuer and as Administrative Agent

 

 

By: /s/ Eric Herm

Name: Eric Herm

Title: Assistant Vice President





Signature Page to
ArcBest Third Amended and Restated Credit Agreement




BRANCH BANKING AND TRUST

COMPANY, as a Lender

 

 

By: /s/ Melinda Gulledge

Name: Melinda Gulledge

Title: Assistant Vice President





Signature Page to
ArcBest Third Amended and Restated Credit Agreement




PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

By: /s/ Caleb A. Shapkoff

Name: Caleb A. Shapkoff

Title: Vice President





Signature Page to
ArcBest Third Amended and Restated Credit Agreement




REGIONS BANK,

as a Lender

 

 

By: /s/ Joe Dancy

Name: Joe Dancy

Title: Senior Vice President





Signature Page to
ArcBest Third Amended and Restated Credit Agreement




CITIZENS BANK, N.A., as a Lender

 

 

By: /s/ Karmyn Paul

Name: Karmyn Paul

Title: Vice President





Signature Page to
ArcBest Third Amended and Restated Credit Agreement




THE FIRST NATIONAL BANK OF FORT
SMITH, as a Lender

 

 

By: /s/ James C. Fourmy, Jr.

Name: James C. Fourmy, Jr.

Title: Senior Vice President

 



Signature Page to
ArcBest Third Amended and Restated Credit Agreement



 

PRICING SCHEDULE

 

 

 

 

 

 

APPLICABLE MARGIN

LEVEL I STATUS

LEVEL II STATUS

LEVEL III STATUS

LEVEL IV STATUS

LEVEL V STATUS

Eurodollar
Rate

1.125%

1.375%

1.75%

2.00%

2.25%

Base Rate

0.125%

0.375%

0.75%

1.00%

1.25%

 

 

 

 

 

 

 

APPLICABLE FEE RATE

LEVEL I STATUS

LEVEL II STATUS

LEVEL III STATUS

LEVEL IV STATUS

LEVEL V STATUS

Commitment Fee

0.15%

0.175%

0.225%

0.275%

0.325%

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Financials” means the annual or quarterly financial statements of the Parent
delivered pursuant to Section 6.1(a) or (b), together with the compliance
certificate delivered pursuant to Section 6.1(d).

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Parent referred to in the most recent Financials, the Adjusted Leverage
Ratio is less than or equal to 1.00 to 1.00.

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Parent referred to in the most recent Financials, (i) the Parent
has not qualified for Level I Status and (ii) the Adjusted Leverage Ratio is
less than or equal to 1.75 to 1.00.

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Parent referred to in the most recent Financials, (i) the Parent
has not qualified for Level I Status or Level II Status and (ii) the Adjusted
Leverage Ratio is less than or equal to 2.50 to 1.00.

“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of Parent referred to in the most recent Financials, (i) the Parent has
not qualified for Level I Status, Level II Status or Level III Status and (ii)
the Adjusted Leverage Ratio is less than or equal to 3.00 to 1.00.

“Level V Status” exists at any date if, as of the last day of the fiscal quarter
of Parent referred to in the most recent Financials, (i) the Parent has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Adjusted Leverage Ratio is less than or equal to 3.50 to
1.00.

“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status or Level V Status.



 



 

The Applicable Margin and the Applicable Fee Rate shall be determined in
accordance with the foregoing table based on the Parent’s Status as reflected in
the then most recently delivered Financials.  Adjustments, if any, to the
Applicable Margin or Applicable Fee Rate shall be effective from and after the
first day of the first fiscal month immediately following the date on which the
delivery of such Financials is required until the first day of the first fiscal
month immediately following the next such date on which delivery of such
Financials of the Parent and its Subsidiaries is so required.  If the Parent
fails to deliver the Financials to the Administrative Agent at the time required
pursuant to Section 6.1, then the Applicable Margin and the Applicable Fee Rate
shall be the highest Applicable Margin and Applicable Fee Rate set forth in the
foregoing table until three (3) days after such Financials are so delivered.  As
of the date hereof and until delivery of the compliance certificate pursuant to
Section 6.1(c) for the fiscal quarter ended December 31, 2019, Level I status
shall be in effect.





 



 

SCHEDULE 1
Commitments

 

 

 

Lender

Total Commitment

Total Commitment Percentage

U.S. BANK NATIONAL ASSOCIATION

$75,000,000

30.000000000%

BRANCH BANKING AND TRUST COMPANY

$57,500,000

23.000000000%

PNC BANK, NATIONAL ASSOCIATION

$57,500,000

23.000000000%

REGIONS BANK

$30,000,000

12.000000000%

Citizens Bank, N.A.

$15,000,000

6.000000000%

THE FIRST NATIONAL BANK OF FORT SMITH

$15,000,000

6.000000000%

TOTAL COMMITMENTS

$250,000,000

100.00%

 





 



 

Schedule 5.8

Material Domestic Subsidiaries

 

 

 

 

 

 

 

 

Jurisdiction of

 

%  Ownership

Name

 

Incorporation

 

Interest

 

 

 

 

 

Material Domestic Subsidiaries of ArcBest Corporation:

 

 

 

 

ABF Farms, Inc.

 

 

Arkansas

 

100

ABF, Inc.

 

 

Arkansas

 

100

ArcBest Technologies, Inc.

 

 

Arkansas

 

100

Arkansas Best Corporation

 

 

Delaware

 

100

ArcBest II, Inc.

 

 

Arkansas

 

100

 

Material Domestic Subsidiary of ABF, Inc.:

 

 

 

 

ABF Freight System, Inc.

 

 

Arkansas

 

100

 

Material Domestic Subsidiaries of ArcBest Holdings, Inc.

 

 

 

 

 

Logistics Holdings, Inc.

 

 

Arkansas

 

100

FleetNet America, Inc.

 

Material Domestic Subsidiaries of Logistic Holdings, Inc.

 

 

Arkansas

 

100

 

ArcBest Logistics, Inc.

 

 

Arkansas

 

100

Moving Solutions, Inc.

 

 

Arkansas

 

100

 Panther Premium Logistics, Inc.

 

 

Arkansas

 

100

 

Material Domestic Subsidiary of Panther Premium Logistics, Inc.

 

 

 

 

 

Panther II Transportation, Inc.

 

 

Arkansas

 

100

 

Material Domestic Subsidiary of Moving Solutions, Inc.

 

 

 

 

 

Albert Companies, Inc.

 

 

Delaware

 

100

 

Material Domestic Subsidiaries of Panther II Transportation, Inc.

 

 

 

 

 

 

 

 

 

 

 

ArcBest International, Inc. (f/k/a Integres Global Logistics, Inc.)

 

 

Delaware

 

100


Material Domestic Subsidiary of ArcBest II, Inc.:

 

 

 

 

 

ArcBest Holdings, Inc.

 

 

Arkansas

 

93.5 (6.5% owned by Arkansas Best Corporation)

 

 



 



 

Schedule 5.14 

Properties

None.

 

 



 



 

Schedule 6.11

Indebtedness

1.



Indebtedness under letters of credit issued before or after the Effective Date
in accordance with that certain Letter of Credit Agreement dated August 23, 1993
with First National Bank of Fort Smith;  provided such letters of credit shall
only be permitted via this Schedule to the extent the aggregate of the
outstanding face amounts of such letters of credit does not exceed $1,000,000 at
any time.

 

 



 



 

Schedule 6.14

Investments

None.

 

 



 



 

Schedule 6.16

Liens

1.



Liens on cash and related deposit accounts securing outstanding letters of
credit and related obligations under the agreements described on Schedule 6.11.

2.



Liens on letters of credit and cash collateral securing surety bonds provided in
support of self-insurance programs of the Parent and its Subsidiaries in
accordance with applicable law. 





 

 



 

EXHIBIT A

[Reserved].



EXH. A-1

 



 

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

To:The Lenders parties to the
Third Amended and Restated Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Third Amended
and Restated Credit Agreement dated as of September 27, 2019 (as amended,
modified, renewed or extended from time to time, the “Agreement”) among ArcBest
Corporation (the “Parent”), the Borrowing Subsidiaries from time to time party
thereto (together with the Parent, the “Borrowers”), the Lenders party thereto,
the LC Issuers party thereto and U.S. Bank National Association, as
Administrative Agent for the Lenders.  Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.I am the duly elected [Chief Financial Officer][Treasurer] of the Parent;

2.I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrowers and their Subsidiaries during the accounting period
covered by the attached financial statements;

3.The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate, except as set forth below; and

4.Schedule I attached hereto sets forth financial data and computations
evidencing the Borrowers’ compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct in all
material respects.

5. Schedule II hereto sets forth the determination of the interest rates to be
paid for Advances commencing on the first day of the first fiscal month
immediately following the date on which the delivery hereof is required under
the Agreement.

6. Schedule III attached hereto sets forth the various reports and deliveries
which are required at this time under the Agreement, the Collateral Documents
and the other Loan Documents, and the status of compliance.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrowers have taken, are taking, or propose to
take with respect to each such condition or event:

 

 

 

 



EXH. B-1

 



 

 

 

 

 

 

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Compliance Certificate in support hereof, are made and delivered this __
day of _______, ___.

 

_________________________

Name:

Title: [Chief Financial Officer][Treasurer]

 

 



EXH. B-2

 



 

SCHEDULE I TO COMPLIANCE CERTIFICATE

Compliance as of [_________], 20[__] with
Provisions of Section 6.23 of

the Agreement




 

 



SCH I - 1



 

SCHEDULE II TO COMPLIANCE CERTIFICATE

Borrowers’ Applicable Margin Calculation

 

 



SCH. II - 1



 

SCHEDULE III TO COMPLIANCE CERTIFICATE

Reports and Deliveries Currently Due

 

 



SCH. III - 1



 

EXHIBIT C

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Third Amended and Restated Credit Agreement
identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee.  The Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, the interest in and to all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including without limitation any letters of credit, guaranties and swing line
loans included in such facilities and, to the extent permitted to be assigned
under applicable law, all claims (including without limitation contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity), suits, causes of action and any other right of the Assignor against
any Person whether known or unknown arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby) (the “Assigned Interest”).  Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

 

 

 

 

1.

Assignor:

                                                                      

 

 

 

2.

Assignee:

                                                                      [and is an
Affiliate/ Approved Fund of [identify Lender]  1

 

 

 

3.

Borrowers:

                                                                      

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

1 Select as applicable.





EXH. C-1

 



 

 

 

 

 

 

4.

Administrative Agent:

U.S. Bank National Association, as the agent under the Credit Agreement.

 

 

 

5.

Credit Agreement:

The $250,000,000 Third Amended and Restated Credit Agreement dated as of
September 27, 2019 among ArcBest Corporation, the Borrowing Subsidiaries from
time to time party thereto (collectively, the “Borrowers”), the Lenders party
thereto, the LC Issuers party thereto, U.S. Bank National Association, as
Administrative Agent, and the other agents party thereto.

 

6.

Assigned Interest:

 

 

 

 

 

 

Facility Assigned

Aggregate Amount of Commitment/Loans for all Lenders2

Amount of Commitment/Loans Assigned3

Percentage Assigned of Commitment/Loans4

[____________]5

$[____________]

$[____________]

[_______]%

[____________]

$[____________]

$[____________]

[_______]%

[____________]

$[____________]

$[____________]

[_______]%

 

 

 

7.

Trade Date:

[______________________]6

 

 

 

 

 

Effective Date:  [____________________], 20[__] [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER BY THE ADMINISTRATIVE AGENT.]

 

 

 

 

 

--------------------------------------------------------------------------------

2 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

3 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

4 Set forth, to at least 12 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

5 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g.,
“Commitment”).

 

6 Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.

 

 

 



EXH. C-2

 



 

 

 

 

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

 

 

 

 

 

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:_________________________________

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:_________________________________

 

 

Title:

 

 

 

 

[Consented to and]7 Accepted:

 

 

 

U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent

 

 

 

By:____________________________

 

Title:

 

 

 

 

[Consented to:]8

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

By:____________________________

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

7 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

8 To be added only if the consent of the Borrowers is required by the terms of
the Credit Agreement.

 

 



EXH. C-3

 



 

ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.

1.1Assignor.  The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby.  Neither the Assignor nor any of its officers, directors, employees,
agents or attorneys shall be responsible for (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency, perfection, priority, collectibility, or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrowers, any of their Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, (iv) the performance or observance by
the Borrowers, any of their Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Documents, (v) inspecting any
of the property, books or records of the Borrowers, or any guarantor, or (vi)
any mistake, error of judgment, or action taken or omitted to be taken in
connection with the Loans or the Loan Documents.

1.2.Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of  the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (vii) attached as Schedule 1 to this Assignment and Assumption is
any documentation required to be delivered by the Assignee with respect to its
tax status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan

Annex I - 1



 

Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2.Payments.  The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, Reimbursement
Obligations, fees and other amounts) to the Assignor for amounts which have
accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or electronic mail (including in PDF) shall be effective as delivery of
a manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 



Annex I - 2



 

EXHIBIT D-1

FORM OF BORROWING NOTICE9

 

TO:U.S. Bank National Association, as administrative agent (the “Administrative
Agent”) [and U.S. Bank National Association, as swing line lender (the “Swing
Line Lender”)]10 under that certain Third Amended and Restated Credit Agreement
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), dated as of September 27, 2019 among ArcBest Corporation
(the “Parent”), the Borrowing Subsidiaries from time to time party thereto
(together with the Parent, the “Borrowers”) the financial institutions party
thereto, as lenders (the “Lenders”), the financial institutions party thereto as
“LC Issuers”, and the Administrative Agent.

 

Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.

The undersigned Borrower hereby gives to the Administrative Agent [and the Swing
Line Lender] a request for borrowing pursuant to Section [2.4(b)]11 [2.8]12 of
the Credit Agreement, and such Borrower hereby requests to borrow on
[_______________], 20[__] (the “Borrowing Date”):

(a)  from the Lenders, on a pro rata basis, an aggregate principal amount of
$[___________]13 in Revolving Loans as:

1.  ☐    a Base Rate Advance

2.  ☐    a Eurocurrency Advance with the following characteristics:

9  For Revolving Loans, such Borrowing Notice to be delivered not later than
11:00 a.m. (Central time) on the Borrowing Date of each Base Rate Revolving
Advance and two (2) Business Days before the Borrowing Date for each Eurodollar
Revolving Advance. For Swing Line Loans, such Borrowing Notice to be delivered
not later than 2:00 p.m. (Central time) on the Borrowing Date of each Swing Line
Loan.

10 For Swing Line Loans.

11 For Swing Line Loans.

12 For Revolving Loans.

13 For Revolving Loans, (a) Eurodollar Borrowings to be made in a minimum amount
of $500,000 and incremental amounts in integral multiples of $100,000, and (b)
Base Rate Borrowings to be made in a minimum amount of $100,000 and incremental
amounts in integral multiples of $25,000, provided, however, that any Base Rate
Advance may be in the amount of the Available Aggregate Revolving Commitment.

 



EXH. D-1-1

 



 

Interest Period of [_______] month(s)

(b)  from the Swing Line Lender, a Swing Line Loan of $[____________]14 bearing
interest at:

1.  ☐    Base Rate

2.  ☐    Daily Eurocurrency Base Rate

The undersigned hereby certifies to the Administrative Agent and the Lenders
that (i) the representations and warranties contained in Article V of the Credit
Agreement are (a) with respect to any representations or warranties that contain
a materiality qualifier, true and correct in all respects as of the Borrowing
Date, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all respects on and as of such earlier date
and (b) with respect to any representations or warranties that do not contain a
materiality qualifier, true and correct in all material respects as of the
Borrowing Date, except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct in all material respects on and as of
such earlier date; (ii) as of the Borrowing Date, there exists no Default or
Event of Default, nor shall a Default or Event of Default result from such
Credit Extension; and (iii) all other relevant conditions set forth in Section
4.2 of the Credit Agreement have been satisfied.



******

 

 

 

 

--------------------------------------------------------------------------------

14 For Swing Line Loans, Borrowings to be made in a minimum amount of $100,000.





EXH. D-1-2

 



 

IN WITNESS WHEREOF, the undersigned has caused this Borrowing Notice to be
executed by its authorized officer as of the date set forth below.

Dated:  _______________, 20__

 



 

[BORROWER]

 

By:                                                                  

Name:

Title:

 

 



EXH. D-1-3

 



 

EXHIBIT D-2

FORM OF PAYMENT NOTICE15

 

 

TO: U.S. Bank National Association, as administrative agent (the “Administrative
Agent”) under that certain Third Amended and Restated Credit Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), dated as of September 27, 2019, among ArcBest Corporation
(the “Parent”), the Borrowing Subsidiaries from time to time party thereto
(together with the Parent, the “Borrowers”) the financial institutions party
thereto, as lenders (the “Lenders”), the financial institutions party thereto as
“LC Issuers”, and the Administrative Agent.

 

Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.

Pursuant to Section 2.7 of the Credit Agreement, the undersigned Borrower hereby
notifies the Administrative Agent of its intent to make a prepayment of a
portion of its [Eurocurrency] [Base Rate] Revolving Loan in the amount of
$[___________]16 on [_______________], 20[__].

 

--------------------------------------------------------------------------------

15 Such Payment Notice to be delivered not later than (i) 11:00 a.m. (Central
time) three (3) Business Days prior to any permanent reduction in the Aggregate
Commitment of the Lenders, (ii) 11:00 a.m. (Central time) upon the same day as
any Base Rate Advance (other than Swing Line Loans) repayment,  (iii) 12:00 noon
(Central time) two (2) Business Days prior to any Eurodollar Advance repayment
and (iv) 11:00 a.m. (Central time) upon the same day as any Swing Line Advance
repayment.

16 Payments to be made in a minimum aggregate amount of $500,000 and incremental
amounts in integral multiples of $100,000 for any permanent reduction in the
Commitments of the Lenders. Payments to be made in a minimum aggregate amount of
$500,000 and incremental amounts in integral multiples of $100,000 (or the
aggregate amount of the outstanding Loans at such time) for any prepayment of
Base Rate Advances (other than Swing Line Loans). Payments to be made in a
minimum aggregate amount of $500,000 and incremental amounts in integral
multiples of $100,000 (or the aggregate amount of the outstanding Loans at such
time) for any prepayment of Eurodollar Advances.



EXH. D-2-1

 



 

IN WITNESS WHEREOF, the undersigned has caused this Payment Notice to be
executed on its behalf by its authorized officer as of the date set forth below.

Dated:  [_______________], 20[__]

 

 

 

[BORROWER]

 

 

By:                                                            

Name:

Title:

 

 



EXH. D-2-2

 



 

EXHIBIT E

NOTE

 

[DATE]

 

[___________________], a [______________] (the “Borrower”), promises to pay to
[____________________________________] (the “Lender”) the aggregate unpaid
principal amount of all Loans made by the Lender to the Borrower pursuant to
Article II of the Agreement (as hereinafter defined), in immediately available
funds at the applicable office of U.S. Bank National Association, as
Administrative Agent, together with interest on the unpaid principal amount
hereof at the rates and on the dates set forth in the Agreement.  The Borrower
shall pay the principal of and accrued and unpaid interest on the Loans in full
on the Facility Termination Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Third Amended and Restated Credit Agreement dated as of
September 27, 2019 (which, as it may be amended, restated, amended and restated,
supplemented or otherwise modified and in effect from time to time, is herein
called the “Agreement”), among the Borrower, [ArcBest Corporation,] the
Borrowing Subsidiaries from time to time party thereto, the lenders party
thereto, including the Lender and U.S. Bank National Association, as
Administrative Agent, and the “LC Issuers” party thereto, to which Agreement
reference is hereby made for a statement of the terms and conditions governing
this Note, including the terms and conditions under which this Note may be
prepaid or its maturity date accelerated.  This Note is secured pursuant to the
Collateral Documents and guaranteed pursuant to the Guaranty, all as more
specifically described in the Agreement, and reference is made thereto for a
statement of the terms and provisions thereof.  Capitalized terms used herein
and not otherwise defined herein are used with the meanings attributed to them
in the Agreement.

In the event of default hereunder, the undersigned agree to pay all costs and
expenses of collection, including reasonable attorneys’ fees.  The undersigned
waive demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.



EXH. E-1

 



 

THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS OTHER THAN
NEW YORK GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402)  OF THE STATE OF
NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO
NATIONAL BANKS.

 

 

 

[                               ]

 

By:

 

Print Name:

 

Title:

 

 

 



EXH. E-2

 



 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF [_____________],
DATED [______]

 

 

 

 

 

Date

Principal
Amount of
Loan

Maturity
of Interest
Period

Principal
Amount
Paid

Unpaid
Balance

 

 

 

 

 

 

 



 

 



 

EXHIBIT F

FORM OF INCREASING LENDER SUPPLEMENT


INCREASING LENDER SUPPLEMENT, dated [__________], 20[__] (this “Supplement”), by
and among each of the signatories hereto, to the Third Amended and Restated
Credit Agreement, dated as of September 27, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among ArcBest Corporation, the Borrowing Subsidiaries from time to time party
thereto (collectively, the “Borrowers”), the Lenders party thereto, the LC
Issuers party thereto and U.S. Bank National Association, as administrative
agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.24 of the Credit Agreement, the Borrowers have
the right, subject to the terms and conditions thereof, to request one or more
Lenders to undertake Additional Commitments under the Credit Agreement from time
to time;

WHEREAS, the Borrowers have given notice to the Administrative Agent of their
intention to obtain Additional Commitments pursuant to such Section 2.24 of the
Credit Agreement; and

WHEREAS, pursuant to Section 2.24 of the Credit Agreement, the undersigned
Increasing Lender now desires to provide Additional Commitments under the Credit
Agreement by executing and delivering to the Borrowers and the Administrative
Agent this Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1.  The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
provide Additional Commitments with respect to revolving loans in the amount of
$[__________].

2.  The Borrowers hereby represent and warrant that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3.  Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4.  This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5.  This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which may be
delivered by telecopy or other electronic transmission (including in PDF) and
when so executed and delivered shall be deemed to be an original and all of
which taken together shall constitute one and the same document.



EXH. F-1



 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

[INSERT NAME OF INCREASING LENDER]

 

By:____________________________________
Name:
Title:

 

Accepted and agreed to as of the date first written above:

 

ARCBEST CORPORATION

By:______________________________________
Name:
Title:

 

[BORROWING SUBSIDIARIES]

By:______________________________________
Name:
Title:


Acknowledged as of the date first written above:

U.S. BANK NATIONAL ASSOCIATION
as Administrative Agent17 [and an LC Issuer] 18


By:______________________________________
Name:
Title:

 

--------------------------------------------------------------------------------

17 Administrative Agent approval not to be unreasonably withheld.

18 LC Issuer approval, not to be unreasonably withheld, required for an increase
in the Commitments.

 



EXH. F-2



 

[____________________]
[as an LC Issuer]


By:_____________________________________
Name:
Title:



EXH. F-3



 

EXHIBIT G

FORM OF AUGMENTING LENDER SUPPLEMENT


AUGMENTING LENDER SUPPLEMENT, dated [__________], 20[__] (this “Supplement”), to
the Third Amended and Restated Credit Agreement, dated as of September 27, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among ArcBest Corporation, the Borrowing Subsidiaries from
time to time party thereto (collectively, the “Borrowers”), the Lenders party
thereto, the LC Issuers party thereto and U.S. Bank National Association, as
administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.24 thereof that any bank,
financial institution or other entity may extend Additional Commitments under
the Credit Agreement, subject to the terms and conditions thereof, by executing
and delivering to the Borrowers and the Administrative Agent a supplement to the
Credit Agreement in substantially the form of this Supplement; and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1.The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with an Additional Commitment with respect to
revolving loans of $[__________].

2.The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.



EXH. G-1



 

3.The undersigned’s address for notices for the purposes of the Credit Agreement
is as follows:

[___________]

4.The Borrowers hereby represent and warrant that no Default or Event of Default
has occurred and is continuing on and as of the date hereof.

5.Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6.This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7.This Supplement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which may be delivered by
telecopy or other electronic transmission (including in PDF) and when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same document.

[remainder of this page intentionally left blank]



EXH. G-2



 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

[INSERT NAME OF AUGMENTING LENDER]

 

By: 
Name:
Title:


Accepted and agreed to as of the date first written above:

 

ARCBEST CORPORATION

By:______________________________________
Name:
Title:

 

[BORROWING SUBSIDIARIES]

By:______________________________________
Name:
Title:



Acknowledged as of the date first written above:

U.S. BANK NATIONAL ASSOCIATION
as Administrative Agent19 [and as an LC Issuer]20


By:_____________________________________
Name:
Title:

 

--------------------------------------------------------------------------------

19 Administrative Agent approval not to be unreasonably withheld.

20 LC Issuer approval, not to be unreasonably withheld, required for an increase
in the Commitments.



EXH. G-3



 

[____________________]
[as an LC Issuer]


By:_____________________________________
Name:
Title:



EXH. G-4



 

EXHIBIT H

 

[Reserved].

 

 

 

 

 



EXH. H-1



 

EXHIBIT I-1

FORM OF BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT dated as of [_____] (this “Agreement”), among
ArcBest Corporation, an Arkansas corporation (the “Parent”), the Subsidiary
Guarantors party hereto, [Name of Borrowing Subsidiary], a [__________] (the
“New Borrowing Subsidiary”), and U.S. Bank National Association, as
administrative agent (in such capacity, the “Administrative Agent”).

Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of September 27, 2019 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Parent, the Borrowing
Subsidiaries from time to time party thereto, the Lenders from time to time
party thereto, the LC Issuers from time to time party thereto and U.S. Bank
National Association, as Administrative Agent.  Capitalized terms used herein
but not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement. 

Under the Credit Agreement, the Lenders have agreed, upon the terms and subject
to the conditions therein set forth, to make Loans to certain Borrowing
Subsidiaries (collectively with the Parent, the “Borrowers”), and the Parent and
the New Borrowing Subsidiary desire that the New Borrowing Subsidiary become a
Borrowing Subsidiary.  In addition, the New Borrowing Subsidiary hereby
authorizes the Parent to act on its behalf as and to the extent provided for in
Article II of the Credit Agreement.  [Notwithstanding the preceding sentence,
the New Borrowing Subsidiary hereby designates the following officers as being
authorized to request Borrowings under the Credit Agreement on behalf of the New
Borrowing Subsidiary and sign this Borrowing Subsidiary Agreement and the other
Loan Documents to which the New Borrowing Subsidiary is, or may from time to
time become, a party:  [______________].]

Each of the Parent and the New Borrowing Subsidiary represent and warrant that
the representations and warranties of the Borrowers in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are (x) with respect
to any representations or warranties that contain a materiality qualifier, true
and correct in all respects on and as of the date hereof, except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall have been true and
correct in all respects on and as of such earlier date and (y) with respect to
any representations or warranties that do not contain a materiality qualifier,
true and correct in all material respects on and as of the date hereof, except
to the extent any such representation or warranty is stated to relate solely to
an earlier date, in which case such representation or warranty shall have been
true and correct in all material respects on and as of such earlier date.  The
Parent and each Subsidiary Guarantor agrees that the Guaranty will apply to the
Obligations of the New Borrowing Subsidiary.  Upon execution of this Agreement
by each of the Parent, the New Borrowing Subsidiary, the Subsidiary Guarantors
and the Administrative Agent, the New Borrowing Subsidiary shall be a party to
the Credit Agreement and shall constitute a “Borrowing Subsidiary” for all
purposes thereof, and the New Borrowing Subsidiary hereby agrees to be bound by
all provisions of the Credit Agreement.



EXH. I-1-1



 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.



EXH. I-1-2



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

ARCBEST CORPORATION

 

By: _______________________
Name:
Title:

 

 

[BORROWING SUBSIDIARY]

 

By: _______________________
Name:
Title:

 

[SUBSIDIARY GUARANTORS]

 

 

By: _______________________
Name:
Title:

 

 

U.S. BANK NATIONAL ASSOCIATION
as Administrative Agent

 

By: _______________________
Name:
Title:

 

 

 



EXH. I-1-3



 

EXHIBIT I-2

FORM OF BORROWING SUBSIDIARY TERMINATION

U.S. Bank National Association
as Administrative Agent
for the Lenders referred to below

[_________]
[_________]

Attention:  [__________]

[Date]

Ladies and Gentlemen:

The undersigned, ArcBest Corporation (the “Parent”), refers to the Third Amended
and Restated Credit Agreement dated as of September 27, 2019 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Parent, the Borrowing Subsidiaries from time to time party thereto
(collectively, the “Borrowers”), the Lenders from time to time party thereto,
the LC Issuers from time to time party thereto and U.S. Bank National
Association, as Administrative Agent.  Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

The Parent hereby terminates the status of [______________] (the “Terminated
Borrowing Subsidiary”) as a Borrowing Subsidiary under the Credit
Agreement.  [The Parent represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Parent acknowledges that the Terminated Borrowing Subsidiary shall continue
to be a Borrower until such time as all Loans made to the Terminated Borrowing
Subsidiary shall have been prepaid and all amounts payable by the Terminated
Borrowing Subsidiary in respect of interest and/or fees (and, to the extent
notified by the Administrative Agent or any Lender, any other amounts payable
under the Credit Agreement) pursuant to the Credit Agreement shall have been
paid in full, provided that the Terminated Borrowing Subsidiary shall not have
the right to make further Borrowings under the Credit Agreement.]

[Signature Page Follows]



 



 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

Very truly yours,

 

ARCBEST CORPORATION

 

By: _________________________
Name:
Title:

 

 

 

 

 

 

